Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 1 of 255




                            EXHIBIT B
Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 2 of 255
                            UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

                                     .          Chapter 11
       IN RE:                        .
                                     .          Case No. 17-13816-elf
       EARTH PRIDE ORGANICS, LLC,    .
                                     .
                                     .          Courtroom No. 1
                        Debtor.      .          Philadelphia, Pennsylvania
       . . . . . . . . . . . . . . . .          Friday, December 21, 2018

        TRANSCRIPT OF HEARING ON OBJECTION TO AMENDED CHAPTER 11 PLAN
                              (PRE-CONFIRMATION)
                      BEFORE THE HONORABLE ERIC L. FRANK
                        UNITED STATES BANKRUPTCY JUDGE

       APPEARANCES:

       For the Debtor:                    Paul Brinton Maschmeyer, Esq.
                                          MASCHMEYER MARINAS, PC
                                          350 South Main Street, Suite 105
                                          Doylestown, Pennsylvania 18901

       For the Official Committee
       of Unsecured Creditors:            Michael D. Vagnoni, Esq.
                                          Edmond M. George, Esq.
                                          OBERMEYER, REBMANN, MAXWELL
                                           & HIPPEL, LLP
                                          Centre Square West
                                          1500 Market Street, Suite 34
                                          Philadelphia, Pennsylvania 19102

       For Dalmatia Import
       Group, Inc.:                       Marshall T. Kizner, Esq.
                                          STARK & STARK
                                          P.O. Box 5315
                                          Princeton, New Jersey 08543



       Audio Operator:                    Electronically Recorded
                                          by Court Personnel

       Transcription Company:             Reliable
                                          1007 N. Orange Street
                                          Wilmington, Delaware 19801
                                          (302)654-8080
                                          Email: gmatthews@reliable-co.com

       Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.
Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05      Desc
                            Exhibit B Page 3 of 255
                                                                                         2

                                          INDEX



                                                                              PAGE


       DISCOVERY MOTION BY DALMATIA                                                 3

       MOTION TO DISQUALIFY COMMITTEE COUNSEL BY DALMATIA                          10

       OPENING STATEMENT BY MR. KIZNER                                             10

       OPENING STATEMENT BY MR. GEORGE                                             14

       OPENING STATEMENT BY MR. MASCHMEYER                                         23

       MOTION TO SEAL BY DALMATIA                                                  25



       WITNESS                             DIRECT    CROSS   REDIRECT        RECROSS

       FOR THE MOVANT

       MAIA MAGEE                             31       84        149           156
            By The Court                     148

       FOR THE RESPONDENT/DEBTOR

       MICHAEL THOMPSON                      165      183        229           230
            By The Court                     222


       REBUTTAL FOR THE MOVANT

       HARVEY GROSSMAN                       233      242

       MAIA MAGEE                            246      247




       EXHIBIT                                                    IDENT.       EVID.

       D-1           Settlement Agreement                              47          159
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 4 of 255
                                                                                 3

 1             (Proceedings commence at 9:36 a.m.)

 2             (Call to order of the Court)

 3                    THE COURT:     Good morning.

 4                    COUNSEL:     Good morning.    Good morning, Your Honor.

 5                    THE COURT:    We're here in the case of Earth Pride

 6      Organics.      Let me begin by taking counsel's appearances.

 7                    MR. GEORGE:    Good morning, Your Honor.        Edmond

 8      George and Michael Vagnoni from the Obermeyer firm, on behalf

 9      of the committee.

10                    MR. MASCHMEYER:     Your Honor, Paul Maschmeyer on

11      behalf of the debtor

12                    MR. KIZNER:    Marshall Kizner from Stark & Stark on

13      behalf of Dalmatia Import Group.           Your Honor, these are my

14      clients Harvey Grossman for Dalmatia and Maia Magee from

15      Dalmatia, Your Honor.

16                    MS. MAGEE:    Hello.

17                    THE COURT:    Okay.    I take it, Mr. Kizner, you would

18      like to pick up the discussion that we had in a conference

19      call yesterday.       Is that where you want to begin?

20                    MR. KIZNER:    Yes, Your Honor.      Just regarding the

21      discovery motion, I mean, we served the discovery --

22                    THE COURT:    What motion?

23                    MR. KIZNER:    The objection.     Sorry.

24                    THE COURT:    What motion?

25                    MR. KIZNER:    The objection that was --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 5 of 255
                                                                                 4

1                     THE COURT:     You just used phrase "discovery

 2      motion."      What motion?

 3                    MR. KIZNER:     The objection that was filed

 4      yesterday, Your Honor.

 5                    THE COURT:     That was an objection that was filed by

 6      the other side.

 7                    MR. KIZNER:     Okay.   Regarding the objection and the

 8      discovery that was discussed --

 9                    THE COURT:     Why is that before me?

10                    MR. KIZNER:     Why is it before you, Your Honor?

11                    THE COURT:     Yeah.

12                    MR. KIZNER:     Because we served discovery, a notice

13      to produce, to prepare for this hearing, and they decided

14      they weren't going to cooperate.

15                    THE COURT:     And what are you supposed to do if you

16      think that an objection is invalid; what do the rules provide

17      for?

18                    MR. KIZNER:     The rules provide that they filed an

19      objection and we can file a motion.

20                    THE COURT:     That's why I asked the question.

21                    MR. KIZNER:     Yeah.

22                    THE COURT:     What motion?

23                    MR. KIZNER:     Well, Your Honor, the discovery was

24      due yesterday, they filed the objection at the eleventh hour.

25      They told us 30 days before --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 6 of 255
                                                                                 5

1                     THE COURT:    And when did you serve the discovery?

 2                    MR. KIZNER:    We served it 30 days ago, Your Honor -

 3      -

 4                    THE COURT:    Uh-huh.

 5                    MR. KIZNER:    -- pursuant to the rule.

 6                    THE COURT:    So you served it so that it was going

 7      to land on -- the response date was going to land on the day

 8      before the trial date, right?

 9                    MR. KIZNER:    Your Honor, there's -- correct, but

10      there's a truncated process here where we have to go by the

11      Federal Rules for discovery, and the hearing date was --

12                    THE COURT:    You could have asked for expedited

13      discovery.

14                    I also heard something yesterday -- I don't have

15      any record about it -- but that there was a suggestion in the

16      conversation yesterday that you were at least informally

17      advised some time ago that the debtor and the committee were

18      going to object.       Is that accurate?

19                    MR. KIZNER:    They mentioned it, and they never

20      objected until --

21                    THE COURT:    Until the --

22                    MR. KIZNER:    -- yesterday.

23                    THE COURT:    Until the date they had to formally

24      object.

25                    MR. KIZNER:    Your --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 7 of 255
                                                                                    6

1                     THE COURT:    How long ago did they mention it?

 2                    MR. KIZNER:    Like 20 days ago, Your Honor.

 3                    THE COURT:    About 20 days ago?

 4                    MR. KIZNER:    Yeah, but there was no objections and

 5      there was no discussion, which means they could have just

 6      said they were going to comply with the discovery.

 7                    MR. GEORGE:    Your Honor, that --

 8                    MR. KIZNER:    I mean, until they have a formal

 9      objection --

10                    THE COURT:    All right.    Well, why don't you

11      continue?      I'll let you finish making your point.

12                    MR. KIZNER:    The point, Your Honor, is that we

13      served the discovery.        You know, they basically just did a

14      blanket objection.        We believe that this information is

15      pertinent.      I don't understand why they just took the

16      position they're not going to produce anything, other than

17      they just don't want to, which is not a basis, in my opinion,

18      Your Honor, to not provide any discovery in advance of a

19      contested hearing, where the Federal Rules apply.

20                    They could have filed the objection earlier.           They

21      could have filed a motion for a protective order, they didn't

22      do that.      Instead, they just waited until the eleventh hour

23      and filed a blanket objection.          And you know, they're just

24      trying to support this concept of trial by ambush, which is

25      not what the rules are meant to be, Your Honor.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 8 of 255
                                                                                 7

1                     THE COURT:    Can you -- just to fill out the record

 2      a little bit, given that -- you filed your objection to

 3      confirmation in July.        The plan was confirmed in September,

 4      and the confirmation order set up this process -- I guess I'm

 5      going to call it the "virtual objection" to confirmation,

 6      since we have a confirmed plan.          That occurred in September.

 7      Pursuant to the confirmation order, you followed up and filed

 8      the requisite precipice to schedule the hearing on your

 9      objection in October, and then you wait until November to

10      file your discovery, where the due date for the discovery is

11      the day before trial.        Does that look like --

12                    MR. KIZNER:    I can --

13                    THE COURT:    -- you're --

14                    MR. KIZNER:    Your Honor, I -- I'm not going to --

15      your characterization is one perspective.            The other

16      perspective --

17                    THE COURT:    Of the -- characterization, or are

18      those facts accurate?

19                    MR. KIZNER:    There's not -- there's facts that are

20      not -- that are not in the record that you didn't just

21      mention, the fact that we --

22                    THE COURT:    The facts on --

23                    MR. KIZNER:    -- we filed --

24                    THE COURT:    They're in the record, they're on the

25      court docket.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                              Exhibit B Page 9 of 255
                                                                                  8

1                      MR. KIZNER:    They're on the court docket, but they

 2      weren't just provided for the Court, Your Honor, in terms of

 3      the fact that we tried to file a limited withdrawal of the

 4      reference and we sought a stay and we promptly filed the

 5      discovery after the stay was reject -- was denied and we

 6      filed within a few days of the -- of Your Honor entering that

 7      order.       So I mean, it's a truncated process, and we're

 8      dealing with rules and --

 9                     THE COURT:    There's also a process to get expedited

10      discovery, is there not?

11                     All right.    If you're making an oral motion under

12      Rule 37, if that's what this is, that motion is denied, for

13      lack of diligence.         You can't wait until the day of trial and

14      say, I didn't get my discovery.           It just doesn't work that

15      way.

16                     MR. KIZNER:    Your Honor, if that's your decision,

17      we've made --

18                     THE COURT:    Yeah, that's --

19                     MR. KIZNER:    -- our oral motion --

20                     THE COURT:    -- my decision.

21                     MR. KIZNER:    -- you've denied it --

22                     THE COURT:    So I'm ready to proceed.

23                     MR. KIZNER:    -- the record reflects the same.

24      Okay.    Proceed.

25                     THE COURT:    Now I gave a little thought to the
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 10 of 255
                                                                                 9

1       process here.       And again, things get complicated because of

2       the fact that this is not a conventional confirmation

3       hearing.      Typically, at the confirmation hearing I would

4       expect the debtor to present evidence first.

5                     But I think in this particular case what's most

 6      appropriate is that, since we have a confirmed plan and we

 7      have this objection to confirmation by one party simply about

 8      its treatment and a prior agreement among the parties that I

 9      should consider that as if we were at confirmation, but that

10      the consequence of a successful objection is not denial of

11      confirmation, but rather simply a modification of plan

12      treatment for the creditor.

13                    Given that that's the posture that we're in, I

14      think the appropriate way to go here is to have the objector

15      go first.      The objector should have the burden of production.

16      The burden of proof is going or remain with the debtor as to

17      whether or not plan provisions that -- and the treatment of

18      this creditor that the creditor finds objectionable pass

19      muster under the Bankruptcy Code.           So that's how I see it.

20      Anybody want to suggest a different approach?

21                    MR. KIZNER:    Your Honor, I have no objection to the

22      debtor proceeding.        I do have one oral -- one --

23                    THE COURT:    No, no.    What I'm saying is that you

24      would proceed first.

25                     MS. MAGEE:    We would go first.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 11 of 255
                                                                                 10

1                     MR. KIZNER:    Yeah, I'm sorry.      We would go first.

 2                    I do have one more oral motion I'd like to make.

 3                    THE COURT:    Okay.

 4                    MR. KIZNER:    I'd like to move to disqualify

 5      unsecured creditors' committee's counsel from this case.

 6      Your Honor, they have a fiduciary duty to my client.               My

 7      client is the largest unsecured creditor in the case and

 8      they're actively -- they should be sitting at this table with

 9      us, and they've been actively working against our interests

10      for months and months.        And there's, in my opinion, a clear

11      breach of fiduciary duty here.          And I -- and the fact that

12      we're being ganged up against the debtor with someone that's

13      supposed to represent us is a conflict of interest and it

14      shouldn't happen.

15                    THE COURT:    All right.    That motion is denied.

16                    MR. KIZNER:    Okay.

17                    THE COURT:    So I think where we should go next is

18      I'm prepared to listen to opening statements before we get to

19      the evidence.       So, Mr. Kizner, if you'd like to make an

20      opening statement, you're free to do so.

21                    MR. KIZNER:    Sure.

22                    Your Honor, this issue, it really deals with the

23      Bankruptcy Court and about general fairness.             This Bankruptcy

24      Court is a Court of Equity and it's supposed to treat

25      creditors and debtors fairly.          And what you have here is you
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 12 of 255
                                                                                    11

1       have -- and the evidence is going to show at this evidentiary

2       hearing, is an effort that occurred at some point between

3       April of 2018 and June of 2018, where the unsecured

4       creditors' committee decided they wanted to take advantage of

5       an ambiguity or an incompleteness in a settlement agreement

6       and treat the largest unsecured creditor in this case

7       unfairly.

8                     There was a settlement -- a handwritten settlement

 9      -- the evidence is going to show there was a handwritten

10      settlement on October 11th, 2017, in the District Court.                  The

11      settlement basically -- there was some language squeezed in

12      on a line that dealt with payment of ten percent.                 It said

13      "at least ten percent," it created a floor.             There was no

14      discussion about separate classes and treating unsecured

15      creditors one -- every other unsecured creditor in a more

16      favorable light than the debtor.

17                    It's just absent.     This wasn't discussed before

18      Judge Smith in the Eastern District, this issue just didn't

19      come up.      I don't think anyone was thinking about it, and

20      that's why it wasn't in the agreement.

21                    This is consistent with the actions that occurred

22      before this Court afterwards.          On November 20th, 2017, the

23      first disclosure statement and plan were filed.             My client

24      was treated as every -- as -- fairly, with every other

25      unsecured creditor, receiving 15 percent.            If that was -- if
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 13 of 255
                                                                                  12

1       the understanding was it would be 10 percent, why didn't the

2       first plan have that in the first disclosure statement?

3                      Consistent with our belief, on March 12th, 2018,

 4      the second -- the first amended plan was filed, Your Honor;

 5      same thing, 15 percent.          Then the second amended plan was

 6      filed on April 27th, 2018, again, the same treatment.

 7                     On June 1st, 2018 -- so something happened between

 8      April 27th and June 1st, and what happened was the unsecured

 9      creditors' committee decided to become adverse to Dalmatia.

10      And they had this idea that, oh, we can try to basically make

11      an issue out of this language, make an issue out of the

12      course of performance and conduct in this case and what

13      happened at the settlement agreement and turn this into an

14      issue.       That was the point where every other creditor was to

15      receive something between 39 to 50 percent, and Dalmatia is

16      brought down to 10 percent.          It's completely inconsistent

17      with the first three plan iterations.

18                     The fourth amended plan was filed, which is the one

19      that was ultimately confirmed.           Again, that same treatment is

20      there, and we objected to it.           I mean, this is just a bad

21      faith -- this whole thing is just bad faith, Your Honor.

22                     And as you might recall at the confirmation

23      hearing, Mr. Thompson made a proffer before this Court that

24      he can pay Dalmatia, he -- and that's part of the

25      confirmation order, depending on what happens here today.                 So
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 14 of 255
                                                                                  13

1       he has the money to pay, he just doesn't want to pay.               And

2       this is really just trickery, Your Honor.

3                     My client should be treated fairly, like every

 4      other unsecured creditor.         She's gone through some tough

 5      times with this creditor, which culminated in this bankruptcy

 6      -- this debtor, rather -- which culminated in this bankruptcy

 7      being filed.      She was treated unfairly before, the test --

 8      that's what the testimony is going to show.             She's been

 9      treated unfairly now, after.

10                    This is a Court of Equity.       The Court should do the

11      fair thing.      Every unsecured creditor should be treated the

12      same, and that's what we hope Your Honor decides.

13                    THE COURT:    Can you just tell me a little bit about

14      what evidence you're going to put on?

15                    MR. KIZNER:    Your Honor, Ms. Maia Magee, she is the

16      co-founder of Dalmatia, she's going to be our witness.               We're

17      also going to refer to various pleadings of record, in terms

18      of the -- basically, the settlement agreement.

19                    I mean, Your Honor, in our -- our impression of

20      this is that this issue was just never discussed by anyone,

21      so, you know, there was a lack of in formation.             And she's

22      going to testify as to what happened that day.             It was a

23      twelve-hour day before Judge Smith in the Eastern District,

24      it culminated with this handwritten agreement around 11 or 12

25      p.m.    I mean, that's really what we're dealing with here.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 15 of 255
                                                                                 14

1                     So that's going to be our -- I mean, in terms of

 2      the documents, well, the documents are what's already of

 3      record, Your Honor, which is namely the settlement agreement,

 4      which was filed by the Court, which received court approval.

 5                    THE COURT:    Okay.   Thank you.

 6                    Would any of the respondents like to -- I'm calling

 7      you "respondents" because it's an objection -- but the

 8      committee and the debtor, would someone like to make an

 9      opening statement?

10                    MR. GEORGE:    Your Honor, I think that counsel made

11      a couple of perhaps admissions that I think might be

12      important for Your Honor when you decide how much and what

13      kind of interpretation --

14                    THE COURT:    Actually --

15                    MR. GEORGE:    -- you have to do.

16                    THE COURT:    -- I'm not sure I want to hear like a

17      closing argument type argument.

18                    MR. GEORGE:    No, but -- understood, Your Honor, but

19      I think the --

20                    THE COURT:    All right.    Go ahead.

21                    MR. GEORGE:    -- point that I'm trying to make to

22      Your Honor is, is that there's been a concession that there

23      was -- none of these issues were really discussed, the

24      classification, the separate treatment.            And so, in our view,

25      he's not suggesting that something should have been in this
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 16 of 255
                                                                                 15

1       agreement that wasn't in this agreement.

2                     And so I think we had this discussion yesterday

 3      about parol and how it could be used and whether there was

 4      anything ambiguous about this.          I think that's a concession,

 5      that it's not ambiguous, that the parties never contemplated

 6      these things and didn't talk about them.

 7                    With respect to where the committee is in this

 8      case, Your Honor, the three versions of the plan, I don't

 9      think Your Honor would not remember that the committee was

10      never in favor of ten cents; that we consistently came to the

11      Court and told the Court that we felt that creditors could be

12      paid substantially in full.         So a single creditor decided to

13      accept a dime, without waiting to see what the committee was

14      going to do.

15                    That was one of the debtor's complaints, was that

16      the deal that it made with the unsecured creditor didn't come

17      until months after Dalmatia.          Well, that was a choice that

18      Dalmatia made, to make a decision to accept a dime.               They

19      could have waited and said -- and to see what the unsecured

20      creditor were going to get.

21                    But more importantly, Judge, one of the things that

22      I think is important here is that there was a mechanism by

23      which, for the payment of some sum -- which was undisclosed

24      to the Court and blacked out, redacted from the agreement --

25      that Mr. Thompson would be potentially the owner of the
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 17 of 255
                                                                                  16

1       claim.       And so our concern from the committee's standpoint

2       was that the debtor and Dalmatia were, in fact, conspiring to

3       try to gerrymander to diminish the significance of the

4       unsecured creditors' votes by negotiating for the treatment

5       and acceptance of a plan, for which a disclosure statement

6       had not yet been approved.

7                      THE COURT:    I'm not sure I follow.

 8                     MR. GEORGE:    Well, you can't solicit votes and you

 9      --

10                     THE COURT:    No, no.    I understand that piece of it.

11      Show me --

12                     MR. GEORGE:    Because --

13                     THE COURT:    Describe for me why it was some kind of

14      end run around the committee's --

15                     MR. GEORGE:    Because --

16                     THE COURT:    -- negotiating position.

17                     MR. GEORGE:    Because they had negotiated for an

18      acceptance of the plan if they got a dime, and it was far

19      less than what we were negotiating for.             So our concern was -

20      -

21                     THE COURT:    But how does --

22                     MR. GEORGE:    -- that the debtor --

23                     THE COURT:    How does the --

24                     MR. GEORGE:    -- and Dalmatia --

25                     THE COURT:    But how does the transfer of the claim
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 18 of 255
                                                                                 17

1       to the debtor's principal fit into that theory?

2                     MR. GEORGE:    Well, because it could have been held

 3      by an insider.

 4                    THE COURT:    But then I wouldn't count the vote,

 5      would I?

 6                    MR. GEORGE:    Well, no, but then it would be

 7      entitled to a distribution.         And then that raises issues

 8      about whether it be subordinated or not.            And if you

 9      remember, part of our settlement was the permission to allow

10      certain claims that were EPOs to be paid by LFF, and it's

11      basically a de facto consolidation of the two estates to

12      allow these monies to be paid out.

13                    And so if you took all the unsecured creditors and

14      you put them in a pot -- and Dalmatia had an agreement that

15      they would vote in advance of us having negotiated our deal -

16      - then the debtor and Dalmatia would have been gerrymandering

17      for the debtor to control that class, to keep the committee

18      from getting anything else out of them.            And we think that

19      would have been a bad faith plan.

20                    THE COURT:    Although that, ultimately, didn't

21      happen, right?

22                    MR. GEORGE:    No, it didn't.     But we're negotiating

23      a plan, Judge, so we have to plan for the eventuality that

24      someone is making an end run of the committee, which is what

25      I think was happening here.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 19 of 255
                                                                                 18

1                     Now it ultimately happened that we negotiated --

 2                    THE COURT:    Well, let -- this is an interesting

 3      point, so let's just stay on it for a second.             We'll come

 4      back to the main case.

 5                    Just in the abstract, if you have a Chapter 11 case

 6      with a committee, and there is a -- one very large unsecured

 7      creditor that can potentially control the vote or come close

 8      to controlling the vote, and in its own business judgment

 9      it's satisfied if it gets X, which might be a relatively low

10      percentage from the committee's point of view, but is there,

11      per se, anything wrong with that, with the -- that creditor

12      having a discussion directly with the debtor --

13                    MR. GEORGE:    No --

14                    THE COURT:    -- about that?

15                    MR. GEORGE:    -- I don't think.      But when that

16      unsecured creditor is potentially a controlling creditor --

17      and we'll get to that in closing argument --

18                    THE COURT:    Is what makes this create some smoke

19      for you the fact that, at the time this was occurring, it had

20      that extra provision about the transfer of the claim to the

21      insider?

22                    MR. GEORGE:    Correct.

23                    THE COURT:    That's what raised concerns.

24                    MR. GEORGE:    Absolutely.

25                    THE COURT:    But absent that, would you have had
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 20 of 255
                                                                                 19

1       concerns, absent the provision regarding the transfer to the

2       principal.

3                     MR. GEORGE:    Well, yes, Judge, because of the

 4      nature --

 5                    THE COURT:    Well, that's what I'm trying to

 6      understand why.

 7                    MR. GEORGE:    Because of the nature of what

 8      Dalmatia's claims were.         They were contested, they were

 9      litigation claims.        The result of this was an injunction, and

10      that injunction curtailed the debtor's ability to generate

11      revenue.      And so --

12                    THE COURT:    Well, I get that from the -- well, I

13      guess those issues would unfold then in the 9019 process.

14      But if nothing came up that was untoward in the 9019 process,

15      it would just be a reality, I guess, in a case where, if you

16      have a large enough individual unsecured creditor, some sort

17      of a structural thing that that creditor, to some extent, has

18      the ability to undercut the committee because it has a big

19      vote --

20                    MR. GEORGE:    Well, Judge --

21                    THE COURT:    -- and it's --

22                    MR. GEORGE:    -- all things being equal, if Dalmatia

23      were a vendor creditor like the majority of the other

24      creditors in the case, then I would say that's -- that could

25      be true.      But in our view, what Dalmatia had going into this
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 21 of 255
                                                                                 20

1       case is far different than what the vendors and taxing

2       authorities had coming into this case.

3                     THE COURT:    But they were doing very well in that

 4      litigation, weren't they?

 5                    MR. GEORGE:    Well, I think they were, and that's

 6      maybe why they shouldn't have accepted a dime, but they did

 7      it.

 8                    And as far as my fiduciary duty, it's owed to

 9      everybody.      They have their own lawyers, they're in,

10      negotiating.      I mean, I'm sorry I got everybody 60 cents.            If

11      that's the worse thing I've done in this case, then I'll

12      accept that criticism.        But the fact of the matter is nobody

13      involved us in the negotiations.          This provision of them

14      voting if they got a dime wasn't anything the committee was

15      consulted with -- for or with.

16                    And so we viewed that as an effort of the debtor

17      and Dalmatia to come up with a way that, if Mr. Thompson

18      couldn't get a deal with us, that they could confirm the plan

19      over our objection.        So we viewed it as the opposite

20      gerrymandering or the potential of gerrymandering on the

21      other side.

22                    THE COURT:    Right.

23                    MR. GEORGE:    So then, when we talk about

24      gerrymandering, Judge, you know, before we get into the John

25      Hancock issues -- and I will talk to you more about that on
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 22 of 255
                                                                                 21

1       closing -- you know, we had other classes voting in favor of

2       this plan, and they weren't unsecured creditors.              So we could

3       have crammed this plan down on everybody, even in the absence

4       of Dalmatia being in our class.          Even if unsecured creditors

5       didn't vote in favor of it --

6                     THE COURT:    Uh-huh.

 7                    MR. GEORGE:    -- there was a secured creditor that

 8      voted in favor of it.        So it's not like this was a deficiency

 9      claim, and we stuck it in a separate class --

10                    THE COURT:    Right.

11                    MR. GEORGE:    -- because we couldn't confirm over

12      the objection.       There were other creditors who voted in favor

13      of the plan.      And if you look at the report of plan voting,

14      you'll see that secured creditors voted in favor.

15                    THE COURT:    Although, in the end, I don't think

16      it's -- I mean, sometimes the issues merge.             I'm not sure

17      that the real dispute in this case is about classification.

18      I think it is really fair and equitable treatment, is the

19      gist of Dalmatia's --

20                    MR. GEORGE:    Well, if --

21                    THE COURT:    -- complaint here.

22                    MR. GEORGE:    If that's so, I'm happy to hear that,

23      but I thought it was -- I thought they were arguing the other

24      part, too, Judge.

25                    THE COURT:    Well, it's hard to separate the two --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 23 of 255
                                                                                 22

1                     MR. GEORGE:    Well, and I guess --

 2                    THE COURT:    -- because by classifying --

 3                    MR. GEORGE:    -- that would be my point.

 4                    THE COURT:    -- Dalmatia separately, the debtor

 5      proposed to pay them less, so they're obviously related

 6      concepts.

 7                    MR. GEORGE:    But Your Honor, you know, they got

 8      five years worth of an injunction, and so you only get an

 9      injunction if you can convince a judge that there is some

10      kind of damage that you've suffered that can't be satisfied

11      by the payment of money.         And so they may have only gotten a

12      ten-cent deal, but they got plenty of other consideration,

13      the value of which we've not been able to quantify.

14                    But if you put dollars on it, or if you were able

15      to put dollars on it -- and everybody who gets an injunction,

16      Judge, I'm convinced an economist could sit down and put

17      dollars on it.       But those injunction provisions are

18      significant and they last for years, and so that's a

19      significant economic benefit that they got --

20                    THE COURT:    Okay.

21                    MR. GEORGE:    -- which is in excess of the ten

22      cents, and which takes them and puts them in a category of

23      people with claims and legal and equitable rights against the

24      debtor that are different than anybody else.

25                    And so those are significant differences, and
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 24 of 255
                                                                                 23

1       that's, in our view, one of the most significant

2       justifications for this separate classification, on top of

3       the issue of preventing the debtor and Dalmatia from cramming

4       a plan down on the rest of the unsecured creditors.               So those

5       are our issues that we have in the case, Judge.

6                     THE COURT:    Okay.

 7                    MR. GEORGE:    And so I just wanted to try to give

 8      you a primer of --

 9                    THE COURT:    Okay.

10                    MR. GEORGE:    -- where we're going --

11                    THE COURT:    I have --

12                    MR. GEORGE:    -- without making a closing argument.

13                    THE COURT:    I have a sense of your perspective on

14      it.    Can you give me a little idea of what, at least at this

15      point -- it might depend on what you hear -- but what you're

16      intending to present.

17                    MR. GEORGE:    I would think just cross-examination

18      of Dalmatia's witness, and potentially Mr. Thompson, if --

19                    THE COURT:    If you decide that later.

20                    MR. GEORGE:    -- if I feel that -- yes, Judge.

21                    THE COURT:    Okay.   Thank you.

22                    Mr. Maschmeyer, do you wish to be heard?

23                    MR. MASCHMEYER:     Yeah, Judge.     I'm not going to

24      repeat a lot of what Mr. George said.           But I just want to

25      make it clear, Judge, when we -- the Dalmatia settlement gave
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 25 of 255
                                                                                 24

1       -- one of the comments we heard was they weren't being

2       treated fairly, like other unsecured creditors.             And the

3       reality is Dalmatia got a lot more than a lot of the other

4       unsecured creditors did under this settlement agreement; Mr.

5       George alluded to that.

6                     You know, under this agreement, not only we keep

 7      talking about the ten percent, which the agreement says, as

 8      long as the plan plays at least ten percent, but they also

 9      received a year injunction, which actually harmed my client.

10      If he has to take the stand, he can testify to the money he

11      lost with that.

12                    They also got a judgment against one of the

13      collateral companies, CO Nolt.          They got the right to verify

14      compliance with the injunctions.          There was also a five-year

15      injunction that was put in place.           Ms. Magee got her -- there

16      was a judgment against her in the case; that was vacated.

17      Mr. Thompson himself, the principal, Judge, had a judgment

18      entered against him, which he agreed upon, of $1,200,000.

19                    The reality is they received a lot, which is why

20      they were -- one of the reasons they were in that

21      classification of separate class because they got more than -

22      - frankly, more than the other unsecureds did get in this

23      case.    The fact that they agreed, as part of that whole

24      settlement, which is integrated into this agreement, that as

25      long as they got at least ten percent, they'd go along with
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 26 of 255
                                                                                 25

1       the plan, I think that is clearly fair and equitable

2       treatment.      That's all I have to say, Judge.

3                     THE COURT:    Okay.   Thank you.

 4                    All right.    Mr. Kizner, if you're ready to proceed.

 5                    MR. KIZNER:    Your Honor, yes, I am.       One thing

 6      before we begin, Your Honor, I think, because we were talking

 7      about the settlement agreement and there's confidentiality

 8      provisions in there -- that's why there was part of the

 9      settlement agreement that was blacked out when it was filed

10      with the 9019 notice.        Could the record be sealed, in case we

11      go into areas that could -- I just don't want to have an

12      issue where, later, someone makes a claim that

13      confidentiality was breached by the public record.

14                    THE COURT:    Is it -- I'm sorry.      There's a concern

15      that somebody is going to sue for a breach --

16                    MR. KIZNER:    Well, there's --

17                    THE COURT:    -- or is there --

18                    MR. KIZNER:    -- confidentiality provisions --

19                    THE COURT:    -- concern that the --

20                    MR. KIZNER:    -- with the --

21                    THE COURT:    -- actual --

22                    MR. KIZNER:    -- with --

23                    THE COURT:    -- is damaging, if it's --

24                    MR. KIZNER:    No, it's --

25                    THE COURT:    -- in the -- in a public record?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 27 of 255
                                                                                  26

1                     MR. KIZNER:    It's for potentially -- there's third

 2      parties that are not here today that were part of that

 3      settlement agreement, Your Honor.           And the concern is that I

 4      don't want there to be any question that Dalmatia violated

 5      the confidentiality provision; that's my concern.                 And

 6      frankly, it should be the concern, I think, of the debtor, as

 7      well.    I mean, they were all part of the confidentiality

 8      agreement.

 9                    THE COURT:    Let me -- Mr. Maschmeyer, any comments

10      on that?

11                    MR. MASCHMEYER:     Your Honor, I'm looking at the

12      settlement agreement that's blacked out.            I don't know that

13      any of the issues that are blacked out are really relevant to

14      what we're talking about here, so I don't -- I mean, I

15      haven't -- if you're asking, Judge, do I have any objection

16      to anything being held under seal, the answer is no.

17                    THE COURT:    Although you're also saying that you

18      don't necessarily see the need for it.

19                    MR. MASCHMEYER:     I -- yeah, I was going to say, I

20      just don't.      I mean, I haven't spoken to my client, but I

21      don't see the need for it.         The settlement agreement that was

22      filed with the Court was already redacted.            I don't know that

23      those issues are going to be -- I guess we'll see as the case

24      goes on, but I don't know that they're even going to be

25      brought up.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 28 of 255
                                                                                 27

1                     THE COURT:    All right.    Mr. George, do you have any

 2      thoughts on this?

 3             (Participants confer)

 4                    MR. GEORGE:    One second, Your Honor.

 5                    THE COURT:    Sure.

 6             (Participants confer)

 7                    MR. GEORGE:    Your Honor, I don't care if the

 8      redactions remain through the hearing, if that's what Your

 9      Honor --

10                    THE COURT:    All right.    I'm inclined to --

11                    MR. CIANCIULLI:     My apologies, Your Honor.

12             (Participants confer)

13                    THE COURT:    If you want to take a moment to talk to

14      Mr. Maschmeyer, or you want to talk to me.

15                    MR. CIANCIULLI:     Maybe I can make a comment that

16      can kind of cut through it.         I think the idea would be --

17                    THE COURT:    Why don't you identify yourself for the

18      record.

19                    MR. CIANCIULLI:     Yes, Your Honor.      Jeffrey

20      Cianciulli, appearing on behalf of no one today, but

21      potentially a witness.        I was counsel, special counsel to the

22      debtor and operated part of the negotiated settlement

23      agreement.

24                    There were some aspects of the agreement that were

25      held confidential, as they related to ingredients in --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 29 of 255
                                                                                 28

1                     THE COURT:    Uh-huh.

 2                    MR. CIANCIULLI:     -- the recipe.     I don't see any

 3      reason why, if the parties don't refer specifically to those

 4      ingredients, that anything would need to be held sealed by

 5      the Court.      Is that a fair statement?

 6                    MS. MAGEE:    I -- I actually am fine with that.

 7                    MR. CIANCIULLI:     Yeah.

 8                    MS. MAGEE:    That's fine.

 9                    MR. CIANCIULLI:     I mean, just to --

10                    MS. MAGEE:    And it's --

11                    MR. CIANCIULLI:     -- kind of help --

12                    MS. MAGEE:    -- blacked out --

13                    MR. CIANCIULLI:     -- the Court --

14                    MR. GEORGE:    -- here, too.

15                    THE COURT:    Well --

16                    MR. CIANCIULLI:     -- cut through the --

17                    THE COURT:    -- it sounds like what you're saying is

18      where I was headed with this, as well.            It seems to me, when

19      we get into the testify, if -- Mr. Kizner, if you think

20      you're getting into a subject that involves something that

21      was blacked out, but stopped there, and whether -- either on

22      the record or off the record, we'll talk about the problem.

23                    MR. KIZNER:    Yeah.    And Your Honor, just for

24      clarification, my concern came from some of the openings

25      about what Dalmatia received, and I just didn't want it to go
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 30 of 255
                                                                                   29

1       into -- I didn't want this to snowball later, so I wanted to

2       raise the issue now.        But I can bring it up later -- I don't

3       think our testimony is going to touch on any of that --

4                     THE COURT:    Do you --

 5                    MR. KIZNER:    -- I don't plan on it, so --]

 6                    THE COURT:    Is there anything anybody said that was

 7      confidential --

 8                    MR. KIZNER:    No, but when --

 9                    THE COURT:    -- in the --

10                    MR. KIZNER:    -- you start --

11                    THE COURT:    -- opening statements?

12                    MR. KIZNER:    -- talking about injunctions and stuff

13      like that, that -- my concern is going to go into those areas

14      later, potentially, on cross-examination.

15                    THE COURT:    All right.    Well, let's just see if we

16      do.

17                    MR. KIZNER:    Yeah, okay.

18                    THE COURT:    If --

19                    MR. KIZNER:    I just wanted to raise the issue, Your

20      Honor.

21                    THE COURT:    If you start having concerns about

22      that, we'll stop there and we'll all address it at that

23      point.

24             (Participants confer)

25                    MR. KIZNER:    I would like to call Ms. Magee.         And
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 31 of 255
                                       Magee - Direct                            30

1       is it all right if I stand over there, so she's more eye view

2       with me?

3                     THE COURT:    It will depend on whether you can --

 4      you're being picked up for the recording, so you can start --

 5                    MR. KIZNER:    All right if --

 6                    THE COURT:    -- but I may --

 7                    MR. KIZNER:    -- I stand --

 8                    THE COURT:    -- tell you --

 9                    MR. KIZNER:    -- over here?

10                    THE COURT:    -- you can't.     Is there some reason you

11      need to stand over there, as opposed to the podium?

12                    MR. KIZNER:    I don't think it means too much of a

13      difference, but it -- well, I just wanted the witness

14      comfortable with my position.

15                    THE COURT:    Then I'd rather you be at the podium.

16                    MR. KIZNER:    All right.

17                    THE COURT OFFICER:      Please place your left hand on

18      the Bible and raise your right hand.

19      MAIA MAGEE, WITNESS FOR THE MOVANT, SWORN.

20                    THE COURT OFFICER:      Please be seated.

21             (Participants confer)

22                    THE COURT OFFICER:      Please state and spell your

23      name for the record.

24                    THE WITNESS:    Maia Magee, M-a-i-a, M-a-g-e-e.

25                    THE COURT OFFICER:      Please state your address for
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 32 of 255
                                       Magee - Direct                              31

1       the record.

2                      THE WITNESS:    21 Mohawk Trail, Greenfield, Mass,

 3      01301.

 4                     THE COURT OFFICER:      Thank you.

 5                     THE WITNESS:    You're welcome.

 6                                  DIRECT EXAMINATION

 7      BY MR. KIZNER:

 8      Q      All right.     Ms. Magee, can you tell me where you work?

 9      A      Dalmatia Import Group.

10      Q      And just so the Court is familiar, or the Judge in

11      particular, what -- explain what Dalmatia does.

12      A      So Dalmatia, we're a specialty food company.               We are

13      basically -- we're the company that brought fig spread to

14      America, it's like a big jam.          So we introduced it to the

15      marketplace here, several -- many, many years ago, taught

16      stores how to make it or how to sell it, how consumers how to

17      use it with cheese.         We basically created a new category in

18      the supermarkets.

19      Q      Okay.    And what's your position with the company?

20      A      I am pretty much everything.         We're very small, so

21      everything from high level to low level, all of it, as much

22      as I can, whenever, whatever is needed.

23                     THE COURT:    Can you tell us -- could you tell us

24      your formal title?

25                     THE WITNESS:    Sure.    President and Co-Founder.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 33 of 255
                                       Magee - Direct                              32

 1      BY MR. KIZNER:

 2      Q      And when did you first start Dalmatia?

 3      A      So 1995.

 4      Q      And how has the company done since then?

 5      A      Well, in 1995, we were -- we were an idea.           We weren't

 6      anything; we were just an idea.          So I would say we -- we've

 7      done okay.      You know, we've -- we've grown.         We had no stores

 8      when we started, we had no products when we started.               So we

 9      invented a market and we went store to store, door to door,

10      selling, trying to talk stores -- tell them how to use this

11      and tell them how great it would be.           So I think we've done

12      okay.    Now we're in like many chains and specialty food

13      stores.      We built it from nothing.       I'm -- I'm happy about

14      it.

15      Q      Okay.    And does Dalmatia -- what is its role with

16      manufacturing?

17      A      What's the question?

18      Q      What's its role with the manufacturing of your products?

19      A      What's its role?

20      Q      Yeah.

21      A      So --

22      Q      Do you manufacture specifically, or how does that work?

23      A      Well, when we were with Lancaster, we -- you know, we

24      had them co-packing.        But we oversee all manufacturing.            I'm

25      actually personally involved in a lot of the quality issues.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 34 of 255
                                        Magee - Direct                            33

 1      I care a lot about it because we've gotten our brand to a

 2      pretty high level.         So, at that point, maintaining -- you

 3      know, you need different skills to do -- to start a business,

 4      and you need different skills to keep it.             And the skills now

 5      are keeping it, you know, keeping people from stealing

 6      recipes, but also making sure that everything is really top

 7      notch.       So I actually love that part of the job.

 8      Q      Okay.     And you said -- you know, you mentioned that it's

 9      a small company.        How many employees do you have?

10      A      We're really small.        Me and Harvey Grossman -- actually,

11      who accompanied me today -- he's heading up sales, and then

12      my -- the co-founder, Neb.          He oversees more production, but

13      he's also involved.         So two, three.

14      Q      So, despite your growth since 1995, you're still a

15      pretty small company?

16      A      We are, we are.       And I like it that way.       I mean, it

17      would be nice to have a few more people, but yeah --

18      Q      Okay.

19      A      -- very hands-on.

20      Q      Great.

21             Let's talk a little bit about your relationship with the

22      debtors.       Are you familiar with the claims that -- if you can

23      explain your relationship, to start with, with Earth Pride

24      and Lancaster.

25      A      Like what they -- okay.         So they were our -- we hired
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 35 of 255
                                       Magee - Direct                            34

 1      them to do co-packing for us.          We met them in -- I think I

 2      found them in 2006, and we hired them to be our co-packer.

 3      Q      Can you explain to the Court just what "co-packing"

 4      means?

 5      A      Okay.    So a co-packer is a company -- basically, we --

 6      we hired them to do things the way we wanted for our recipe.

 7      We showed them the recipe, we told them the ingredients, we

 8      told them where to get the ingredients.            We told them how to

 9      make the product, all the procedures.           We delivered jars to

10      them, we delivered labels to them.           And then, with all of

11      these components that -- that we had, we taught them how to

12      put it all together and make it based on our specifications.

13             And it took them about a year to get them up to speed,

14      teach them everything we knew.          We even brought one of their

15      people over to our plant in Europe, to teach him more.               And -

16      - yeah, and then we started business like a year after that,

17      we started doing business.

18      Q      So is it fair to say that there's a lot of trust that

19      has to go into a relationship to become a co-packer?

20      A      There's a lot --

21                     MR. GEORGE:   Objection --

22      A      -- of trust that --

23                     MR. GEORGE:   -- Your Honor.

24      A      Oh.

25                     MR. GEORGE:   He's leading really beyond the pale.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 36 of 255
                                       Magee - Direct                            35

1       I'm trying not to object, but ...

2                     THE COURT:    All right.    I'll overrule that

 3      objection because it's a modest point.            But try to be careful

 4      about your questions.

 5                    THE WITNESS:    Okay.    So what was the question?

 6      BY MR. KIZNER:

 7      Q      You were discussing --

 8      A      You said is there trust.        There's -- so there's -- there

 9      is a high level of trust.         But you also have contracts, so we

10      had an NDA and -- before we gave them anything; you have to

11      cover yourself.       And then we had a contract before we started

12      doing any business.

13      Q      So did -- other than the co-packing, did they -- did --

14      what else did Dalmatia do, if anything?

15      A      With them?

16      Q      Well --

17      A      What's the question?

18      Q      Did they do anything else besides co-packing?

19      A      Lancaster?

20      Q      The debtors.     The debtors, yeah.

21      A      Lancaster and the -- when I say "Lancaster," just to be

22      clear, I -- he -- all -- I mean all of the companies, like

23      all of those sister companies he's got.            I'm not going to say

24      them every time, I don't even think I knew them all.               But

25      like the Earth Pride Organics and CO Nolt and Thompson, so
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 37 of 255
                                        Magee - Direct                            36

1       just so that's clear.

2              So no, that's all they did for us.

 3      Q      Okay.     Who's -- can you talk a little bit about sales?

 4      A      So sales --

 5                     MR. MASCHMEYER:     Your Honor, I'm going to --

 6      A      -- we outsource --

 7                     MR. MASCHMEYER:     -- object -- Your Honor, I'm going

 8      to object at this point.          I'm trying to think of what the

 9      relevance is to this case.          Second of all, we've already

10      tried the litigation in District Court, and we're talking

11      about a settlement agreement.           It seems like they're almost

12      getting ready to try the whole case here, I -- it seems like

13      it's way off base.

14                     THE COURT:    Mr. George, did you want to add

15      something?

16                     MR. GEORGE:    Well, I mean, that's kind of my point,

17      Judge.       I think I'd like to try to focus on, you know, this -

18      - we're at a settlement agreement, and this is what happened.

19      I think that's the issues here.

20                     THE COURT:    Do you have much more in the way of

21      background?

22                     MR. KIZNER:    Your Honor, I -- we're moving into the

23      more specifics.        I think it's really hard for the Court -- at

24      least it would be for me -- to understand what happened here

25      without some context of what the relationship was and a
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 38 of 255
                                        Magee - Direct                            37

1       little bit about what the prior litigation is.              I mean, I

2       don't have a ton of stuff.          I mean, 20 minutes maybe.

3                      THE COURT:    All right.    I'll --

 4                     MR. KIZNER:    But I just think the background is

 5      useful.

 6                     THE COURT:    Twenty minutes for background, really?

 7                     MR. KIZNER:    No, a total of questioning, Your

 8      Honor.       I mean, I don't expect this to go on for hours, but -

 9      -

10                     THE COURT:    All right.    All right.     I'll overrule

11      the objections.        I'll let you --

12                     MR. KIZNER:    Okay.

13                     THE COURT:    -- complete your foundational picture.

14      BY MR. KIZNER:

15      Q      So did -- what happened with your relationship with --

16      did anything happen to your relationship with the debtors at

17      any point?

18      A      So -- yes.      So we worked for many years, from 2007 to

19      2015.    In 2015, there were a lot of quality issues.              It was -

20      - I don't know -- six to eight months of quality problems,

21      which culminated at the end of 2015 and basically --

22                     MR. MASCHMEYER:     Your Honor, I'm going to object at

23      this point.       Now we are retrying the case.

24                     THE WITNESS:    It's --

25                     THE COURT:    Overruled.    What I'm taking this for is
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                             Exhibit B Page 39 of 255
                                        Magee - Direct                             38

1       not the truth of the matter, but the state of mind, as you're

2       -- as the parties are entering into the settlement.

3                      MR. MASCHMEYER:     Yes, Judge.

 4                     THE COURT:    So rest assured, it's not going to be

 5      prejudicial.       So you can finish your answer.

 6                     THE WITNESS:    Okay.

 7      BY MR. KIZNER:

 8      Q      What did you mean by "quality problems"?

 9      A      Just quality.       Like they weren't making it -- I don't

10      know if the machines were the problem, I don't know if the

11      people were.       We never actually figured that out.             It didn't

12      really matter.        At the end of the day, I have a brand, I have

13      to keep it at a high level.          And if it's not being

14      manufactured at a high level, that's -- that's lowering my

15      value.       So my job is to actually make sure that it stays at a

16      high value.       You know, like water -- there was liquid at the

17      top of the jar, sometimes it would soupy; various things,

18      really.

19      Q      So what ultimately happened with the debtors, once these

20      quality issues were discovered.

21      A      So -- okay.      So, basically, we stopped doing business.

22      Lancaster, at that time, got very aggressive with us.                 He

23      started blackmailing me, saying, you have to take all of this

24      product.

25                     MR. GEORGE:    Your Honor, I object.       Move to strike.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 40 of 255
                                       Magee - Direct                            39

1                      THE COURT:    Sustained.

 2                     THE WITNESS:    Okay.   How else can I say it?

 3                     THE COURT:    Just try not to use such colorful words

 4      that are so conclusory.

 5                     THE WITNESS:    Okay.

 6                     THE COURT:    You want to just describe what actually

 7      happened.

 8                     THE WITNESS:    Okay.   Lancaster would not give me

 9      any good product, and insisted that I take bad product.

10                     MR. KIZNER:    Okay.

11                     THE WITNESS:    At that time, I did not know he was

12      already working with my distributor without my knowledge, and

13      they were -- they sort of teamed up.           Eventually, basically,

14      it became clear -- where do I go?           Maybe you just ask the

15      next question.

16      BY MR. KIZNER:

17      Q      Well, what did you mean by "teamed up" with the

18      distributor?      Because I -- we haven't talked about the

19      distributor.      So the Court understands that --

20      A      Okay.    So --

21      Q      -- that element.

22      A      -- the distribute -- the -- I'll just give you, in an

23      nutshell, what this -- the case is about, for the sake of

24      time and everyone.        So, in an nutshell, the litigated case

25      was basically about Lancaster -- Lancaster went behind my
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 41 of 255
                                       Magee - Direct                            40

1       back.

2                      MR. MASCHMEYER:    Objection.

 3                     THE WITNESS:   Okay.    Hold on.    Lancaster, without

 4      my knowledge, and without telling me, worked with my

 5      exclusive distributor -- also, who was -- I was basically

 6      exclusive with both of them.          They worked together, used my

 7      recipe that I had taught Lancaster how to make, to make --

 8      and they used that to make a competing brand, which they then

 9      used to try to erase me from the marketplace that I had

10      created.

11      BY MR. KIZNER:

12      Q      Okay.    And what --

13      A      I think that's pretty --

14      Q      What resulted from this?

15      A      So, to survive -- well, in addition, they counterfeited.

16      They created lookalike jars that looked just like mine, with

17      my label, used my trademark and my product and flooded the

18      marketplace, so I had no business for months, very low sales.

19      Just to survive, I had to sue them.           I was afraid we were

20      actually going to go out of business.           And that's -- that's

21      what could have happened.

22      Q      Okay.    So could you just explain to the Court the

23      litigation.      You said you sued them.       What happened with

24      that?

25      A      Sure.    The claims?     Do you want to know the claims?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 42 of 255
                                       Magee - Direct                                41

 1      Q      Yeah, about the claims and what ultimately happened.

 2      A      So there were many claims, I won't go into all of them.

 3      There were -- you know, there were joint claims.              We had to

 4      sue Lancaster and FOODMatch because they were working

 5      together.      So we had misappropriation of trade secrets,

 6      trademark infringement, counterfeiting.            One of those is

 7      under the Lanham Act, I think it's -- is it trademark

 8      infringement under the Lanham Act?           Theft, which is

 9      conversion, technically, I think that's the word.                 And then

10      there was a -- there were some contract claims.             The ones I

11      mentioned, we actually won, we won all of those.

12      Q      Just --

13      A      There were more, but ...

14      Q      Just for context, can you -- how long was this

15      litigation?

16      A      The litigation, there was months and months of

17      discovery.      I was deposed for four days straight; it was

18      exhausting.      I was the only one --

19                    THE COURT:    That's not what he asked you.

20                    THE WITNESS:    Sorry.    Okay.

21                    THE COURT:    He asked you what was the time frame of

22      the litigation.

23                    THE WITNESS:    So, actually, the litigation itself

24      went pretty fast, I think, from what I hear.             We started in

25      early 2017 -- or '16, and by early 2017, we were at trial.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 43 of 255
                                       Magee - Direct                            42

1       And then we were -- we had a full month at trial, a full

2       month of trial --

3                     MR. KIZNER:    And --

 4                    THE WITNESS:    -- in front of Judge Smith.

 5      BY MR. KIZNER:

 6      Q      And what was the result of the trial?

 7      A      Well, the jury --

 8                    MR. MASCHMEYER:     Your Honor --

 9      A      -- sided --

10                    MR. MASCHMEYER:     -- objection.

11      A      -- with us.

12                    MR. MASCHMEYER:     Your Honor, the result of the

13      trial is already -- it should be of record.             It's been -- the

14      Court has already issued findings and results.             I -- for her

15      to -- for the witness to now characterize that, I would think

16      the written documents of the trial would be the best evidence

17      of that.      So I'm going to object to her testifying --

18                    THE COURT:    I'm going to --

19                    MR. MASCHMEYER:     -- as to what --

20                    THE COURT:    -- sustain that.

21                    MR. MASCHMEYER:     -- she thinks happened.

22                    THE COURT:    You can describe generally that there

23      was some success at trial, I'll let you --

24                    THE WITNESS:    Uh-huh.

25                    THE COURT:    -- go there.     But let's not get that
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 44 of 255
                                       Magee - Direct                            43

1       detailed about what the outcome was.

2                      THE WITNESS:   Uh-huh.    Uh-huh.

 3      BY MR. KIZNER:

 4      Q      Okay.    Now was there a verdict?

 5      A      Yep, there was a verdict.        It was -- it was basically in

 6      our favor, for the most part.          We got most of our claims.

 7                     MR. MASCHMEYER:    Again, objection.

 8                     THE WITNESS:   I mean, we're good.       I --

 9                     THE COURT:   Overruled.

10      BY MR. KIZNER:

11      Q      Do you recall how much the verdict was for?

12      A      So the verdict -- okay.        So we're talking money now --

13      Q      Uh-huh.

14      A      -- with Lancaster?       So over two -- I want to say 2.16,

15      something like this, 2.1, 2.2 was what Lancaster was supposed

16      to pay me.

17      Q      Uh-huh.

18      A      That's without fees.       I think with -- I don't understand

19      how all the costs and things work, but with costs, it would

20      have been closer to one -- 2.5, something like that.

21      Q      Okay.    So let's move on to the bankruptcy proceedings

22      now.

23      A      Okay.

24      Q      What happened after you received the jury verdict?

25      A      So, after the jury verdict, I don't know.           I mean, I
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 45 of 255
                                       Magee - Direct                            44

 1      don't know all these dates, but the papers were due in front

 2      of Judge Smith.       We were seeking a new trial, which could

 3      have led to punitive damages.          We were seeking for injunctive

 4      relief.      We were seeking a permanent forever injunction,

 5      actually.      And papers were due.      And I think the bottom line

 6      of it all was, instead of filing papers, Lancaster filed this

 7      case.

 8      Q      Okay.    So, if you recall that you went back -- was there

 9      any opportunity for you to go back to Judge Smith, if you --

10      A      We did.

11      Q      -- discussed that?

12      A      I don't know, again, exactly, but I think we actually

13      requested of this Court that we go back to Judge Smith, which

14      we eventually did.        We -- we went and prepared for a hearing,

15      and then Judge Smith really wanted a settlement, and I wanted

16      to support that.       He was very intent on a settlement.

17      Q      So let's talk about what happened when the case returned

18      to Judge Smith.

19      A      Okay.

20      Q      What -- there was a settlement conference, or how did

21      that get initiated, the settlement conference?

22      A      Well, we actually showed up -- we showed up for the

23      hearing, we -- we were all prepared, we had some witnesses,

24      and we were -- we were going for all of our things.               We were

25      going to try to get a new trial, permanent injunctive relief
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 46 of 255
                                       Magee - Direct                                45

1       because, you know, now he had our recipe, and from our

2       perspective, we didn't trust him to not use it.             So we were -

3       - we were trying for that.         We were thinking maybe extra

4       punitive damages we could get with a new trial.             Again, I

5       don't know all the specifics, that's really overview.

6              But we showed up, and Judge Smith really -- he really

 7      loves the settlement conferences.           He wants to see peace,

 8      he's a good person.        He -- I feel like he wanted peace, and I

 9      wanted to support that, so we did.           We showed up, and we

10      ended up -- we ended up having a settlement conference on

11      that day, instead.

12      Q      So, before you went that day, though, you didn't know it

13      was going to be a settlement conference?

14      A      No, no.

15      Q      Okay.

16      A      Because we had already been to some, and they really

17      hadn't gone well, so we -- we went to so many settlement

18      conferences.

19      Q      So can you describe, you know, what happened that day?

20      A      It was a really long day.        It was -- I don't know.          I

21      think we got out of there at like -- I mean, it was so late;

22      it was like 10, 11 at night.          I -- it was really long.       And

23      he was just really committed to making peace and to trying to

24      get us to settle.       So, you know, we did.       I mean, I'm not

25      going to argue with a judge.          If a judge is saying he wants a
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 47 of 255
                                       Magee - Direct                            46

 1      settlement conference and he wants us to settle, he's the

 2      Judge, so that's the direction we went in.

 3      Q      And how many hours were you there that day?

 4      A      It was a long day.       I mean, 9 to 11 at night, something

 5      like this.

 6      Q      So --

 7      A      Don't quite me.      I mean, really, I didn't -- I wasn't

 8      looking at the clock.        I was exhausted, we all were --

 9      Q      You were --

10      A      -- at the end of --

11      Q      So you were --

12      A      It was a --

13      Q      -- there well --

14      A      -- full day.

15      Q      -- after hours?

16      A      Well after.

17      Q      Okay.

18      A      He stayed late.      He stayed, and I thanked him after.          I

19      mean, it was really, yeah, above and beyond.

20      Q      Okay.    And who was there that day?

21      A      So I was there.      My -- the co-founder with me was there,

22      Neb Chupin, my lawyer, Lauren Handel, Mr. Cianciulli was

23      there on behalf of Lancaster, and then Mr. Thompson was

24      there, too.

25      Q      Okay.    And did the Judge have anyone else involved in
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 48 of 255
                                       Magee - Direct                            47

1       the settlement conference other than himself -- I mean, from

2       the Court's perspective, or was it just the Judge?

3       A      I don't think so.      I think it was just him.        There was -

4       - there was someone there, a clerk maybe might have been in

5       and out of the room, but he was -- he was leading it, he was

6       driving it.

7                     MR. KIZNER:    Okay.    Your Honor, I'd like to

 8      introduce the settlement agreement.           Can I hand a copy to the

 9      witness.

10                    THE COURT:    Well, wait.     Why don't you hand it to -

11      -

12                    MR. KIZNER:    Sure.

13                    THE COURT:    -- the court reporter, and she'll mark

14      it as D-1 for Dalmatia.         I don't know what we'll call the

15      debtor, though.       So I guess, if there are debtor exhibits,

16      we'll call them "Debtor 1," but call this D-1.

17                    THE ECRO:    D-1?

18                    THE COURT:    Yeah.

19             (Settlement Agreement marked D-1 for identification)

20             (Participants confer)

21                    THE COURT:    I assume the other side has the

22      document.

23                    MR. KIZNER:    This is docket -- this was filed with

24      the 9019 notice.       I have an extra copy --

25                    THE COURT:    All right.    So --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 49 of 255
                                        Magee - Direct                            48

1                      MR. KIZNER:    -- but it's part of the court record.

 2                     THE COURT:    All right.    You've seen it before.

 3      BY MR. KIZNER:

 4      Q      Okay.     This is -- what's been handed to you is a

 5      settlement agreement.         Are you -- it's been marked as D-1 for

 6      the Court.       Are you familiar with the document?

 7      A      Yes.

 8      Q      Okay.     And what is this document?

 9                     THE COURT:    Well, let's skip that.       We all know

10      this is the settlement agreement, it's been approved by the

11      Court under a 9019 motion.           So you understand that, right?

12                     THE WITNESS:    I do.    We're good.

13                     THE COURT:    Okay.

14                     MR. KIZNER:    Okay.

15                     THE COURT:    So why don't you get to the heart of

16      what --

17                     MR. KIZNER:    Okay.

18                     THE COURT:    -- you want to get to about the

19      settlement agreement.

20                     MR. KIZNER:    Yeah.

21      BY MR. KIZNER:

22      Q      So let's go to Page 8.         If you see the pages are on the

23      top, where it says "document," Page 8 of 15?

24      A      I do, yes.

25      Q      Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 50 of 255
                                        Magee - Direct                            49

 1      A      Okay.

 2      Q      Okay.     And on the second page, this is dated October

 3      11th, 2017.

 4      A      I'm on page --

 5      Q      It has --

 6      A      I'm on Page 8.

 7      Q      I'm sorry, Page 9, the second page of the handwritten

 8      document, which is Page 9.

 9      A      Yes.

10      Q      Okay.     This is -- can you explain what this document is,

11      the handwritten document?

12      A      Yeah.     This is -- this is the -- the Judge, again, he

13      lead this.       He wrote it.     This is his handwritten settlement

14      agreement that we left with.

15      Q      Okay.     And so it -- this is the culmination, after 12 to

16      14 hours --

17      A      Yes.

18      Q      -- being there that day.

19      A      Yes.

20      Q      Okay.     Can you read what's in Paragraph 3?

21      A      Sure.

22      Q      Start --

23                     MR. GEORGE:    Your Honor, do you mean to yourself --

24      to herself?       Because I mean, it says what it says, and I

25      don't think we need the witness to read it.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 51 of 255
                                       Magee - Direct                            50

1                     MR. KIZNER:    No, I'm asking her if it's even --

 2                    THE WITNESS:    I'll read it --

 3                    MR. KIZNER:    I'm asking her if it's legible.

 4                    MR. GEORGE:    Oh.

 5                    MR. KIZNER:    There's some --

 6                    MR. GEORGE:    You didn't ask if it was legible, you

 7      asked her to read it.

 8                    THE WITNESS:    Do you --

 9                    MR. KIZNER:    I asked --

10                    THE WITNESS:    -- want me to --

11                    MR. KIZNER:    -- can you read it.      So I'll clarify

12      the question.

13                    MR. GEORGE:    Well, you said "can you read it" --

14                    MR. KIZNER:    There --

15                    MR. GEORGE:    -- I thought you were asking her to

16      actually read it --

17                    THE COURT:    All right.    Let's --

18                    MR. GEORGE:    -- into the record.

19                    THE COURT:    Let's move on.

20      BY MR. KIZNER:

21      Q      The paragraph -- the third paragraph down --

22      A      Uh-huh.    Uh-huh.

23      Q      -- "Dalmatia shall have," there's some language kind of

24      squeezed at the end there, right?

25      A      I see it.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 52 of 255
                                       Magee - Direct                              51

1       Q      Like what is that language?        Can you even read it?

2       A      Okay.    So -- yeah --

3       Q      Is it --

4       A      -- it's tough --

5       Q      -- legible?

6       A      -- to read.     So I'll just read it.       Is that fine with

7       everyone?

8                      "Dalmatia shall have the ability to pursue its

 9                     current claim in Bankruptcy Court, but will support

10                     any plan not inconsistent with this agreement, as

11                     long as it pays out at least ten percent."

12      Q      And was this added at a separate time to the rest of the

13      handwritten document?

14      A      I'll tell you when this was added.          This was, I believe,

15      the very last thing we did that night.            And that's why that

16      part:

17                     "-- but it will support any plan not inconsistent

18                     with this agreement, as long as it pays out at

19                     least ten percent."

20              The Judge wrote that in at the very ends.          I barely

21      remember it.      And I barely remember it, honestly.             It was

22      very late, and it was kind of thrown in there, and that's why

23      it's smaller and it's in the margins.

24      Q      And is there any reference in the other -- in the rest

25      of this two-page handwritten document, to anything regarding
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 53 of 255
                                       Magee - Direct                               52

1       the bankruptcy?

2       A      I would have to read through the whole thing.              I don't

3       think so.      He --

4                      THE COURT:   Why don't you save that point for

 5      closing?

 6                     THE WITNESS:    Okay.

 7      BY MR. KIZNER:

 8      Q      So what's your understanding of that language that's in

 9      the handwritten agreement, that you just read?

10      A      This part again.       This was so -- my understanding is

11      that, if Lancaster can only afford to pay the creditors ten

12      percent, I will not object to that.

13      Q      So your understanding was to all creditors.

14      A      Creditors.

15      Q      Unsecured creditors.

16      A      Unsecured.      I guess there's a class distinction with

17      secured and unsecured, so I am an unsecured, but yes.

18      Q      Okay.    Was there even any -- was there -- you said this

19      was added at the end.         Was there a discussion about

20      bankruptcy during the settlement conference?

21      A      If there was, I cannot recall it, and I really don't

22      think there was.       This was it.     So, basically, the main point

23      here was that:

24                     "Dalmatia shall have the ability to pursue its

25                     current claim in Bankruptcy Court."
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 54 of 255
                                       Magee - Direct                            53

1              And probably -- you know, I think maybe somewhere -- I

 2      really don't remember this, but maybe at the very end,

 3      someone said, well, what if Lancaster --

 4                     MR. MASCHMEYER:    Objection.

 5      A      -- can't afford --

 6                     MR. GEORGE:    Your Honor --

 7      A      -- to pay more --

 8                     MR. GEORGE:    -- objection.

 9      A      -- than ten or --

10                     THE COURT:    Sustained.   You can't speculate.

11                     THE WITNESS:    Okay.

12                     THE COURT:    If you remember, you remember, you can

13      tell us.

14                     THE WITNESS:    Okay.

15                     THE COURT:    If you just don't remember, don't try

16      to guess.

17                     THE WITNESS:    Okay.   So then I don't -- I think

18      that's it, what I said stands, and that's all --

19      BY MR. KIZNER:

20      Q      Okay.    What --

21      A      Very little discussion happened around this.

22      Q      What about --

23      A      And it was late.

24      Q      What were the -- can you explain to the Court the key --

25      other than the bankruptcy, what were the key terms of the
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 55 of 255
                                       Magee - Direct                            54

 1      settlement?

 2      A      I mean, basically, we were being asked to give up our

 3      right to a new trial, from my perspective, giving up pretty

 4      much all our rights:        A right to a new trial with potential

 5      punitive damages and our right to see a permanent forever

 6      injunction.      So we were looking to, basically, say he

 7      couldn't make fig spread because we're the ones who taught

 8      him how to make it, so -- and he had proven that he would

 9      steal it.      So, from our perspective at that time, we were

10      just like, he can't make it because he's going to steal it.

11             So we were looking for -- an even at the settlement

12      conference, I said, I need one of two things, I either need

13      some kind of injunction or a boatload of cash.             And I think

14      that that was my quote.         And I said, I have to leave with one

15      of these things, we need -- either we need to recover some

16      money, or we need to stop you from making product because you

17      shouldn't be making it anyway, and using our -- our stock.

18      I -- I'm kind of rambling.         Did I answer the question?

19      Q      Yeah.

20      A      All right.

21      Q      In terms of the -- in terms of the -- was there any

22      money that was supposed to be paid to you under the

23      settlement agreement?

24      A      Yes, I --

25      Q      Outside of the bankruptcy.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 56 of 255
                                        Magee - Direct                                55

 1      A      So, basically, there were two pieces to the money:                 A

 2      large sum, which Thompson and I -- Thomson and I, actually,

 3      at one point in the night, left the room.             I invited him to

 4      leave the room.        It was very contentious at the beginning.

 5      We were all tense.         We weren't prepared to have a settlement

 6      conference when we showed up, and it was very tense.                And at

 7      one point, I said, you know, would you like to leave the --

 8      let's leave the room.         And he and I went out, and I thought,

 9      you know, maybe we can connect, maybe --

10                     MR. MASCHMEYER:     Your Honor, I'm going to object,

11      Judge.       Anything they discussed would be hearsay and --

12                     MR. GEORGE:     No, it might be an admission.        But

13      it's parol, I think, isn't it?

14                     THE COURT:     It's a little late for a parol evidence

15      objection.       Overruled.

16                     THE WITNESS:     So --

17                     THE COURT:     Go ahead.

18                     THE WITNESS:     Thank you.

19                     So we left the room.       And I thought that was very -

20      - it was very -- kind of powerful, it was -- it meant

21      something.       We stepped out.     We hadn't talked in years.           You

22      know, we had gone through a terrible litigation.               They're

23      very emotionally draining, they're -- it's very hard.                And

24      you know, I was -- I felt like, for a year, I had been

25      fighting for my -- my survival.           And we stepped out and it
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 57 of 255
                                       Magee - Direct                            56

1       was -- it was kind of like, wow, we connected, we came to

2       something.      And he agreed to pay me a large sum of money,

3       which I won't -- I won't say how much because it's -- I'm not

4       -- I shouldn't, so that, and then also the bankruptcy claim.

5       So the money was basically going to be the offset for me,

6       since I was about to give up, basically, all of my rights.

7                      You know, he -- Mr. Thompson even gave me a hug.

 8      Like we were out there, and he gave me a hug.             It was like we

 9      -- we had -- I felt like it was meaningful, and I believed

10      him.    I --

11      BY MR. KIZNER:

12      Q      Okay.    Well, let's just focus on the money for a second.

13      A      Okay.    Sorry.

14      Q      Did you ever get any money that was promised to you,

15      that was part of this settlement agreement?

16      A      I did not.

17                     MR. GEORGE:    Your Honor, I object.      She's not going

18      to let them -- she's not going to talk about how much it is,

19      or anything like that, but she's going to talk about those

20      details?

21                     THE COURT:    What's the relevance?

22                     MR. KIZNER:    Because, Your Honor, they've already

23      talked about how they believe we've received benefits that

24      are going to cause a business justification for different

25      treatment.      If he -- it's critical whether or not she
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 58 of 255
                                       Magee - Direct                            57

1       received any benefit under --

2                     THE COURT:    I'm not sure --

 3                    MR. KIZNER:    -- the settlement agreement.

 4                    THE COURT:    -- performance of those benefits is the

 5      same thing as negotiating to get the benefits, so I will

 6      sustain the objection.

 7                    MR. KIZNER:    Okay.

 8      BY MR. KIZNER:

 9      Q      What about the -- what about the other -- was there

10      anything else that was received, other than money, or that --

11      other than the promise of money?

12                    THE COURT:    Actually, let me stop for a second.

13      I'm rethinking that.        I need to ask a question of the debtor

14      and the committee then.

15                    To the extent you want to argue -- and I thought I

16      heard this in the opening statement -- that I should factor

17      in as to whether the deal is fair and equitable the other

18      benefits, why isn't it relevant whether -- at least by the

19      time we got to confirmation, whether Dalmatia had actually

20      received any promise for other benefits that were due at that

21      time?    Wouldn't that be relevant?

22                    MR. GEORGE:    Yes.

23                    MR. MASCHMEYER:     Well --

24                    THE COURT:    Okay.    All right.    So, with that in

25      mind, maybe --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 59 of 255
                                       Magee - Direct                            58

1                     MR. MASCHMEYER:     Via the confirmation.

 2                    THE COURT:    -- you can --

 3                    MR. GEORGE:    Wait, Your Honor.

 4                    THE COURT:    -- rephrase --

 5                    MR. GEORGE:    He --

 6                    THE COURT:    -- your question.

 7                    MR. MASCHMEYER:     Your Honor, my -- if we're going

 8      to talk about what benefits Dalmatia received, I, per se,

 9      have no problem if she wants to point to the settlement

10      agreement to the benefits that they were going to get under

11      that.    But it seems like we're going off into some mysterious

12      benefits that weren't incorporated into this settlement

13      agreement, and that's just not right.           I mean, if there was -

14      -

15                    MR. MASCHMEYER:     -- settlement --

16                    THE COURT:    I have to --

17                    MR. MASCHMEYER:     -- discussions between --

18                    THE COURT:    -- decide whether the fourth amended

19      plan was fair and equitable.          And by the time we get to the

20      fourth amended plan, some time had passed from this

21      negotiation.      It might affect whether it's fair and equitable

22      at that point.

23                    MR. MASCHMEYER:     So -- well, let's go through the

24      time limit then.       You're limiting the questions to after this

25      settlement agreement was entered into?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 60 of 255
                                       Magee - Direct                            59

1                     MR. GEORGE:    And at the confirmation hearing.

 2                    THE COURT:    And the confirmation -- yes, that's why

 3      --

 4                    MR. MASCHMEYER:     And if --

 5                    THE COURT:    And that's --

 6                    MR. MASCHMEYER:     -- there were --

 7                    THE COURT:    -- why Mr. George --

 8                    MR. MASCHMEYER:     -- discussions --

 9                    THE COURT:    -- agreed with me.

10                    MR. MASCHMEYER:     -- between them?

11                    MR. KIZNER:    The question was just focused on

12      whether or not there was monetary performance on this.

13                    THE COURT:    And what I'm saying is you need to --

14      you may need to focus the question a little more --

15                    MR. KIZNER:    All right.

16                    THE COURT:    -- for it to be relevant.       I think

17      there is some relevance to it.          So I'm sustaining the

18      objection as to form, and party as to substance.

19             (Participants confer)

20      BY MR. KIZNER:

21      Q      What was supposed to -- well, can you explain what was

22      supposed to be paid monetarily, without saying the number?

23      A      I was --

24                    MR. GEORGE:    Objection, Your Honor.       By whom?

25                    THE COURT:    So objection to the form of the
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 61 of 255
                                       Magee - Direct                            60

1       question.

2                      MR. GEORGE:    Yes, Judge.

 3                     THE COURT:    Sustained.   Rephrase it.

 4      BY MR. KIZNER:

 5      Q      Okay.    If you could explain, other than Earth Pride and

 6      Lancaster -- so Mike Thompson and other companies that were

 7      part of the litigation.

 8      A      Correct.

 9      Q      By Mike Thompson and his other companies, not Earth

10      Pride or Lancaster --

11      A      Correct.

12      Q      -- was any money paid to you under the settlement

13      agreement?

14      A      Zero.

15      Q      Okay.    And that was -- you just -- I think you testified

16      earlier, that was a fair -- that was one of the reasons you

17      agreed to settle, right?

18      A      That was -- I needed one or the other.           I needed -- you

19      know, basically, the thing we walked away with of any meaning

20      was supposed to be the claim -- the unsecured claim in

21      Bankruptcy Court and a sum that I was supposed to be paid.

22                     MR. MASCHMEYER:    Objection.    Judge, that's not what

23      the agreement says.

24                     MR. KIZNER:    Your Honor, let's -- I think we're

25      moving ahead.       Let's move into the written agreement because
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 62 of 255
                                       Magee - Direct                            61

1       the --

2                      THE COURT:   Well, before you move into the written

 3      agreement, there's an objection.

 4                     MR. MASCHMEYER:    Your Honor, she's --

 5                     THE COURT:   (indiscernible)

 6                     MR. MASCHMEYER:    I'm just saying, Judge, that the

 7      settlement agreement does not -- there's no requirement in

 8      the settlement agreement for sums to be paid.             I mean, she's

 9      mischaracterizing what this document says, which is what

10      incorporates the terms of the settlement.

11                     THE COURT:   All right.    Let's -- we'll leave that

12      for cross-examination.

13                     MR. MASCHMEYER:    Okay.

14      BY MR. KIZNER:

15      Q      Let's flip back to the beginning of the exhibit, which

16      is the typed agreement.

17      A      Okay.

18      Q      What -- can you explain what this agreement is?

19      A      So this is the -- basically, just the typed version of

20      what the Judge did.

21      Q      Okay.

22      A      Yeah.

23      Q      So this was done to memorialize the handwritten

24      agreement?

25      A      Right.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 63 of 255
                                        Magee - Direct                            62

1       Q      All right.      And is there any other -- is there any

2       reference to payment being made on Page 3?

3       A      (Witness reviews exhibit)

4              There is, Clause 7, clause -- actually, 5.            I haven't

 5      looked at this full agreement in a while.

 6      Q      And that's what you were referring to when you said

 7      payment wasn't made?

 8      A      The -- again, it doesn't -- it's blacked out, so I'm

 9      assuming that's the one.

10      Q      Uh-huh.

11      A      But yes.

12      Q      And you notice on the first page, the first -- where the

13      language is indented, there's a sentence that says, "Dalmatia

14      shall have the ability."          Do you see that?

15      A      Yes.

16      Q      Okay.

17      A      That's --

18      Q      And that's --

19      A      Okay.     Sorry.

20      Q      No, I'm sorry.       That's the same as the other language

21      that was in the handwritten agreement?

22      A      That looks to be verbatim, yes.

23      Q      And if you go over to Page -- the next page, Paragraph

24      3.

25      A      (Witness reviews exhibit)
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                             Exhibit B Page 64 of 255
                                        Magee - Direct                             63

1              Which page, please?

 2      Q      Page -- it's -- on the top, it says "Page 3 of 15."

 3      A      Okay.

 4      Q      And then Paragraph 3, it starts, "Dalmatia will amend

 5      its claims."

 6      A      Yes.

 7      Q      Okay.     So this wasn't in the first -- the handwritten

 8      document, right?

 9      A      I don't think this was.

10      Q      Okay.     What's your understanding of this paragraph?

11      A      Can I read it?

12      Q      Yes.

13      A      So "Dalmatia will amend" --

14                     THE COURT:    Read it -- you don't need to --

15                     MR. GEORGE:    Your Honor --

16                     THE COURT:    -- read it out loud.

17                     THE WITNESS:    Oh, okay.     Okay.

18                     THE COURT:    We all have it.

19                     THE WITNESS:    So my understanding of this is we

20      have -- we can pursue our claim, our -- as an unsecured

21      creditor, that that claim is fixed, valid, and a, quote,

22      "allowed unsecured claim" in the bankruptcy case.                  So it's an

23      allowed, secured, valid claim.           And it says which will not be

24      challenged by Lancaster or his sister companies or -- or him.

25      BY MR. KIZNER:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 65 of 255
                                       Magee - Direct                              64

 1      Q      And you testified earlier that you received a verdict

 2      for around like 2.1 million --

 3      A      Right.

 4      Q      -- plus legal fees.

 5      A      Plus fees and things.

 6      Q      And the amount that's agreed upon here is what?

 7      A      It's less.

 8      Q      Okay.

 9      A      That's -- you know, we made some concessions.

10      Q      So you made a concession -- as part of the settlement,

11      you made about a million-dollar -- or eight-hundred-thousand-

12      dollar concession --

13      A      Yes, lower.

14      Q      -- as to the amount of the claim.

15             (Participants confer)

16      A      We made concessions, we made a lot of concessions.                I --

17      I wasn't happy.       I wasn't really happy with the agreement,

18      but you know, that's what it's about.           You -- you both give

19      up some things.       And I justified within my own mind I'm

20      walking away with an unsecured claim and cash, which he's

21      going to pay me.       And that was justifiable in my mind.

22      Q      Okay.    And you also mentioned -- it's been mentioned in

23      openings, and there was some injunctive relief that was

24      provided.      Can you explain what the injunctive relief was to

25      the Court?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 66 of 255
                                       Magee - Direct                            65

 1      A      So -- do you mean what was agreed to?

 2      Q      What was agreed to, yeah.

 3      A      So the injunctive relief was not what we were looking

 4      for.    Again, compromises have to be made with -- with these

 5      things, but it was basically meaningless because of the

 6      timing of it and the duration.          So we are -- we are a holiday

 7      business.      We sell at the holidays, Thanksgiving, Christmas,

 8      you know, all those holidays.          And that's like 70 percent of

 9      our business.       So an injunction that goes from October to the

10      following October basically is useless because Lancaster

11      stocked -- they can stock up FOODMatch right before that

12      injunction because they knew what was coming.

13                    MR. MASCHMEYER:     Objection, Judge.

14                    MR. GEORGE:    Your Honor --

15                    MR. MASCHMEYER:     This is speculation.

16                    THE WITNESS:    It's a --

17                    MR. GEORGE:    And it's running pretty far afield

18      from --

19                    THE COURT:    Sustained.    You need to just describe

20      the injunction, not the efficacy of the injunction.               That was

21      -- the question was for you to describe the injunction.

22                    THE WITNESS:    Okay.

23      BY MR. KIZNER:

24      Q      Just describe how long the injunction was, was it -- I

25      think it --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 67 of 255
                                       Magee - Direct                            66

1                     THE COURT:    Well, she's doing more than that --

 2                    MR. KIZNER:    Yeah.

 3                    THE COURT:    -- and I'm sustaining the objection.

 4                    THE WITNESS:    Maybe I said it then.       It was October

 5      to October.

 6                    THE COURT:    And what did it enjoin from October to

 7      October; what was --

 8                    THE WITNESS:    What was --

 9                    THE COURT:    -- restrained?

10                    THE WITNESS:    Okay.    So Lancaster was -- was not

11      supposed to make fig spread for FOODMatch or fig spread

12      during that time in mid-October to the following mid-October;

13      however, there were carveouts.          So they asked me, you know,

14      is it okay if Lancaster keeps -- you know, makes fig spread

15      for -- or fig something for this customer; okay, yes, it's

16      fine, it's small -- they promised it was a small customer.

17      Okay, fine.      And is it okay if Lancaster delivers another

18      container load -- which is another 40,000 jars -- to

19      FOODMatch, even though we have this agreement now.                It's

20      like, okay, fine, yes, okay, fine.

21                    So they supplied -- we basically allowed them to --

22      some leeway there, they were allowed to keep supplying --

23      supplying a very large amount of product.            They had already

24      delivered a lot.       It's -- it was useless to me.        That wasn't

25      -- that's not what meant anything to me.            What meant
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 68 of 255
                                        Magee - Direct                               67

 1      something to me was the money.           That's the -- kind of the

 2      bottom line of it.

 3      BY MR. KIZNER:

 4      Q      And they mentioned a five-year injunction where -- was

 5      this the only injunctive relief you received?              Just so that

 6      it's clear what the injunctive relief was?

 7      A      I -- I don't -- I don't even want to call it injunctive

 8      -- it was no "relief."         I know that's technically the term.

 9      What we were going for was a permanent forever injunction.

10      We wanted to stop him from ever using -- doing fig spread

11      because he had no connection with fig spread before we taught

12      him everything we knew.          That was our perspective.         So this

13      was useless.

14             So, to touch upon your five-year one -- I'm going to

15      just answer you.        So the five-year one, it's a non-clause.

16      And I spoke with the Judge about it when he was wanting to

17      put in.       He wanted to give us a little extra protection.             But

18      it's kind of a non-clause.          I'm not going to argue with the

19      Judge.       What am I going to say, don't put it in there?           I'm

20      not going to tell the Judge not to put something in a

21      settlement agreement.

22             But basically, it's -- it says they can't use our trade

23      secrets for five years.          Okay.   Well, they can't use our

24      trade secrets ever.         It's against the law --

25                     MR. MASCHMEYER:     Objection, Judge.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 69 of 255
                                       Magee - Direct                             68

1       A      -- to use trade secrets, so --

2                     MR. GEORGE:    Your Honor, I --

 3      A      That's a nonissue.       I'm just answering the question.

 4      It's a nonissue.

 5                    MR. GEORGE:    Your Honor, objection.       She's not

 6      answering the question.         She's giving her narrative.        It's

 7      not even responsive to the question that was asked.

 8                    THE COURT:    All right.    Well --

 9                    MR. GEORGE:    I mean, it --

10                    THE COURT:    -- I'll allow it.      The next question

11      was going to be about her perception of the value of the

12      injunction to the company.         She has jumped ahead and answered

13      that, so let's just move on to another question.

14                    MR. KIZNER:    Your Honor, they --

15                    THE COURT:    I'll overrule --

16                    MR. KIZNER:    They've raised all --

17                    THE COURT:    -- the objection.

18                    MR. KIZNER:    They've raised all these issues in

19      their opening, so --

20                    THE COURT:    I --

21                    MR. KIZNER:    Which --

22                    THE COURT:    You won.

23                    MR. KIZNER:    Yeah, I know.     Okay.

24                    THE COURT:    Move on to the next question.

25      BY MR. KIZNER:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 70 of 255
                                       Magee - Direct                            69

 1      Q      So is it fair to say that -- you didn't receive any

 2      money from Thompson, right?

 3      A      Correct, nothing.

 4      Q      Okay.    And you received just this one year that he

 5      couldn't make the fig spread?

 6      A      Which was meaningless to me.

 7      Q      Okay.

 8      A      I told you why, the timing of it meant nothing.

 9      Q      What else did you receive?

10      A      I -- I didn't receive anything.

11      Q      Okay.

12                     THE COURT:    Can I interject a question --

13                     MR. KIZNER:    Sure.

14                     THE COURT:    -- just so we can keep it moving?

15                     MR. KIZNER:    Yeah.

16                     THE COURT:    There was some discussion during the

17      opening statements about some kind of a five-year injunction.

18      Is there some kind of a five-year injunction as part of the

19      deal?

20                     THE WITNESS:    That's what I was just -- yes, but

21      no.    So I was just answering, they objected to that.

22                     THE COURT:    So that October to October was the five

23      years?

24                     THE WITNESS:    The -- the October to October was

25      some -- that injunction that, because of timing, meant
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 71 of 255
                                        Magee - Direct                            70

1       nothing, because of the holidays.            The five-year -- let me --

2                      THE COURT:    Isn't October to October a whole year?

 3      So, if it's for five years --

 4                     THE WITNESS:    Because of the holiday, because 70

 5      percent of the business of fig spread is in the holidays,

 6      it's meaningless.

 7                     THE COURT:    So which months are not subject to the

 8      injunction?

 9                     THE WITNESS:    So what that means is they supplied

10      their -- when you're in supply, you're not actually producing

11      during those months of October -- it gave him time,

12      basically, to -- I'm in production, I've been in it for

13      years.       When you are supplying for the holiday, you make

14      product before October and you give it to your customers, or

15      you make it in October and you give it to your customers.

16      You're not delivering it November, December.              So, basically,

17      it gave him --

18                     THE COURT:    I guess what I'm not understanding --

19                     THE WITNESS:    Yes.

20                     THE COURT:    -- is, if you say that the duration of

21      an injunction is from October to the next October --

22                     THE WITNESS:    Right.

23                     THE COURT:    -- that seems to include the holiday

24      season.

25                     THE WITNESS:    It --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 72 of 255
                                       Magee - Direct                              71

1                     THE COURT:    So how does it not include the holiday

 2      season?

 3                    THE WITNESS:    I know, I get it.      It -- you have to

 4      know the business.        Basically, when you're stocking up your

 5      customers for the holiday, you stock them at different times

 6      than they're selling.        So you can stock them at any window

 7      between September to mid-November, and they're still going to

 8      be stocked, there's a big window, but you got to stock them.

 9      So he had plenty of time to do that both years.             He did not

10      miss his holiday season, which is 70 percent of his business.

11                    And that's -- that's what I'm trying to say.

12      That's why it's meaningless.          The point of an injunction is

13      so I don't have competition because that's what he promised

14      me in my contract, he wasn't supposed to have --

15                    THE COURT:    So your perception of the effect of the

16      injunction is that it --

17                    THE WITNESS:    Yeah.

18                    THE COURT:    -- left open a number of months close

19      enough in time to the holiday season --

20                    THE WITNESS:    Right.

21                    THE COURT:    -- so that the debtor could supply the

22      suppliers.

23                    THE WITNESS:    Correct.    And I knew that at the

24      time, and so did he.        That's not -- it was a non-thing.            But

25      again --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 73 of 255
                                       Magee - Direct                              72

1                     THE COURT:    But you accepted that.

 2                    THE WITNESS:    I did --

 3                    THE COURT:    Okay.

 4                    THE WITNESS:    -- because the money was everything

 5      to me.

 6                    THE COURT:    Okay.

 7                    THE WITNESS:    Yes, that's correct.

 8                    THE COURT:    Okay.

 9                    THE WITNESS:    And then to the five-year question,

10      would you like me to just say -- explain that quickly?

11                    THE COURT:    Yes.

12                    THE WITNESS:    So the five-year, that's a non-thing,

13      too.    That's something Judge Smith really wanted to put in

14      there.

15                    THE COURT:    That's something different than the

16      injunction you were just telling me about.

17                    THE WITNESS:    Correct, correct.

18                    THE COURT:    So tell me about the five-year

19      injunction.

20                    THE WITNESS:    So they're calling it an

21      "injunction;" I'm calling it a "nothing" because it basically

22      says they can't use my trade secrets for five years.               Okay.

23      Well, they can never use my trade secrets, it's against the

24      law.    If they do, I'm going to sue them again.           So here we

25      are.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 74 of 255
                                       Magee - Direct                            73

1                      THE COURT:    Okay.

 2                     THE WITNESS:    It's a non-thing.

 3                     THE COURT:    Got it.

 4                     THE WITNESS:    Okay.   Great.

 5                     THE COURT:    Thank you.

 6                     THE WITNESS:    You're welcome.

 7      BY MR. KIZNER:

 8      Q      Okay.    You said a second ago it's all about the money,

 9      but you never received any of that money.

10      A      Correct.

11      Q      When this was entered into, the typed agreement and the

12      handwritten agreement, was there ever -- did you ever believe

13      that you'd be treated differently?

14      A      Differently than other -- the other unsecured creditors?

15      Q      What was your belief how you'd be treated?

16                     MR. GEORGE:    Your Honor, I object.

17      A      Like everyone.

18                     MR. GEORGE:    I object.

19      A      Like --

20                     MR. GEORGE:    What her -- what she believed was

21      irrelevant.      We're focusing on what was happening at that

22      settlement agreement and what the discussions were at that

23      time.    What she thought or didn't think doesn't matter at

24      all.    It's what was expressed in there at the mediation or in

25      this agreement, as to what the intentions were.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 75 of 255
                                       Magee - Direct                            74

1                      THE COURT:    Do you have a response to that?

 2                     MR. KIZNER:    Yeah, Your Honor.     There is no -- one

 3      of the ways you can speak about -- get parol evidence in,

 4      extrinsic evidence, is when there's just a lack of terms.

 5      There's a material term missing in this, which is dealing

 6      with any kind of classification into separate plans treating

 7      -- there's -- one, we're an unsecured creditor.             So I think

 8      it's important to focus on that.          It says "unsecured

 9      creditor," that's the only time there's a creditor mentioned,

10      in terms of a creditor class or a potential class for the

11      plan.    So I think what was not in there is important to point

12      out.

13                     THE COURT:    But what -- isn't the timing important?

14      Doesn't it matter what the negotiating parties' state of mind

15      and actual conduct during the negotiations, isn't that really

16      what --

17                     MR. KIZNER:    Well --

18                     THE COURT:    -- I need to hear about?      Not a general

19      question about --

20                     MR. KIZNER:    Sure.

21                     THE COURT:    -- she now understands these things to

22      mean?

23      BY MR. KIZNER:

24      Q      Okay.    So did you --

25                     THE COURT:    So let me --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 76 of 255
                                        Magee - Direct                            75

1                      MR. KIZNER:    Let me rephrase it to --

 2                     THE COURT:    -- sustain -- I'll sustain the

 3      objection to that question.           You can try again.

 4                     THE WITNESS:    Uh-huh.

 5                     MR. KIZNER:    Okay.

 6      BY MR. KIZNER:

 7      Q      Did you have any belief during the settlement

 8      discussions, when these documents were drafted during the

 9      conference, about how you'd be treated compared to other

10      unsecured creditors?

11      A      Well, let me just say I did not really know much about

12      bankruptcy.       I understood basic terms.        You had secured

13      creditors like banks, and then you had unsecured creditors

14      like me.       I knew I was the largest unsecured creditor.

15      That's pretty much it.         I was in a group of unsecured people.

16                     THE COURT:    The way you're phrasing that, I'm

17      taking that as the answer to his question is no.

18                     THE WITNESS:    Okay.    Sorry.   I digressed and --

19      sorry.       What --

20                     THE COURT:    And I don't want to put words in your

21      mouth, but that's what I -- I'm hearing you, so I want to

22      give you the chance to explain that.

23                     THE WITNESS:    Can I ask him -- I need the question

24      again.

25                     THE COURT:    Do you want to -- ask the question
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 77 of 255
                                       Magee - Direct                                 76

1       again.

2                      THE WITNESS:    Can you just repeat that?          I'm sorry.

 3                     MR. KIZNER:    Sure.

 4      BY MR. KIZNER:

 5      Q      At the time the settlement discussions were taking place

 6      --

 7      A      Yeah.

 8      Q      -- and during the settlement agreement -- when the

 9      settlement agreements were drafted --

10      A      Right.

11      Q      Did you believe you'd be paid different or treated

12      differently than other unsecured creditors?

13                     MR. MASCHMEYER:    That wasn't the question --

14      A      No, the same.

15                     MR. MASCHMEYER:    -- he asked the first time.

16                     THE COURT:    I think the -- let me rephrase it.           I

17      think the point of the question was:           Did you have any

18      expectations that your treatment would be the same as other

19      unsecured creditors in the bankruptcy case?

20                     MR. GEORGE:    And Your Honor --

21                     THE COURT:    Basically, what you're saying is you

22      weren't thinking about bankruptcy, so, to me, the short

23      answer is no.       But if you think that's not a fair

24      characterization, tell me.

25                     THE WITNESS:    I'm so sorry, I'm just not
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 78 of 255
                                       Magee - Direct                            77

1       understanding.       So I saw myself as --

2                      THE COURT:    Were you --

 3                     THE WITNESS:    -- an unsecured creditor.

 4                     THE COURT:    Were you even thinking about the other

 5      creditors?

 6                     THE WITNESS:    I was.    I was very aware of

 7      creditors, that there were secured and unsecured, and that's

 8      it.

 9                     THE COURT:    But that's it.

10                     THE WITNESS:    Pretty much, secured and unsecured,

11      and that's what I understood.           Secured were bank; unsecured

12      were people like me.

13                     THE COURT:    Okay.

14                     THE WITNESS:    I was an unsecured.

15      BY MR. KIZNER:

16      Q      So there was no thought about different classes of

17      unsecured creditors or even --

18      A      Those two classes were different in my mind, from

19      secured --

20      Q      Okay.

21      A      -- to unsecured.

22      Q      Okay.

23      A      I didn't think I'd be a third-class --

24                     MR. GEORGE:    Your Honor --

25      A      -- citizen.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 79 of 255
                                       Magee - Direct                               78

1                      MR. GEORGE:    -- object.

 2      Q      Did you agree --

 3      A      Overruled.

 4      Q      Did you agree to simply accept ten percent -- only ten

 5      percent?

 6      A      Absolutely not.

 7      Q      Okay.    And what does the settlement agreement say?

 8                     MR. GEORGE:    Your Honor I'm going to move to strike

 9      that.

10                     THE COURT:    So what are you moving to strike,

11      exactly?

12                     MR. GEORGE:    Because it's not responsive.        Did she

13      agree to accept ten percent?           There's a document that says --

14                     THE COURT:    Well, she didn't answer yet.         Are you

15      striking --

16                     MR. GEORGE:    Well, she did.

17                     THE COURT:    -- the question?

18                     MR. GEORGE:    She --

19                     THE COURT:    Well, she said absolutely not.

20                     MR. GEORGE:    Yeah, and there's a document that says

21      that they'll accept ten percent, if they get at least ten

22      percent --

23                     THE WITNESS:    No.

24                     MR. GEORGE:    -- they'll accept.     So she's saying,

25      even though I signed the agreement that says --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 80 of 255
                                       Magee - Direct                            79

1                      THE COURT:    All right.

 2                     MR. GEORGE:    -- I'll take --

 3                     THE COURT:    I'm not --

 4                     MR. GEORGE:    -- ten percent --

 5                     THE COURT:    I'm not --

 6                     MR. GEORGE:    -- and even though money was

 7      everything --

 8                     THE COURT:    I understand.    I'm not going to strike

 9      it.    You can deal with it in other ways.

10      BY MR. KIZNER:

11      Q      Okay.    So is it fair to say you agreed to receive at

12      least ten percent?

13      A      I agreed to receive what other unsecured creditors would

14      agree to receive.       And in the worst-case scenario -- this was

15      written in at the end.        It was like if this is all Lancaster

16      can pay out to you guys and to the creditors -- and that's

17      what I mean, "you guys," to the creditors, pay out -- that's

18      what "pay out" means, paying out to the -- to the creditors.

19      If this is all Lancaster can afford, I'm not going to cause

20      any trouble, I'm not going to object, I'm not going to stop a

21      plan if that's all he can afford.           And that's what I --

22      that's what I did.        I wasn't agreeing to only take ten

23      percent.      Why would I do that?

24      Q      And --

25      A      I needed the money.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 81 of 255
                                       Magee - Direct                              80

 1      Q      And also, it doesn't say only ten percent, right?             It's

 2      a floor of ten percent, not a ceiling.

 3      A      It's worst-case scenario, it's a worst-case scenario.

 4      It was written in at the very end.           It's very vague.      The

 5      real -- I'm surprised we're even here discussing this.               I'm

 6      so like insulted about this.          I can't even believe we're

 7      wasting time on this.        This is insulting, really.

 8      Q      Okay.    Just, consistent with your belief as to how you

 9      would be treated, which was fairly with other unsecured

10      creditor --

11      A      Yes, just like --

12      Q      -- what happened --

13      A      -- the other ones.

14      Q      -- what happened in the first -- are you familiar with

15      the first three versions of the plan that were filed?

16      A      I am familiar; I am, somewhat.         I know that I was

17      treated the same, I was just treated fairly like --

18                     THE COURT:    Do we need --

19      A      -- everyone else.

20                     THE COURT:    -- to go through that with this

21      witness?      Aren't those facts that are just not dispute?

22                     MR. KIZNER:    I think it supports --

23                     THE COURT:    What are --

24                     MR. KIZNER:    We can --

25                     THE COURT:    What are you going to do with this?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 82 of 255
                                       Magee - Direct                            81

1                     MR. KIZNER:    I --

 2                    THE COURT:    Where's it going to go?

 3                    MR. KIZNER:    I think it shows -- it's

 4      circumstantial evidence of what the beliefs of the parties

 5      were.

 6                    THE COURT:    Who cares what anybody thought about

 7      two, three months later, right?

 8                    MR. KIZNER:    Well --

 9                    THE COURT:    If the question is, objectively, is it

10      fair and equitable, and to the extent that that determination

11      requires some assessment of the settlement agreement --

12                    MR. KIZNER:    Okay.

13                    THE COURT:    -- you have now moved beyond the

14      settlement agreement.

15                    MR. KIZNER:    I can deal with that on cross-

16      examination, Your Honor, of Thompson.

17                    THE COURT:    Well, all I'm saying is that, to walk

18      this witness through the scenario of how there were multiple

19      plans and what each plan did is unnecessary.             Those facts are

20      already established.

21                    THE WITNESS:    Uh-huh.

22                    THE COURT:    Unless you want to do something else

23      with it.

24                    MR. KIZNER:    No, no, that's fine.       I can deal with

25      it at closing, Your Honor, too.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 83 of 255
                                       Magee - Direct                            82

1              (Pause in proceedings)

 2                     THE COURT:    Do you need some water?      There's some

 3      water up there, if you want.

 4                     THE WITNESS:    Thank you.    I'll wait.    Thank you.

 5                     THE COURT:    Okay.

 6             (Pause in proceedings)

 7      BY MR. KIZNER:

 8      Q      What do you feel like you're entitled to from the Court?

 9                     MR. GEORGE:    Objection, Your Honor.

10                     THE COURT:    Sustained.

11                     MR. GEORGE:    What's the relevance of that?

12                     THE COURT:    Sustained.

13      BY MR. KIZNER:

14      Q      You just want to be treated fairly.          Isn't that

15      accurate?

16      A      That's it.

17                     MR. GEORGE:    Leading.

18      A      Just like everyone else.

19      Q      You tried to become a member of the unsecured creditors'

20      committee, correct?

21      A      I did.    I was --

22                     MR. GEORGE:    Objection.

23      A      I was blocked.

24      Q      Okay.

25      A      And it's kind of confusing to me how --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 84 of 255
                                        Magee - Cross                            83

1                     MR. GEORGE:    Your Honor --

 2      A      -- counsel -- counsel is sitting --

 3                    MR. GEORGE:    -- she's going to start a narrative

 4      that's really unnecessary.

 5                    THE COURT:    I agree.

 6                    THE WITNESS:    Okay.

 7                    THE COURT:    Why don't you wait for the next

 8      question.

 9                    MR. KIZNER:    Okay.    That's all I have at this time,

10      Your Honor.

11                    THE COURT:    Okay.    Thank you.

12                    THE WITNESS:    Okay.

13                    THE COURT:    You were up there a while.        Do you want

14      a break before cross-examination, or are you able to keep

15      going?

16                    THE WITNESS:    I'm okay, unless somebody else wants

17      a break.

18                    THE COURT:    Okay.    Anybody else need a break?

19                    MR. GEORGE:    Your Honor, I could use five minutes.

20                    THE WITNESS:    Okay.

21                    THE COURT:    That sometimes happens.       All right.

22      We'll take a five-minute break.          During the break, you can't

23      discuss your testimony with your counsel.

24                    THE WITNESS:    Understood.

25                    THE COURT:    Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 85 of 255
                                         Magee - Cross                            84

1                      THE WITNESS:    Thank you.

 2             (Recess taken at 10:53 a.m.)

 3             (Proceedings resume at 11:10 a.m.)

 4             (Call to order of the Court)

 5             (Witness resumes stand)

 6                     THE COURT:    Okay.   We're ready to resume with

 7      cross-examination of Ms. Magee.           Who would like to go first?

 8                     MR. GEORGE:    I'll go first, Your Honor.

 9                                    CROSS-EXAMINATION

10      BY MR. GEORGE:

11      Q      Ms. Maia, my name is Ed George, I'm the attorney for the

12      creditors' committee, and I have some questions for you about

13      this document and your relationship with Dalmatia.

14             You said your partner is named Dev [sic]?

15      A      He's from Croatia; his name is Neb.

16      Q      Oh, Neb.

17      A      Yes.

18      Q      Is he your ex-husband?

19      A      He is.

20      Q      Are you aware that he was communicating with the debtor

21      by emails, indicating that there was nothing wrong with the

22      fig spread that was produced by the debtor?

23                     MR. KIZNER:    Objection, Your Honor.       What's the

24      relevancy of any of this?

25                     THE COURT:    Let me --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 86 of 255
                                        Magee - Cross                             85

1                      MR. GEORGE:    Well, that these claims were --

 2                     THE COURT:    Wait, wait, wait, wait.      I didn't hear

 3      the objection.

 4                     MR. KIZNER:    What's the relevancy of communications

 5      with -- about the fig spread product that -- they objected to

 6      anything about the trial coming in.           I just -- that's even

 7      more unrelated.

 8                     THE COURT:    Yeah, except you got it in, right?

 9                     MR. GEORGE:    Right.

10                     THE COURT:    So I'll allow it.     I'm not sure.     Yours

11      was relevant.       But if yours got in, I'm going to let him get

12      his in.

13      BY MR. GEORGE:

14      Q      Are you aware of that, ma'am?

15      A      No.

16      Q      Okay.

17      A      But I'm -- I am aware that he -- he thought that.             We

18      had disagreements, and that's why I'm the president because I

19      make the final call on that.

20      Q      So there wasn't agreement between you and your husband

21      that the product was even defective.

22      A      We're friends now, we're -- we're very good friends, but

23      --

24      Q      But that wasn't the question.

25      A      -- but we're not married.        But you said "husband," and
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 87 of 255
                                        Magee - Cross                            86

 1      I'm just correcting you.

 2      Q      So can you answer the question?

 3      A      I'm sorry.     What's the question.

 4      Q      The question was:      There was not an agreement between

 5      you and your partners -- which I think is actually your co-

 6      shareholders in your corporation -- as to whether the product

 7      was defective.

 8      A      So you're asking whether there was a question as to

 9      whether it was defective?         There was a question, a big

10      question.      It was defective.

11      Q      No, you're not listening, ma'am.         I want you to listen

12      to the question.

13      A      I'm sorry.

14      Q      Is it --

15      A      Please rephrase it.

16      Q      Well, I'll ask it again.        Isn't it true that there

17      wasn't an agreement between you and Neb as to whether the

18      product that the debtor produced was, in fact, defective?

19      A      I would phrase it differently than that.           I would say

20      that's not accurate, what you said.

21      Q      How would you phrase it?

22      A      He thought that, even though it had problems, we

23      shouldn't risk shorting customers.           He was -- he thought that

24      we should compromise our quality a little bit, and I

25      disagreed.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 88 of 255
                                         Magee - Cross                            87

1       Q      I see.

2              So who owns the company?

 3      A      We are joint shareholders.

 4      Q      Fifty/fifty.

 5      A      Correct.

 6      Q      Now you had counsel during this settlement negotiation,

 7      right?       The one that happened in District Court.

 8      A      Yes.

 9      Q      And do you feel that your lawyers did a bad job for you

10      in negotiating that agreement in District Court?

11                     MR. KIZNER:    Objection.     What -- Your Honor, what's

12      the relevancy of how she felt --

13                     MR. GEORGE:    Well --

14                     MR. KIZNER:    -- without her lawyers.

15                     MR. GEORGE:    Judge, all she's done is grouse about

16      what a terrible deal this was, and I'm asking her does she

17      think her lawyers did a good a job.            I think that's a fair

18      question.

19                     THE COURT:    Overruled.    I'll let her answer it.

20                     THE WITNESS:    So what's the question, did I --

21      BY MR. GEORGE:

22      Q      Do you feel like your lawyers did a bad job in cutting

23      this deal for you in District Court?

24      A      That is not what I was saying.

25      Q      Okay.     And you said that you felt that the deal you made
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 89 of 255
                                        Magee - Cross                            88

 1      in District Court was a terrible deal, right?

 2      A      That is not what I said, sir.

 3      Q      You said that you thought it wasn't a good deal for you.

 4      A      That is not what I said, either.

 5      Q      You said --

 6      A      There were many things said, and you're sort of changing

 7      it a little, sir.

 8      Q      Okay.    So was that settlement in District Court good for

 9      Dalmatia?

10      A      If I had been paid the money, and if I was treated

11      fairly, yes.

12      Q      Well, when you say "paid the money," what money are you

13      talking about the, ten percent dividend or the money you were

14      supposed to get from Mr. Thompson?

15                     MR. KIZNER:    Objection to form.     It's a compound

16      question.

17                     THE COURT:    Overruled.

18                     MR. GEORGE:    No, it's not a compound question.

19                     THE COURT:    Overruled.

20                     THE WITNESS:    So you're mischaracterizing the cause

21      and you have been all morning, so I'm going to correct you.

22      I didn't agree to take ten percent, that's false.

23      BY MR. GEORGE:

24      Q      Okay.    So I'm not --

25      A      What is the --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 90 of 255
                                        Magee - Cross                            89

 1      Q      -- asking --

 2      A      -- second part --

 3      Q      -- about --

 4      A      -- of the question, please?

 5      Q      Ma'am, I'm not asking about whether you agreed to take

 6      the ten percent, I'm talking about what's in the agreement.

 7      What money are you saying that you were expecting to receive,

 8      the dividend, whatever percentage that was, or the money from

 9      Mr. Thompson?

10      A      I'm sorry.     You know, I really feel like -- I feel very

11      kind of attacked her.        I'd like just -- can you just sort of

12      --

13                    THE COURT:    All right.    Let's all take a deep

14      breath.      It's natural to feel attacked when you're being

15      cross-examined.       So I think the way we should handle this is

16      everybody slow down.        Mr. George, ask your questions a little

17      more slowly.      Listen to them --

18                    THE WITNESS:    Okay.

19                    THE COURT:    -- and then try to answer very

20      specifically what he's asking for --

21                    THE WITNESS:    Okay.

22                    THE COURT:    -- in whatever way you think is

23      accurate.

24                    THE WITNESS:    Okay.

25                    THE COURT:    And let's just sort of reboot and start
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 91 of 255
                                         Magee - Cross                            90

1       again.

2                      THE WITNESS:    Okay.

 3                     THE COURT:    So, Mr. George, why don't you ask her

 4      your question.

 5                     THE WITNESS:    Okay.

 6      BY MR. GEORGE:

 7      Q      I think your testimony was that you thought it would

 8      have been a good deal if you would have gotten your money.

 9      And I'm -- if I'm misquoting you --

10      A      Yes.

11      Q      -- in saying that, I apologize.          But my followup --

12      A      Okay.

13      Q      -- question was:       When you say "the money" or your

14      money, do you mean the dividend or the money that was

15      promised by Mr. Thompson to be paid to liquidate that

16      injunction that was granted?

17      A      So you're -- you're putting so many things in the

18      question that are just -- I'm going to tell you what I was

19      referring to when I said "the money" because what you said is

20      not right.       What I -- what I refer to when I say "the money"

21      is what I was supposed to get:           My unsecured claim in

22      bankruptcy --

23      Q      Okay.

24      A      -- and my -- what I said then, my boatload of cash,

25      which I never got.         So those -- that's "the money."
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 92 of 255
                                        Magee - Cross                                91

 1      Q      But that boatload of cash was not supposed to come from

 2      the debtor, it was supposed to come from Mr. Thompson, right?

 3      A      I -- I don't think it was ever specified --

 4      Q      Well, does --

 5      A      -- how he was --

 6      Q      -- it say that --

 7      A      -- going to give to me, honestly.          He has many

 8      companies.      I don't know.     They're all sister companies, he

 9      reworks things.       I don't know.

10      Q      I'm talking about the agreement, ma'am.           It says:

11                    "Upon payment of the sum of" blank "to plaintiffs,

12                    the injunctions will be terminated, the claim in

13                    bankruptcy will be assigned to Mr. Thompson or his

14                    designee, and the judgment against CO Nolt will be

15                    stricken, and judgment against Mr. Thompson shall

16                    be stricken or vacated."

17             My question to you is:       When you negotiated that

18      provision, your understanding was that Mr. Thompson was going

19      to pay $700,000 to get out from under that injunction and get

20      that judgment released against him, isn't it?

21      A      My understanding to the first part of that was that Mr.

22      Thompson -- or somehow he would come up with the money.                  I

23      think he said he was going to borrow it from his mom.               I

24      don't know.

25      Q      And if he didn't come up with that money, what happened
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 93 of 255
                                        Magee - Cross                            92

 1      to the injunctions, based on your understanding of this

 2      agreement?

 3      A      Again, the injunction was for a year.          He wouldn't go

 4      longer.      We all know why.     I think I explained it because it

 5      -- it would have held him up at -- during holiday sales, so

 6      that's a non-thing that I -- that was in there.             What was the

 7      other part of that?

 8      Q      Did you ever object to the provision allowing for him to

 9      provide a truckload of fig spread to FOODMatch?

10      A      That was one of the things he asked us for, that's what

11      -- that's one of the carveouts that I was trying to explain -

12      -

13      Q      And --

14      A      -- which I think I did explain, where he wanted to

15      deliver 40,000 jars to my biggest competitor, the one who

16      stole the recipe with him, and we agreed.

17      Q      Did you feel you didn't have a choice to accept this

18      settlement agreement that the Judge was proposing or

19      mediating?

20      A      I wouldn't put it that way.

21      Q      Okay.

22      A      I -- I wouldn't put it exactly that way.           I wanted to

23      cooperate with Judge Smith.

24      Q      Right.

25             There was a judgment against you entered, wasn't there?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 94 of 255
                                        Magee - Cross                            93

1       A      I hired a private investigator who hired another --

2                     MR. GEORGE:    Your Honor --

 3      A      -- private investigator.

 4                    MR. GEORGE:    -- can we have her answer the

 5      question?

 6                    THE COURT:    Yeah, he --

 7                    THE WITNESS:    Oh, I'm sorry.

 8                    THE COURT:    -- didn't ask you what the background

 9      was; he just asked a very simple question.

10                    THE WITNESS:    Was --

11                    THE COURT:    Was there a judgment entered against

12      you?

13                    THE WITNESS:    Personally, yeah, for the

14      investigations.

15      BY MR. GEORGE:

16      Q      Well, it wasn't an investigation; it was commercial

17      espionage.      You went into the debtor's property without

18      permission --

19      A      No, that's --

20      Q      -- and started --

21      A      -- false.

22      Q      -- surveilling --

23                    MR. KIZNER:    Objection, Your Honor.

24      Q      -- didn't you?

25      A      No, that's false.      That's false.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 95 of 255
                                        Magee - Cross                            94

1       Q      So that judgment that was entered against you, that was

2       for something you didn't do.

3       A      That's correct.

4       Q      Oh, okay.

5               And how much was the amount of that judgment?

 6      A      Zero.

 7      Q      So a judgment was entered against you in the amount of

 8      zero.

 9      A      Correct.

10      Q      Now you also sued FOODMatch, didn't you?

11      A      Correct.

12      Q      And isn't it true you got several million dollars from

13      FOODMatch?

14      A      There was a settlement with FOODMatch that I'm actually

15      not allowed to discuss.

16      Q      Well, why is that?

17      A      I'm under an obligation, a legal obligation, not to

18      discuss any of the provisions.

19                     MR. GEORGE:    Well, Your Honor, can we seal this

20      part of the record, if this is a confidential issue.               I mean,

21      this goes to -- she's raised what's the consideration and the

22      benefits that she got by virtue of this settlement.               I think

23      the fact that she received several million dollars --

24                     THE COURT:    From a --

25                     MR. GEORGE:    -- from the --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 96 of 255
                                        Magee - Cross                            95

1                     THE COURT:    From a collateral --

 2                    MR. GEORGE:    -- other defendant is --

 3                    THE COURT:    -- source, in a separate piece of

 4      litigation?      No, I'm not going to seal this, and I'm not

 5      going to make her tell you the number.

 6                    MR. GEORGE:    No, but Your Honor, what it does is it

 7      goes to what the actual claims were that were remaining at

 8      the time that they entered into the settlement.             She's making

 9      this assertion that there were all these monies that were

10      owed, and she didn't get anything out of it.             And the fact of

11      the matter is there were a number of defendants who were

12      jointly and severally liable for a number of these claims,

13      and she got millions of dollars for it.

14                    THE COURT:    Was FOODMatch --

15                    MR. KIZNER:    Objection --

16                    THE COURT:    -- a defendant --

17                    MR. KIZNER:    -- Your Honor.

18                    THE COURT:    -- in the District Court action that is

19      the subject of the settlement?          Oh, so -- you're saying yes.

20                    MR. GEORGE:    Yes, Judge.

21                    THE COURT:    Oh, so it wasn't separate litigation;

22      it was part of this litigation.

23                    MR. GEORGE:    Yes, Judge.

24                    THE COURT:    It was a separate settlement.

25                    MR. GEORGE:    Yes, Judge.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 97 of 255
                                        Magee - Cross                            96

1                     MR. MASCHMEYER:      Just -- Your Honor, if you look at

 2      the settlement agreement, they're on there as a defendant,

 3      FOODMatch.

 4                    THE COURT:    Where is -- oh, yes, I see it's --

 5                    MR. MASCHMEYER:      See it in --

 6                    THE COURT:    -- in the caption.

 7                    MR. MASCHMEYER:      -- a whereas paragraph.

 8                    THE COURT:    Yes.

 9                    THE WITNESS:     Your Honor, I actually --

10                    THE COURT:    Wait.

11                    THE WITNESS:     Okay.

12                    THE COURT:    Wait a second.

13                    THE WITNESS:     Sorry.

14                    THE COURT:    Well, I need to understand a couple of

15      things about the litigation then.           At the time of the -- was

16      the settlement with Foot Match before or after the jury

17      verdict?      Anybody know?     I'm asking counsel.

18                    MR. KIZNER:     Oh, I'm sorry, Judge.

19                    MR. GEORGE:     I wouldn't --

20                    MR. KIZNER:     I thought you --

21                    MR. GEORGE:     -- know, Judge.

22                    MR. KIZNER:     -- were asking the witness.

23                    MR. GEORGE:     I wouldn't know.

24                    MR. MASCHMEYER:      It was after, I believe, Judge.

25             (Participants confer)
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 98 of 255
                                        Magee - Cross                             97

1                     THE COURT:    Was the judgment that was entered, that

 2      was described as being -- at one point, I heard 2.1 million,

 3      another point, I heard 2.5 million.           Was that a judgment that

 4      was joint and several against FOODMatch and the debtor

 5      entities?

 6                    MR. GEORGE:    As we understand, on many of the

 7      claims, it was, not on the claims against her individually,

 8      obviously.      And there may have been some other ones, but I

 9      haven't studied it that closely.          But from the --

10                    THE COURT:    Mr. Kizner --

11                    MR. GEORGE:    -- debtor we --

12                    THE COURT:    -- do you know?

13                    MR. GEORGE:    -- understand that?

14                    MR. KIZNER:    I was not counsel, but -- at that

15      time, but I believe there was a separate judgment, right?

16      That was entered against FOODMatch and the debtor.                Ms. Magee

17      should know, and maybe I -- maybe she knows.

18                    MR. GEORGE:    Well, it may be a --

19                    THE COURT:    All right.    So there's no firm

20      agreement about that.        Fine.

21                    Implicit in your request, Mr. George, is your

22      assumption that a party that may be under a confidentiality

23      obligation from a settlement does not breach that if the

24      disclosure is made in a core proceeding, at least if the core

25      proceeding is sealed.        Are you sure that that's the law?           Is
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 99 of 255
                                        Magee - Cross                            98

1       that correct?

2                     MR. GEORGE:    I don't -- I'm not going to say that I

 3      have researched that issue, Judge.

 4                    THE COURT:    Yeah.

 5                    MR. GEORGE:    But I think that -- I think that that

 6      makes sense, and particularly if you seal it.             I mean, if she

 7      were served with a subpoena, I would imagine that there's a

 8      provision that says that she'd have to testify about it.

 9                    THE WITNESS:    I have a solution.

10                    MR. GEORGE:    And I haven't seen --

11                    THE COURT:    Am I correct that the --

12                    THE WITNESS:    I have a solution.

13                    THE COURT:    -- that the -- I'll hear that in one

14      second, but let me just ask this question, first.

15                    THE WITNESS:    Sure.

16                    THE COURT:    The aspect of the settlement with

17      FOODMatch that you're concerned is confidential is not that

18      there was a settlement --

19                    THE WITNESS:    Correct.

20                    THE COURT:    -- but the dollar amount.       That's the

21      key --

22                    THE WITNESS:    That's correct.

23                    THE COURT:    -- fact.

24                    THE WITNESS:    That's correct.      I still have a

25      solution.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 100 of 255
                                        Magee - Cross                            99

1                     THE COURT:    What is your suggested solution?

 2                    THE WITNESS:    I could actually -- I can -- what is

 3      my exact solution?        I can't divulge that number, but I can

 4      answer to his question, I can address that.             I can just say -

 5      - can I -- I'll just tell you.          This number, this 1.7 has

 6      nothing to do with FOODMatch.          Basically, this is only

 7      Lancaster.      That's what left after things with FOODMatch got

 8      dealt with.

 9                    THE COURT:    That's a round about way of getting to

10      the issue.

11                    THE WITNESS:    Yeah.

12                    THE COURT:    It wasn't your exact question, but that

13      would be her testimony.

14      BY MR. GEORGE:

15      Q      How much was the total judgment against the debtor and

16      FOODMatch?

17      A      You know, they were trebling things, and I don't think I

18      can do the math like -- I don't know exactly --

19      Q      Well, was it --

20      A      -- the exact --

21      Q      -- more than --

22      A      -- dollar amount.

23      Q      -- 5 million?

24      A      But --

25      Q      Ma'am, was it more than 5 million?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 101 of 255
                                        Magee - Cross                            100

1       A      I think it might have been kind of close to that.

2       Q      Okay.

3       A      But this amount, the 1.7 in the bankruptcy, is only

4       Lancaster.

5       Q      Okay.    So it's net of the amounts that you received from

6       FOODMatch.

7                      MR. KIZNER:    Objection.    That's --

 8      A      I don't --

 9                     MR. KIZNER:    -- not what --

10      A      -- understand --

11                     MR. KIZNER:    -- she said.

12      A      -- that question.      But I -- I think I answered, right?

13      The --

14                     THE COURT:    Yeah, I think, given the

15      confidentiality --

16                     MR. GEORGE:    I think so.

17                     THE COURT:    -- concerns, I think we've gone as far

18      with this as we can.

19      BY MR. GEORGE:

20      Q      Now, Ms. Maia, you never mentioned to the Judge the

21      ongoing five-year injunction --

22                     THE COURT:    She mentioned it.

23      Q      -- that's still in place with respect to the debtor.

24      There is a five-year injunction, isn't there?

25      A      No.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 102 of 255
                                         Magee - Cross                            101

1       Q      So the language that says:

2                      "Commencing at 5:01 p.m. on October 13, 2018, and

 3                     continuing for a period of five years, Lancaster

 4                     Fine Foods shall be enjoined from selling fig

 5                     spread containing" --

 6             I assume your --

 7      A      Trade secrets.

 8      Q      -- formula.

 9                     "-- or using the same percentage of sugar and fig

10                     as used by Dalmatia."

11             You don't consider that an injunction?

12      A      No, that's -- that's law.         He can't use my trade

13      secrets, period.

14      Q      Oh.     So what --

15      A      The Judge --

16      Q      -- happens --

17      A      -- wanted to --

18      Q      -- after --

19      A      -- reinforce it.

20      Q      So, under your understanding, what happens after five

21      years?       He still can't use those ingredients.

22      A      Correct.

23      Q      So that's      --

24      A      I brought this up --

25      Q      -- a permanent --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 103 of 255
                                        Magee - Cross                            102

1       A      -- with the Judge.

2       Q      So that's -- so your view is that there's either an

3       agreement or the law that means that there's a permanent bar

4       from them ever producing your product?

5       A      Sir, in trade secret law, you cannot use someone's --

6       you cannot use someone's trade secrets, legally.              You are not

7       allowed to.

8                     MR. MASCHMEYER:     Objection, Judge, only that --

 9      A      We just --

10                    MR. MASCHMEYER:     She's giving a legal opinion now

11      as to what trademark law is.

12                    THE COURT:    Sustained.

13                    THE WITNESS:    It's not trademark.       It's --

14                    THE COURT:    Sustained.

15                    MR. MASCHMEYER:     Or -- I'm sorry.

16                    THE WITNESS:    It's trade secret.

17                    MR. MASCHMEYER:     (Indiscernible)

18                    THE COURT:    Let's stop at this point.       Let's move

19      on to another subject.

20                    MR. GEORGE:    Understood, Judge.

21      BY MR. GEORGE:

22      Q      So you mentioned that this ten percent came up at the

23      very end of the negotiations.          Who asked for those

24      negotiations to start?

25      A      It wasn't even a negotiation; it was an afterthought and
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 104 of 255
                                        Magee - Cross                            103

1       it was put in there.        That's why it's in the margins, in

2       tiny, little writing.

3       Q      Understood.     I'm asking who raised it?

4       A      It was either the Judge himself, Judge Smith, or -- you

5       know, wanting to maybe be fair in a worst-case scenario with

6       Lancaster.

7                     MR. GEORGE:    Your Honor, I don't need the narrative

 8      about what the Judge may have been thinking.

 9      BY MR. GEORGE:

10      Q      I'm asking:     Do you remember, during the settlement

11      provisions, who raised the issue of paying ten percent to

12      Dalmatia?

13      A      It was the -- that wasn't -- that's not what's in there.

14      It doesn't say to pay ten percent to Dalmatia.

15      Q      Who mentioned --

16      A      You keep doing --

17                    MR. KIZNER:    Objection --

18      A      You keep --

19                    MR. KIZNER:    -- Your Honor.

20      A      -- saying it wrong.

21                    MR. KIZNER:    She already said --

22                    MR. GEORGE:    I'm going to -- I'm trying to

23      rephrase.

24                    MR. KIZNER:    She already said she doesn't know, she

25      said that already.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 105 of 255
                                        Magee - Cross                            104

1                     MR. GEORGE:    No, that's not what she said.

 2                    MR. KIZNER:    She's not sure who it was.

 3                    MR. GEORGE:    That's not --

 4                    MR. KIZNER:    I mean that's --

 5                    MR. GEORGE:    Judge --

 6                    MR. KIZNER:    That's the answer.

 7                    MR. GEORGE:    -- is this cross-examination or not?

 8                    THE COURT:    I'm going to let him see if he can

 9      refresh the witness' recollection by the way he asks the

10      questions.      So go ahead, try again.

11                    THE WITNESS:    Yeah, try again, please.

12      BY MR. GEORGE:

13      Q      During the settlement negotiations, who began the

14      discussion of a potential dividend to Dalmatia out of the

15      bankruptcy case.

16      A      Dividends.     I don't know the implications of the words

17      you're using, but --

18      Q      The amount that you would be distributed out of the

19      bankruptcy case.       We call it a "dividend" in a lot of

20      circumstances.

21      A      That's not what this is.        That's not -- that was never

22      discussed.      This was a worst-case scenario.         If the plan

23      could only pay out ten percent --

24                    THE COURT:    And you're fighting the wrong issue.

25      All he wants to know is --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 106 of 255
                                         Magee - Cross                            105

1                      THE WITNESS:    Yes.

 2                     THE COURT:    -- who initiated the discussion --

 3                     THE WITNESS:    Yes.

 4                     THE COURT:    -- that led to this handwritten

 5      interlineation at the very end that you put in?              Who started

 6      the discussion that resulted in that.

 7                     THE WITNESS:    Right.

 8                     THE COURT:    That's all he wants to know.

 9                     THE WITNESS:    I can't remember.

10                     THE COURT:    She --

11                     THE WITNESS:    I can't remember.

12                     THE COURT:    Okay.

13      BY MR. GEORGE:

14      Q      Did you ever, during the discussions, ask the debtor

15      about what their ability to produce revenue would be, not

16      using any of your formulas to create fig spread?

17      A      I'm sorry.      Can you repeat the question, please?

18      Q      Did you, during the negotiation, get any documents or

19      any kind of projections on what the debtor's ability were --

20      was to produce revenue?

21      A      Did I ask to see his -- his figures on what he was doing

22      if he wasn't using my recipe?

23      Q      Yes.

24      A      No.

25      Q      So, under this agreement, you also have the right to
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 107 of 255
                                        Magee - Cross                            106

 1      continue monitoring of the debtor's operations, right?

 2      A      Not me, personally.

 3      Q      Well, it says -- so not you, personally.           So when it

 4      says "The payment is to be made to Dalmatia or Maia Magee,"

 5      who is really supposed to receive the payments?

 6      A      Well, I footed -- I basically spent -- emptied my bank

 7      account and my life savings to pay for the litigation.

 8      Q      So --

 9      A      So --

10      Q      So, if you get a payment, instead of paying it to the

11      entity that has the claim, you're going to take it,

12      personally.

13      A      I'm going to make sure the first thing you do is you pay

14      back your loan.       And if I personally make a loan to the

15      company, I'm going to pay my loan back to myself first, so

16      that's pretty logical.

17      Q      So did you make a loan to the company to finance --

18                     MR. KIZNER:    Objection, Your Honor.      What is the

19      relevancy of any of this?

20                     MR. GEORGE:    Well --

21                     THE COURT:    There's an objection.      What's the

22      relevance, Mr. George?

23                     MR. GEORGE:    Well, Your Honor, I think that there

24      is a question about whether she has the claim or she owns the

25      claim or whether she's posturing herself to receive the
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 108 of 255
                                        Magee - Cross                            107

 1      payment herself, instead of Dalmatia.           I mean, we're talking

 2      about -- she's raised the good faith of the parties to these

 3      negotiations.       And I'm saying this is a party who committed

 4      an act of corporate espionage, is misdirecting the revenue to

 5      herself.      Her own partner didn't agree that there was

 6      anything wrong with the product.          She's already testified

 7      that there was no injunction, but the very language states

 8      that there's a five-year injunction.           There are plenty of

 9      inconsistencies in her testimony --

10                    THE COURT:    All right.

11                    THE WITNESS:    Uh-uh.

12                    MR. GEORGE:    -- and I'm cross --

13                    THE COURT:    But as to that last question, I'm going

14      to sustain the objection.

15                    THE WITNESS:    And you're --

16                    THE COURT:    That --

17                    THE WITNESS:    -- misstating things, sir.

18                    THE COURT:    You -- there's nothing for you to

19      respond to yet --

20                    THE WITNESS:    Okay.

21                    THE COURT:    -- Ms. Magee.

22      BY MR. GEORGE:

23      Q      Do you know whether Stark & Stark are bankruptcy

24      lawyers?

25      A      Yes, that's why I hired them.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 109 of 255
                                         Magee - Cross                            108

1       Q      So did you recall ever having had a discussion with your

2       lawyers --

3                      MR. KIZNER:    Objection --

 4      Q      -- during these --

 5                     MR. KIZNER:    -- Your Honor.

 6      Q      -- negotiations?

 7                     MR. KIZNER:    This is attorney/client privilege.

 8                     THE COURT:    He -- let him finish -- first of all,

 9      let him finish the question.           All right?    Let me hear what it

10      is that he's asking.

11                     Go ahead.    Try again, Mr. George.

12      BY MR. GEORGE:

13      Q      Did you have any discussions with your attorneys during

14      the settlement agreement in front of the Judge about what

15      this classification claim -- this classification issue --

16      whether there might be a classification issue in any

17      prospective plan filed by the debtor?

18      A      Okay.     So -- I'm sorry.      Repeat that.    The --

19      Q      Yes.     Did you, in the presence of the Judge, discuss

20      with your attorneys at Stark & Stark whether there was any

21      kind of ability of the debtor to classify claims separately?

22      A      I did not reach out to Stark & Stark; I did reach out to

23      someone else who's familiar with bankruptcy and --

24      Q      What did they tell you?

25                     MR. KIZNER:    Objection, Your Honor.       This is
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 110 of 255
                                         Magee - Cross                            109

1       attorney/client privilege.

2                      MR. GEORGE:    Who says it was an attorney?         She

 3      didn't say it was an attorney.

 4                     THE WITNESS:    It was an attorney.

 5                     THE COURT:    There's an objection to -- that doesn't

 6      mean there was an attorney/client relationship.

 7                     MR. GEORGE:    That's true, too.

 8                     THE COURT:    You --

 9                     MR. GEORGE:    Well, that's what I was going to get

10      to next.

11                     THE COURT:    So why don't you lay a foundation and

12      I'll --

13      BY MR. GEORGE:

14      Q      Did you hire them formally?

15      A      Yes.

16      Q      Did you have a retention letter?

17      A      Yes.

18      Q      Did you pay them a retainer?

19      A      Yes.

20      Q      And they reviewed this from a bankruptcy standpoint?

21      A      That's the specialty, yes.

22      Q      And can you tell us the name of that firm?

23      A      It's Jerry Berkowitz.

24      Q      And what's his firm?

25      A      Berkowitz Klein, LLP.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 111 of 255
                                         Magee - Cross                            110

1       Q      And are they a Pennsylvania firm?

2       A      Yes.

3       Q      And so you did consult bankruptcy counsel about the

4       individual undertakings in the settlement agreement?

5       A      I -- I --

6                      THE COURT:    Mr. George, can I ask for a time frame

 7      for this, to see what --

 8      BY MR. GEORGE:

 9      Q      During the time that you were --

10                     THE COURT:    Is this --

11      Q      -- negotiating --

12                     THE COURT:    -- happening --

13      Q      -- for the resolution.

14                     THE COURT:    This is happening on the day of the

15      negotiations?

16                     MR. GEORGE:    I'm --

17                     THE COURT:    Is that what you're saying?

18                     THE WITNESS:    Yes, I called him.

19                     MR. GEORGE:    Okay.

20                     THE COURT:    Okay.

21      BY MR. GEORGE:

22      Q      So what happens under this agreement that you made if

23      the debtor doesn't pay you ten cents?

24      A      I never agreed to take ten cents.

25      Q      If they don't pay at least ten cents, what happens?
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 112 of 255
                                         Magee - Cross                            111

1       A      I --

2       Q      What are your obligations?

3       A      I'm sorry.      I don't understand the question.

4       Q      The document says that:

5                      "Dalmatia shall have the ability to pursue its

 6                     current claim in Bankruptcy Court, but will support

 7                     any plan not inconsistent with this agreement, as

 8                     long as it pays out at least ten percent."

 9      Q      So my question is:        What happens under this agreement to

10      the Dalmatia obligations if the debtor doesn't pay at least

11      ten percent?

12      A      So, if -- my understanding is, if the debtor doesn't pay

13      out to the creditors at least ten percent, I would then have

14      a right to say something.

15      Q      Well, it says you -- it says that you don't have to

16      support the plan then, right?

17      A      Right.

18      Q      And did you vote in favor of the plan?

19      A      How did we -- this particular plan we're objecting to

20      because -- the other plans we supported because --

21      Q      Are you --

22      A      -- we were treated fairly --

23      Q      Are you --

24      A      -- in those --

25      Q      -- aware that your company filed a ballot rejecting the
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 113 of 255
                                        Magee - Cross                            112

 1      plan?

 2      A      Because that --

 3      Q      Ma'am, I'm asking a yes-or-no question.           Are you aware

 4      of whether your --

 5      A      I am.    I am.   Because that's not what I agreed to.

 6      Q      You testified that you went into the settlement

 7      agreement saying you were going to either get an injunction

 8      or you were going to get money.          But you got both, didn't

 9      you?

10      A      No.

11      Q      Okay.

12      A      Not in effect.

13      Q      And so your complaint isn't that you didn't get what you

14      wanted under the agreement with respect to the injunction, it

15      was that the agreement that you reached with respect to the

16      injunction didn't really serve any benefit to Dalmatia.

17      A      The Judge wanted to put some things in there, and I'm

18      not going to tell a judge not to put things in an agreement.

19                     MR. GEORGE:    Your Honor, can you ask her to answer

20      --

21                     THE WITNESS:    I --

22                     MR. GEORGE:    -- the question I asked?

23                     THE COURT:    Yeah, I think that was non-responsive.

24      Why don't you try again?

25                     THE WITNESS:    Okay.   Thank you.    Please, could you
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 114 of 255
                                        Magee - Cross                              113

 1      please rephrase the question, sir?

 2      BY MR. GEORGE:

 3      Q      Your real complaint about the settlement agreement with

 4      respect to the injunction was not that you didn't get it;

 5      it's that, once you got it, the terms weren't acceptable to

 6      you.

 7      A      That's -- I have no objection to the settlement

 8      agreement.

 9      Q      Oh, okay.

10      A      My objection is -- is that you're misinterpreting it and

11      trying to throw me under the bus.

12      Q      Well, ma'am, you spent a lot of time telling the Court

13      that the injunctions didn't mean anything.            Did you know that

14      at the time you agreed to them?

15      A      Sure.    It was a nonissue, it's a non-clause.             It was in

16      there --

17      Q      It's a non-clause?

18      A      Yeah, it's a non-clause.        The Judge wanted it in there.

19      I'm not going to tell the Judge not to.            The -- the monies --

20      as I've been very consistent saying, the monies are what

21      meant something.

22      Q      Now wait a minute, ma'am.        You said that, when you went

23      into that meeting, your intention was to get an injunction

24      and money.      You didn't say the Judge put that in your head;

25      you said you went into the meeting with that intention.                   Was
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 115 of 255
                                        Magee - Cross                              114

 1      that not what you intended to say?

 2      A      I believe what I said was I needed one or the other, and

 3      that's what I said on the spot, too.           I really need a real

 4      injunction, or I need money.

 5      Q      And you got an injunction that wasn't real, but you

 6      agreed to it anyway.

 7      A      I let -- allowed it to be in there.          It's meaningless.

 8      Q      And so back to my other question.          Did you feel that you

 9      couldn't say to the Judge, I'm not accepting this, I'm not

10      settling?

11      A      That's correct.      I'm not going to argue with a judge.

12      Q      Oh, so you felt like you had no choice but to agree with

13      what the Judge was suggesting.

14      A      That's not what I said.        I'm very respectful.        He was

15      there to do a good thing.

16      Q      Well --

17      A      I wanted to support him.        I don't appreciate your

18      attitude.

19      Q      Well, it's not about respect, ma'am.          It's about someone

20      imposing something on you that you don't feel is appropriate

21      or acceptable to you.        And I'm asking you:      Did you feel put

22      upon that that settlement was forced upon you by the Judge?

23      A      I wouldn't put it that way, no.

24      Q      Okay.    Who negotiated for the Dalmatia claim to be

25      assigned to Mr. Thompson, who first raised that issue?
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                             Exhibit B Page 116 of 255
                                         Magee - Cross                             115

 1      A      At the settlement conference?

 2      Q      Yes.

 3      A      That part is kind of hazy.         I -- I think that was Mr.

 4      Thompson.

 5      Q      Did he ever tell you why he wanted to do that?

 6      A      Honestly, I'll tell you straight out, I don't even

 7      understand that part, and no.

 8      Q      Well, but you had a bankruptcy lawyer that you were

 9      talking to during that day.          Did you ask him about what that

10      meant?

11      A      I don't think I did.

12                     MR. KIZNER:    Objection.

13      A      I don't think I ran that by him.

14                     MR. KIZNER:    Attorney/client --

15                     THE WITNESS:    Oh.

16                     MR. KIZNER:    -- privilege.

17                     THE WITNESS:    Should I not answer that?           Okay.

18      BY MR. GEORGE:

19      Q      Now you mentioned Dalmatia.         Where are its offices?

20      A      Technically, we started in Florida, and we technically

21      still have an office there.

22      Q      Where are Dalmatia's offices?

23      A      Technically, they're still in Florida, though we're, you

24      know, traveling nowadays, but ...

25      Q      Well, when you say "still in Florida," do you have an
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 117 of 255
                                        Magee - Cross                            116

 1      office that says "Dalmatia" on the outside, or is this a home

 2      business?

 3      A      No, no.    It's a -- it's in an office building.

 4      Q      And you don't produce any of this product yourself, do

 5      you?    In other words, does Dalmatia have its own fig spread

 6      production facility that it owns?

 7      A      We have a sister company, which we owned before hiring

 8      Lancaster.

 9      Q      Well, that's not what I asked you, ma'am.           I asked you

10      whether Dalmatia has its own production company.

11      A      Dalmatia technically does not.

12      Q      And if you had a production company that was a sister

13      company, why did you need Mr. Thompson's company?

14      A      I wanted to make product in America, I wanted to stop

15      paying high tariffs, I wanted -- for many reasons.                I wanted

16      more turn -- a faster turnaround time.

17      Q      So is --

18      A      There were --

19      Q      Is the sister company in Croatia?

20      A      It is.

21      Q      Where your ex-husband is from?

22      A      He is from there, and I studied there, so ...

23      Q      And you what?

24      A      I studied music there.

25      Q      Oh.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 118 of 255
                                        Magee - Cross                            117

1       A      I studied there.

2       Q      Wonderful.

3              Prior to running this business, did you have any kind of

 4      training or education in the operation of a business?

 5      A      A little.

 6      Q      And what kind of business did you operate before

 7      Dalmatia?

 8                    MR. KIZNER:    Your Honor, I object.       This is --

 9      we're so far in left field at this point.            I mean, what does

10      this have to do with anything?

11                    MR. GEORGE:    Well, we're really not, Judge.         I --

12      you know, this is a strange discussion, where you have

13      someone sitting on the stand and saying, I agreed to this, I

14      agreed to this, I agreed to this, it was all lousy.               And it

15      sounds to me like that's the complaint here, not that the

16      bankruptcy is treating her poorly, that she did a bad deal in

17      Bankruptcy Court.       So I've just been trying to understand

18      what's her business background and what's her understanding

19      of how business works.        Is this the first business she ever

20      operated?      I think that's a relevant question.

21                    THE COURT:    All right.    If you limit it to that,

22      I'll allow it.

23                    THE WITNESS:    I can clarify more than that.         My

24      issue isn't with --

25      BY MR. GEORGE:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 119 of 255
                                        Magee - Cross                             118

 1      Q      I'm just asking you what you ran before Dalmatia, ma'am.

 2      A      So I didn't run, I worked for people.          I had jobs since

 3      --

 4      Q      Oh.

 5      A      -- I was like five.

 6      Q      Okay.    So who negotiated for the payment to be made

 7      directly to you, Maia Magee?

 8      A      Well., this is when Mr. Thompson and I walked out of the

 9      room and -- and -- well, I thought we -- I thought we had

10      something.      We -- we made an agreement out there.

11      Q      So you and your husband are 50/50 in this company.                Did

12      you both agree to this document?

13      A      We're -- I don't know if he actually agreed, but he's

14      fine with me doing it.

15      Q      Well, but you're 50/50.

16                     MR. KIZNER:   Objection, Your Honor.       What does this

17      have to do with anything?         There's no -- now are they saying

18      that it's not validly signed.          I mean, I'm confused.       What is

19      it; is it an agency issue --

20                     MR. GEORGE:   I'm trying --

21                     MR. KIZNER:   -- he's raising?

22                     MR. GEORGE:   -- to understand --

23                     MR. KIZNER:   I don't --

24                     MR. GEORGE:   -- whether it was validly signed.

25                     MR. KIZNER:   Well --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 120 of 255
                                         Magee - Cross                            119

1                      THE COURT:    Is that -- nobody has raised the issue

 2      that anybody is seeking to invalidate the agreement as ultra

 3      vires in some way.         So why are you bringing it up?          I'm going

 4      to sustain the objection.

 5             (Participants confer)

 6      BY MR. GEORGE:

 7      Q      And you said you had pending a motion for a new trial at

 8      the time of the settlement, right?

 9      A      Yes.

10      Q      You understand that there's no guarantees in litigation,

11      that you'd have actually won that request for a new trial or

12      the new trial itself, right?

13      A      Yes, I understand that.

14      Q      Now, at the time that you negotiated this agreement,

15      were you aware that the committee was negotiating with the

16      debtor for a plan of reorganization?

17      A      So someone is going to have to refresh my memory of the

18      time line of when that creditor's counsel -- did you -- I'm

19      sorry.       Can you rephrase the question, so I'm --

20      Q      At the time that you executed this settlement agreement

21      --

22      A      Uh-huh.

23      Q      -- were you aware that the unsecured creditors'

24      committee had not agreed with the debtor on a plan of

25      reorganization?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 121 of 255
                                        Magee - Cross                            120

1                     MR. KIZNER:    Objection, Your Honor.       It assumes

 2      facts that are not in the record.           He hasn't laid a

 3      foundation for the time even in his --

 4                    THE COURT:    He's asking a question.       Nothing you

 5      ask in the question is in the record yet.            Overruled.

 6                    MR. GEORGE:    Well, it's cross-examination, Your

 7      Honor.

 8                    MR. GEORGE:    That's the point, it's cross-

 9      examination.

10                    THE WITNESS:    I don't remember.      I don't remember,

11      really.

12      BY MR. GEORGE:

13      Q      Well, was that of any interest to you, whether the

14      debtor and the committee had made --

15      A      Oh.

16      Q      -- its final deal?

17      A      I remember this now.       Okay.   So this was something we

18      discussed, and we -- it was brought up with the Judge, and it

19      was a concern that we -- something like, well, if we even

20      make an agreement here, will it be okay.            That was a topic.

21      And I can't remember the resolution to that.             Obviously, the

22      Judge felt like it could -- we could still make a settlement

23      agreement.

24      Q      Well, did you --

25      A      I'm not a legal professional.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 122 of 255
                                        Magee - Cross                             121

1       Q      That's fine.

2              Did you consider putting something in the document, or

 3      did the lawyers at the meeting suggest something being put in

 4      a document, in the event that this was something that either

 5      didn't get approved or wasn't accepted?

 6                    MR. KIZNER:    Objection --

 7      A      I don't know --

 8                    MR. KIZNER:    -- to the extent --

 9      A      -- what they --

10                    MR. KIZNER:    -- it seeks --

11      A      -- thought about.

12                    MR. KIZNER:    -- attorney/client privilege.         He's

13      asking about --

14                    THE COURT:    It's not an --

15                    MR. GEORGE:    I didn't --

16                    THE COURT:    -- attorney/client privilege if he's

17      asking a question about the discussions --

18                    MR. GEORGE:    At the meeting.

19                    THE COURT:    -- that were taking place at this

20      meeting --

21                    MR. GEORGE:    With her -- between her and her

22      lawyer.

23                    THE COURT:    -- about the formation of the contract,

24      so it's overruled.        It's -- she's not asking about a direct

25      attorney/client communication between her and her own lawyer.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 123 of 255
                                        Magee - Cross                            122

1       He's asking about the discussions among the parties; that's

2       the focus of the questions.

3                      So, with that in mind, did anybody bring up the

 4      subject of what might happen if the agreement was not

 5      approved by the Bankruptcy Court?           Do you recall that?

 6                     THE WITNESS:   That came up.

 7                     THE COURT:   Okay.

 8                     THE WITNESS:   And I don't know how it resolved.          It

 9      came up.

10      BY MR. GEORGE:

11      Q      Okay.    Now at -- did CO Nolt have a judgment entered

12      against it when the verdict came down in the trial that was

13      conducted in front of Judge Smith?

14      A      I think we have judgments against CO Nolt, Lancaster

15      Fine Foods, that little group of his companies.             CO Nolt was

16      one of them.

17      Q      And how much was CO Nolt liable for?

18      A      I would have to look, and I don't know off the top of my

19      head.

20      Q      Have you settled with C and L -- CO Nolt?

21      A      No, that's -- that's Thompson, Mr. Thompson's company.

22      Q      Are you aware of whether --

23      A      I mean --

24      Q      -- Mr. Thompson still --

25      A      Wait.    Let me rephrase.      If it's -- if it's included in
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 124 of 255
                                        Magee - Cross                            123

1       this grouping here -- I'm not sure I understand your

2       question.      Do you mean outside of this did I settle?

3       Q      Well, I just -- if you look at this document, it says:

4                     "Dalmatia shall have judgment entered against CO

 5                    Nolt as requested in its filings."

 6             So that seems to mean, to me, that maybe a judgment

 7      wasn't entered, and maybe it was judgment was entered as a

 8      consequence of entering into this agreement.             I'm asking you

 9      if you have a recollection.

10      A      Not about that.      Sorry.    Maybe it will come to me.

11      Q      Has the judgment against you been satisfied or marked

12      satisfied?

13      A      Where I hired the investigator, that one?           That -- yeah,

14      that was no money, though.         That was not a --

15      Q      Has the debtor, to your knowledge, done anything in

16      violation of the injunction between October 12th, 2017, and

17      October 13th, 2018?

18      A      I would have no way of knowledge, really.           We checked

19      towards the -- the end of this so-called "injunction."

20      Again, it was a non-injunction.          I'm happy to elaborate.

21             (Participants confer)

22      Q      Ma'am, if you wanted the same treatments of -- as other

23      unsecured creditors, couldn't you have simply said that you'd

24      support the plan if you were treated the same as all of the

25      other unsecured creditors?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 125 of 255
                                        Magee - Cross                            124

 1      A      Doesn't it go without saying?

 2      Q      I'm asking --

 3      A      This is very --

 4      Q      -- the questions --

 5      A      -- generalized.

 6      Q      -- today, ma'am, unfortunately.

 7      A      I believe this goes without saying.          This was made in

 8      good faith, especially --

 9      Q      Okay.

10      A      -- after we came back in the room.          You know, Thompson

11      gave me a hug, we were in such -- all a good mood.                It went

12      from feeling so tense to feeling kind of peaceful.                I mean,

13      it was sort of miraculous.         I -- and I remember being very

14      grateful to Judge Smith for seeing it through because he was

15      -- he felt like it could happen, and it did.             And I was -- it

16      was a very good feeling.         I was -- this was written in good

17      faith.

18      Q      So --

19      A      We weren't thinking like you are now, so like devious.

20                     MR. GEORGE:    Your Honor --

21      A      It's not -- I'm sorry, but --

22                     THE COURT:    Well --

23      A      -- that's how I --

24                     THE COURT:    -- I'll let her finish her answer.          Go

25      ahead.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 126 of 255
                                         Magee - Cross                            125

1                      THE WITNESS:    You know, you're trying to twist it

 2      and change it, and I don't appreciate it, it's very bad

 3      faith.       I really don't appreciate this.        We drafted this in

 4      good faith.       We were all in a good mode, we were all trying

 5      to make peace.        Respect it.    I'm asking for fair treatment,

 6      nothing else.        This is very -- very mean, what you're doing.

 7      BY MR. GEORGE:

 8      Q      So my question to you, ma'am:          Is there anything that

 9      would have prevented you from including in this document

10      language that insisted you be treated like all other

11      unsecured creditors?

12                     MR. KIZNER:    Objection, Your Honor.       It's totally

13      speculative.       It's --

14                     THE COURT:    Overruled.

15                     THE WITNESS:    I'm going to need the question

16      rephrased, please, and slower --

17                     MR. GEORGE:    Can we read --

18                     THE WITNESS:    -- if you --

19                     MR. GEORGE:    -- it back?

20                     THE WITNESS:    -- don't mind.

21                     THE COURT:    No, because it's not --

22                     THE WITNESS:    Slower.

23                     THE COURT:    -- easy to do it.      And it would help --

24      Mr. George, I know everybody has their own cadence and pace.

25      Try to slow it down a little bit.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 127 of 255
                                        Magee - Cross                            126

 1      BY MR. GEORGE:

 2      Q      Ma'am, did you consider including in this document a

 3      provision that said, for example, that if you weren't treated

 4      identically with other unsecured creditors, that you didn't

 5      have to settle?

 6      A      Did I consider putting something else -- again, it was

 7      never considered that I wouldn't be treated fairly.

 8      Q      Okay.    But --

 9      A      This --

10      Q      -- I think --

11      A      This --

12      Q      -- initially, your attorney said it wasn't even

13      discussed, the classification issue inside of the settlement

14      discussions with Judge Smith.          Would you agree with that

15      statement that your lawyer said in opening, that the

16      classification issue was never discussed in front of Judge

17      Smith?

18      A      I would agree.      The only class was secured and

19      unsecured.      And of course I'm an unsecured creditor, I'm the

20      biggest unsecured creditor.         Why would I be treated

21      differently?      I'm asking for fair treatment.         I -- I don't

22      understand any of this.

23      Q      Did you say you don't understand any of this?

24      A      I don't understand why we're here today and why you're

25      doing this to me.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 128 of 255
                                        Magee - Cross                             127

1       Q      Well, we're here today on your action, ma'am.

2       A      No, we're here because of --

3                     THE COURT:    All right.

 4      A      -- your actions, sir.

 5                    THE COURT:    Let's not debate why we're here.         We

 6      all know why we're here.         Let's move to something that

 7      relates to --

 8      BY MR. GEORGE:

 9      Q      Has Dalmatia --

10                    THE COURT:    -- historical evidence.

11      Q      -- made any efforts to collect against CO Nolt?

12      A      I -- I don't remember the CO Nolt piece, any --

13      Q      Has Dalmatia made any effort to collect against Mr.

14      Thompson on the million-two-hundred-thousand-dollar judgment

15      that was entered against him?

16      A      I think I wanted -- when I saw that he wasn't going to

17      pay the money, again, I think I called mister -- my lawyer,

18      and we said, why don't we just proceed, he's giving us no

19      choice, and apparently doesn't -- we have no choice.               And I

20      was told that all of Thompson's assets are in his wife's name

21      and a joint -- there's some Pennsylvania law --

22                    MR. MASCHMEYER:     Objection.

23      A      -- that protects him.

24                    MR. GEORGE:    Your Honor --

25                    MR. MASCHMEYER:     Judge, this is hearsay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 129 of 255
                                         Magee - Cross                            128

1                      MR. KIZNER:    They asked --

 2                     THE WITNESS:    No, I mean --

 3                     MR. KIZNER:    -- the question, Your Honor.

 4                     THE WITNESS:    -- it's the law.      It --

 5                     MR. MASCHMEYER:     A third party making comments on

 6      what Mr. Thompson --

 7                     THE COURT:    You asked what she did; she's telling

 8      you what she did and what --

 9                     MR. GEORGE:    Yeah, but that --

10                     THE COURT:    -- the result of what she --

11                     MR. GEORGE:    That doesn't --

12                     THE COURT:    It doesn't --

13                     MR. GEORGE:    -- allow her to --

14                     THE COURT:    -- mean it's true.

15                     MR. GEORGE:    -- say what somebody else said.

16                     THE WITNESS:    You don't like my answers, I'm sorry.

17                     MR. GEORGE:    Your Honor --

18                     THE WITNESS:    His assets --

19                     MR. GEORGE:    This is an --

20                     THE WITNESS:    -- are protected.

21                     MR. GEORGE:    -- evidentiary issue.       I don't want to

22      argue with the witness.

23                     THE COURT:    It's not -- I am not taking it for the

24      truth.       I'm taking it for this is what she learned --

25                     MR. GEORGE:    But she --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 130 of 255
                                         Magee - Cross                            129

1                      THE COURT:    -- from her --

 2                     MR. GEORGE:    -- didn't say --

 3                     THE COURT:    -- discussion --

 4                     MR. GEORGE:    -- that, Judge.

 5                     THE COURT:    -- and she hasn't taken any action

 6      because of that.        That's all.

 7                     THE WITNESS:    That's it.

 8      BY MR. GEORGE:

 9      Q      And where did you learn that, ma'am?

10      A      Actually, I was told from very many sources the same

11      thing.       Pennsylvania has protection laws when you're married,

12      so you can't actually -- all of Thompson's assets are

13      protected because of his wife, so he has a shield.                 So,

14      basically, he can legally --

15                     MR. MASCHMEYER:     Objection --

16      A      -- get out of --

17                     MR. MASCHMEYER:     -- Judge.

18      A      -- paying me.

19                     MR. MASCHMEYER:     Now she's giving a legal opinion -

20      -

21                     THE COURT:    All right.

22                     MR. MASCHMEYER:     -- as to what --

23                     THE WITNESS:    Okay.

24                     THE COURT:    You can --

25                     MR. MASCHMEYER:     -- Pennsylvania --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 131 of 255
                                         Magee - Cross                             130

1                      THE WITNESS:    Sorry.

 2                     THE COURT:    You can --

 3                     MR. MASCHMEYER:     -- law is?

 4                     THE WITNESS:    My understanding, that's what I'm

 5      saying.

 6      BY MR. GEORGE:

 7      Q      Did you do any investigation of how he held his assets?

 8      A      I did not, personally, no.

 9      Q      All right.

10             (Pause in proceedings)

11      Q      Did you consider negotiating a provision that said that,

12      if you didn't get at least ten percent, that the settlement

13      agreement could be vitiated?

14      A      I felt that, if I got what every, you know, other

15      unsecured creditors were getting, I'd be okay with that.

16      Q      Okay.     So is the answer to my question no?

17      A      We could say no.       It's not in here, I don't think.            It's

18      not in here.

19      Q      Have you begun taking actions to verify what the debtor

20      is doing through operations?

21      A      We did do one visit, I think.          I can't personally go,

22      but my lawyers went, Mr. Berkowitz and Ms. Handel visited the

23      factory to see -- is that what you mean?

24      Q      Yes.

25      A      Yeah, they visited once, later than I would have liked,
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 132 of 255
                                        Magee - Cross                            131

 1      but they went.

 2      Q      Did you ever understand that, during the first three

 3      iterations of the plan, that the creditors' committee was in

 4      support of that plan?

 5      A      I understood that I was in support of that plan, even

 6      though it was low.

 7      Q      Okay.    But I'm asking you about whether you understood

 8      whether the creditors' committee were -- was in support of

 9      it.

10      A      I don't remember hearing about -- actually, I don't

11      know.    I know that I was --

12      Q      Do you -- did you have your attorneys reach out to the

13      committee to find out what the status of the negotiations

14      were with the debtor?

15      A      I'm sure they did.

16                     MR. KIZNER:   Objection.     It calls for --

17      Q      I didn't ask --

18                     MR. KIZNER:   -- hearsay, Your Honor.

19      Q      -- you that, ma'am.

20      A      There was a lot going on.

21      Q      Okay.

22      A      I'm trying to remember.

23      Q      All right.

24      A      Ultimately, I was treated fairly, so we were sort of

25      just watching what happened.          I was treated fairly, so I
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 133 of 255
                                        Magee - Cross                            132

 1      wasn't going to --

 2      Q      Okay.

 3      A      -- object.

 4      Q      So receiving at least ten percent is treating you

 5      fairly?

 6      A      No.

 7      Q      Okay.

 8      A      Those are your words, again, twisting the situation,

 9      which I --

10      Q      I'm just asking --

11      A      -- don't appreciate.

12      Q      -- your understanding, ma'am.

13      A      Well, that's not my understanding, sir.

14      Q      Okay.

15      A      I was treated fairly.       Fifteen percent was low, but

16      again, we were all getting fifteen percent.             That's fair.

17      Q      Well, it's --

18      A      So I'm not --

19      Q      -- ten percent --

20      A      -- going to say --

21      Q      -- ma'am.

22                     MR. KIZNER:   Your Honor --

23      A      In the other plans --

24                     MR. KIZNER:   -- is this being argumentative?

25      A      -- it was 15.      And I did not object because I didn't
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 134 of 255
                                        Magee - Cross                            133

1       have a right to object because I agreed, right?             We were all

2       getting the same.       That was fine, that was fair.         That's

3       fair.    I'm looking for fairness.         You're looking to throw me

4       under the bus.       Not nice.

5               (Participants confer)

 6                     MR. GEORGE:     I don't have anything further for this

 7      witness, Judge.

 8                     THE COURT:     All right.

 9                     MR. MASCHMEYER:     Your Honor --

10                     THE COURT:     Mr. Maschmeyer --

11                     MR. MASCHMEYER:     -- I have just --

12                     THE COURT:     -- do you wish to --

13                     MR. MASCHMEYER:     -- a few questions.

14                     THE COURT:     -- cross-examine?

15                                    CROSS-EXAMINATION

16      BY MR. MASCHMEYER:

17      Q      I'm sorry.     It's Ms. Magee, right?

18      A      It is.

19      Q      Ms. Magee.     Fine.

20      A      Thank you.

21      Q      Ms. Magee, do you have the settlement agreement in front

22      of you?

23      A      I do.

24      Q      Okay.    Can you turn to page -- it says 6 of 15.

25      A      On the top, right?
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 135 of 255
                                         Magee - Cross                            134

 1      Q      Yes I'm going to use those as the numbers, if that's

 2      okay.

 3      A      I see.

 4      Q      Is that your signature there?

 5      A      Yes, it is.

 6      Q      And what date did you sign this?

 7      A      I guess it looks like January 3rd.

 8      Q      2018, correct?

 9      A      Yes.

10      Q      And the plan of reorganization was confirmed in

11      September of 2018.         Is that correct?

12      A      I don't actually know that off the -- I don't know.

13      Q      Okay.     If I told you, though, it was confirmed in

14      September of 2018, do you have any reason to dispute that?

15      A      Not unless my lawyer says that's incorrect.

16      Q      It was confirmed, though, long after you signed this

17      agreement.       Is that correct?

18      A      That's -- so the September following this.

19      Q      Yes.

20      A      Okay.

21      Q      And can you go back to the first page -- well, it's Page

22      2 of 15.

23      A      Okay.

24      Q      Go to the -- do you see the paragraph where it starts

25      off with "whereas"?
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 136 of 255
                                         Magee - Cross                            135

 1      A      Yes.

 2      Q      Okay.     And if you go down to -- it's like the second-to-

 3      last sentence, it's right after the words, it says the,

 4      quote, "action."        Do you see where I'm at there?

 5      A      No, I don't.      I'm sorry.     Is this towards the top of the

 6      page, the "whereas"?

 7      Q      Yeah, the top page, second paragraph there.

 8      A      Okay.     So part of this paragraph?

 9      Q      Yeah.     If you go down past where it has all the italics

10      with all the names in the case there?

11      A      Yes.

12      Q      Okay.     It says, "At the end of the settlement

13      conference."       Do you see that?

14      A      Yes, I do.

15      Q              "-- the parties entered into a binding settlement

16                     agreement."

17             Do you see that?

18      A      I do.

19      Q      And this is the agreement you signed, correct?

20      A      Yes.

21      Q      Okay.     Now the terms of this agreement -- you've

22      indicated over and over again you want to be treated fairly,

23      like every other unsecured creditor.            Is that correct?

24      A      That's the norm, I would say, yes.

25      Q      Okay.     Now what if the plan -- what if Mr. George,
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 137 of 255
                                        Magee - Cross                            136

 1      representing the committee and the creditors, accepted a plan

 2      of five percent?

 3      A      And representing me.       He's supposed to represent me.

 4      Q      Excuse me?

 5      A      He's also supposed to represent me.

 6      Q      Well, put aside that.       But if the plan only said the

 7      creditors were going to get five percent on their claim --

 8      A      Right.

 9      Q      -- would you accept five percent?

10      A      I don't know.      It depends on many circumstances.         That

11      seems very low.       Ten percent was like sort of a bottom-of-

12      the-barrel possibility that we never thought would ever

13      happen.      But if that's all --

14      Q      Well --

15      A      -- they could pay, we --

16      Q      But that's --

17      A      I mean, I don't know how to answer it.           I -- it's very

18      low.

19      Q      But your agreement --

20      A      It was --

21      Q      Your agreement states, though, that you have to get at

22      least ten percent to accept the plan, correct?

23      A      It says that the plan has to pay out at least ten

24      percent.

25      Q      Correct.     So, if it paid out less --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 138 of 255
                                         Magee - Cross                             137

 1      A      Right.

 2      Q      -- you were not bound to accept the plan.

 3      A      I would not be bound.

 4      Q      Now, under this settlement agreement, the first

 5      paragraph is you -- the Debtor Lancaster and you agreed that

 6      he would have an injunction against him for a year.                Isn't

 7      that correct?

 8      A      Where are you?

 9      Q      I'm sorry.       The -- this next paragraph --

10      A      Okay.     Yes.

11      Q      -- right after --

12      A      I'm sorry.

13      Q      -- the "whereas."

14      A      Yes.

15      Q      Okay.     So you -- there was an injunction issued for a

16      year, correct?

17      A      Yeah.     You know, yeah.     I -- yeah, technically.

18      Q      Yes.     And the second paragraph there, where it says,

19      "Commencing at 5:01" --

20      A      Uh-huh.

21      Q              "-- and continuing for five years, they shall be

22                     enjoined."

23             So there was a second injunction, correct?

24      A      No, that's not -- that's not what this is.

25      Q      That's not an injunction in your mind.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 139 of 255
                                         Magee - Cross                            138

 1      A      It's not.      They can't use my trade secrets anyway.

 2      Q      Okay.

 3      A      And I discussed with the Judge at length.

 4      Q      I --

 5      A      This was like a --

 6      Q      If you don't accept it, let me move on.

 7      A      It's not an injunction.

 8      Q      You would -- the parties agreed that you would get a

 9      judgment against CO Nolt, also.           Isn't that correct?

10      A      You know, I'm trying to -- I don't know why I'm having a

11      blank with that, that one, but --

12      Q      Well, it's right after --

13      A      I see it.

14      Q      -- the paragraph.

15      A      No, I see it.       I'm just not recollecting what -- which

16      company is which, who we have, what judgment -- I got

17      confused by all these different companies he's got, and I --

18      Q      That's not my question, ma'am.          My question is --

19      A      Okay.

20      Q      And I'll read it.       It says:

21                     "Dalmatia shall have judgment entered against CO

22                     Nolt."

23      A      Right.

24      Q      Isn't that correct?

25      A      It says that, yes.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 140 of 255
                                         Magee - Cross                            139

1       Q      Okay.     Next paragraph:

2                      "Dalmatia shall have the right to verify Lancaster

 3                     Fine Foods and Earth Pride Organics' compliance."

 4             Isn't that correct?

 5      A      Correct.

 6      Q      Correct.

 7             You mentioned before that you -- that the debtor has not

 8      allowed you to send people in.           Did you say that?

 9      A      I did not say that, sir.

10      Q      Oh, okay.      Isn't it a fact, on October 14th of '18, you

11      had individuals checks to make sure that the debtor was in

12      compliance --

13      A      As I said --

14      Q      -- with the injunctions?

15      A      -- I sent two lawyers in.

16      Q      Two lawyers.      Okay.    I'm sorry.    I missed that.

17      A      I think I -- I volunteered that information --

18      Q      Okay.

19      A      -- happily.

20      Q      And I want to skip ahead.         At the very end it says you -

21      - Mr. Thompson also agreed for a judgment of million-two

22      against him, individually.          Isn't that correct?

23      A      Yes.

24      Q      Okay.     Now you talked about -- and I still have to

25      understand.       You talked about your big -- I'm going to use a
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 141 of 255
                                         Magee - Cross                            140

1       slang expression -- your big hunk of cash you were looking

2       for.

3                      THE COURT:    "Boatload," I think was the word.

 4                     MR. MASCHMEYER:     "Boatload."     Sorry.

 5                     THE WITNESS:    That's right.

 6                     MR. MASCHMEYER:     Thank you, Judge.

 7      BY MR. MASCHMEYER:

 8      Q      If you look at the third paragraph up, the one with the

 9      big black redaction line -- you see that, correct?

10      A      I do, yes.

11      Q      Is that the paragraph you were referring to, where the

12      boatload of cash was supposed to come from?

13      A      I believe, yes.

14      Q      Okay.     Now doesn't that say that, if Mr. Thompson or a

15      designee pays you that boatload of cash, that the injunctions

16      would be terminated?

17      A      Yes.

18      Q      Okay.     It also says the judgment against Nolt would be

19      stricken.

20      A      Actually --

21      Q      Is that correct?

22      A      -- it doesn't say anything about injunctions.               It says -

23      -

24      Q      I'm sorry --

25      A      It says -- I'm sorry.        That's correct -- that's
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                             Exhibit B Page 142 of 255
                                         Magee - Cross                             141

 1      incorrect, what you read --

 2      Q      It says --

 3      A      -- and it's incorrect --

 4      Q      -- right here --

 5      A      -- that I answered.

 6      Q      It says --

 7      A      So ... oh, no.       You're right.     You're right.        My

 8      apologies.       So it says the injunctions will be terminated and

 9      the claim against him would be vacated or whatever.

10      Q      And the judgment --

11      A      Stricken.

12      Q      -- against Nolt would be stricken.           Isn't that correct?

13      A      Yes.

14      Q      And that the judgment against Thompson would be

15      stricken, also, correct?

16      A      Correct.

17      Q      So, if he doesn't pay you that boatload of cash, you

18      still have all three of those remedies.             Isn't that correct?

19      A      Yes.

20      Q      Okay.     So there's nothing in this agreement that

21      required Mr. Thompson to pay you that money.              Isn't that

22      correct?

23      A      Just good faith and --

24      Q      Good faith.

25      A      -- a deal we had.       Yeah.    It's good faith, which is how
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 143 of 255
                                        Magee - Cross                            142

 1      this was done, I though.

 2      Q      But again, there's nothing that requires him, and if he

 3      doesn't, you have other options available, correct?

 4      A      I have -- at this point, the only option available to me

 5      is my claim in bankruptcy, there is nothing else.

 6      Q      You mentioned you thought you were the biggest unsecured

 7      creditor in this case?

 8      A      Close to it.     I think I was the first, and then I'm not

 9      sure if his attorneys who didn't get paid ended up being

10      first or not.

11      Q      Okay.    So --

12      A      I think they turned out to be first, right?            I don't

13      know.    We're right up there at the top.          That's kind of close

14      enough.

15      Q      Okay.    So you're aware that Fox Rothschild --

16      A      Right.

17      Q      -- filed a claim --

18      A      That's it.

19      Q      -- of 2.5 million plus.

20      A      Two five.     Yeah, that sounds right.

21      Q      Okay.    You're also available [sic] that the IRS has a

22      claim of 2.5 million plus, also, correct?

23      A      Oh, interesting.      I remember hearing something about the

24      IRS, but --

25      Q      Okay.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 144 of 255
                                        Magee - Cross                            143

1       A      Okay.

2       Q      So you weren't the biggest creditor, you were one of the

3       creditors.

4       A      Right, a big one.

5       Q      Okay.

6              (Pause in proceedings)

 7      Q      Is there anything -- and I think -- I don't want to

 8      repeat what Mr. George asked.          Do you have any evidence that

 9      the year injunction that was entered into, the first -- I'm

10      looking at the first one there on the settlement agreement --

11      that the debtor wasn't in compliance with that?

12      A      I have evidence that it was meaningless.

13      Q      Forget meaningless.       Do you have any evidence that the

14      debtor did not comply with his requirement under this

15      settlement agreement to obey that injunction?

16      A      No.    To know that, I would have to be there every

17      minute, I'd have to follow them around.            I can't do that, I

18      don't have those resources.

19      Q      Okay.    So you don't -- so you've taken -- so you have no

20      evidence at all that he was not in compliance.

21      A      I have no -- I have no idea, one way or the other.

22      Q      Okay.    Let's look --

23      A      I have a --

24      Q      -- at the second --

25      A      -- a feeling.      A feeling isn't enough.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 145 of 255
                                        Magee - Cross                            144

1       Q      Thank you.

2              Let's look at the second paragraph, the five-year --

 3      where he's enjoined for five years from selling fig spread.

 4      And it's redacted, I don't know.

 5      A      Right.

 6      Q      Do you have --

 7      A      Because -- because --

 8      Q      -- any evidence here today that the debtor is not in

 9      compliance with that requirement under this settlement

10      agreement?

11      A      To know that, you would have to go through the recipes.

12      Q      I didn't ask that.

13      A      I'd have to --

14      Q      The question I asked is:        Do you have any evidence that

15      he's not in compliance with that today?

16      A      As of today?     I haven't really looked, honestly.          I

17      haven't looked.       I'd have to go look at jars, I'd have to do

18      some more investigations.

19      Q      But the bottom line is because -- you don't -- you have

20      no evidence that he's not in compliance, right?

21      A      I don't know one way or the other.          He could be using

22      it.    I have no way of knowing.        He could have another

23      facility, for all I know.         I have no way of knowing.

24                    THE COURT:    You really need to --

25                    THE WITNESS:    I --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 146 of 255
                                        Magee - Cross                            145

1                      THE COURT:   -- answer his question.       If don't know,

 2      the reason -- you're giving me a lot of reasons why you don't

 3      know.

 4                     THE WITNESS:   Okay.

 5                     THE COURT:   But the question is:      Do you have the

 6      evidence?      And the answer is you don't --

 7                     THE WITNESS:   No.

 8                     THE COURT:   -- right?

 9                     THE WITNESS:   The answer is no.

10                     THE COURT:   Okay.

11                     THE WITNESS:   Okay.    Sorry.

12                     THE COURT:   He's not asking you why, he's just

13      asking you whether.

14                     THE WITNESS:   Okay.    No.

15      BY MR. MASCHMEYER:

16      Q      You said, on 10/14/18, two individuals.           I'm not sure if

17      they -- who they were, but you sent them out to see if --

18      didn't you send them out to -- for the purpose of seeing --

19      A      Yes, that's --

20      Q      -- if the debtor was in compliance with these

21      requirements?

22      A      Yes, that's what I said.        I sent -- I sent my lawyers,

23      Jerry --

24      Q      Okay.    Did they --

25      Q      -- Berkowitz and --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 147 of 255
                                         Magee - Cross                            146

1       Q      Did they -- and what -- did they come back and

2       communicate with you that he's not in compliance?

3       A      No.     They actually felt that from that -- from that

4       visit, they had no evidence that what -- that he was not

5       compliant.

6              (Participants confer)

 7      Q      So that brings me up to my next point.            This paragraph

 8      required the debtor to allow you to verify compliance with

 9      the injunctions.        Do you see that paragraph --

10      A      Okay.

11      Q      -- right under the CO Nolt statement there?

12      A      Where are we?       Where are we?

13      Q      So the debtor has complied with that portion of this

14      settlement agreement.         Isn't that correct?

15      A      Yes.

16      Q      Okay.

17      A      Well, I mean, I don't have any for that.            We went in, we

18      had the right.

19      Q      Okay.     And the next paragraph we discussed, while Mr.

20      Thompson did not pay you that amount of money --

21      A      Uh-huh.

22      Q      -- the bottom line is you still have your judgment

23      against Mr. Thomas.         Isn't that -- or Thompson.       Isn't that

24      correct?

25      A      Again, meaningless, but yes.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 148 of 255
                              Magee - Examination by the Court                    147

 1      Q      Well, you still have the judgment against CO Nolt.

 2      Isn't that correct?

 3      A      I don't know why I'm blanking out on that, but yes.                I'm

 4      going to say yes, because I kind of group them all together

 5      in my mind.

 6      Q      And that -- and again, that judgment of a million-two is

 7      still outstanding, correct?

 8      A      Against Thompson?

 9      Q      Yes.

10      A      I'm told he's judgment-proof because of his marriage, so

11      I don't know what to say.          It's outstanding, as far as I

12      know.    I guess that's the question, is it outstanding.

13      Technically, it is.

14      Q      Now Mr. George had asked if you had competent bankruptcy

15      attorneys representing you at the settlement of the -- when

16      you signed this agreement, correct?

17      A      No.

18      Q      You didn't have -- you had attorneys representing you

19      when this settlement agreement was signed, correct?

20      A      I had -- do you mean the handwritten one by the Judge?

21      Q      Yes.     Yeah.

22      A      So I had Lauren Handel there, she was my -- not a

23      bankruptcy lawyer.         She's -- she was -- went through the

24      litigation with us.

25      Q      Okay.     And I presume you signed that based on her
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 149 of 255
                                       Magee - Redirect                           148

1       recommendation, or at least after consulting with her.                Isn't

2       that correct?

3       A      I really signed -- I signed because the Judge wanted

4       this, and I wanted to support it, and I signed it.

5                      MR. MASCHMEYER:     I have no other questions.

6                                        EXAMINATION

 7      BY THE COURT:

 8      Q      I only have one question before I allow redirect, and it

 9      follows up on this last point that Mr. Maschmeyer was

10      raising.       At the settlement conference with Judge Smith and

11      the other attorneys --

12      A      Uh-huh.

13      Q      -- you were represented by Mr. Handel, who you just said

14      is not a bankruptcy specialist.

15      A      Correct.

16      Q      Do I -- am I correct that I heard you tell us earlier,

17      though, that, during the course of that long day --

18      A      Yes.

19      Q      -- you had the opportunity by telephone to consult with

20      other attorneys about the settlement, who you feel are

21      bankruptcy specialists?          Is that accurate?

22      A      I did.     I reached out to Mr. Berkowitz.

23      Q      Okay.     I'm just trying to understand who you had access

24      to --

25      A      I did.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 150 of 255
                                      Magee - Redirect                            149

 1      Q      -- during the settlement negotiations.

 2      A      I called him.

 3      Q      So you had Ms. Handel.       But outside of the room, by

 4      phone, you had access to the bankruptcy attorneys.

 5      A      Yes, I called him.

 6      Q      Okay.

 7      A      I mean, I think he's a bankruptcy attorney.            I don't

 8      know the technical --

 9      Q      Well, there's no --

10      A      But he knows more about it than Lauren, for sure.

11      Q      Okay.

12      A      And -- yeah.

13      Q      All right.     Thank you.

14      A      Thank you.

15                     THE COURT:    Redirect.

16                                  REDIRECT EXAMINATION

17      BY MR. KIZNER:

18      Q      Just while we're on that topic with Mr. Berkowitz.                He

19      would -- did he have access to -- I mean, you said that you

20      called him.      Like is that what happened during the settlement

21      conference?      What was your communication with him?

22      A      I just ran things by him --

23      Q      Okay.

24      A      -- as best I could.

25      Q      Was it a phone call?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 151 of 255
                                      Magee - Redirect                           150

 1      A      It was a phone call.

 2      Q      Okay.    I mean, would he have had --

 3      A      As it -- towards the end of the night.

 4      Q      Okay.    And there was no -- it was just -- was it maybe

 5      under -- how long was the call?

 6      A      I don't know.

 7      Q      Was the --

 8      A      A few minutes.

 9      Q      Was the agreement even written?         Was the agreement even

10      written by that point --

11      A      I don't think --

12      Q      -- you spoke to him?

13      A      -- it was written.

14      Q      Do you know?

15      A      No.

16      Q      Okay.    Do you know --

17      A      It was (indiscernible)

18      Q      -- if that language --

19      A      This is the direction --

20      Q      -- was squeezed in --

21      A      -- we're going in.       This is -- you know, what do you

22      think, this is -- this is -- it was that kind --

23      Q      It was like --

24      A      -- of a call.

25      Q      -- general discussion?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 152 of 255
                                      Magee - Redirect                           151

 1      A      It was general.      I mean, I -- I have to think about it.

 2      I'm thinking about it --

 3      Q      Well --

 4      A      -- as you ask me.

 5      Q      -- what about the handwritten edition that -- on the --

 6      that dealt with the ten percent?

 7      A      The payout --

 8      Q      I mean -- yeah.

 9      A      -- to the creditors?

10      Q      Did you even remember if you had a chance to talk to him

11      --

12                    MR. GEORGE:    Your Honor --

13      A      -- about that specific --

14      A      I did not.

15                    MR. GEORGE:    -- he -- this is supposed to be

16      redirect.      He's leading her.

17                    THE WITNESS:    No, I mean, I can answer it.         I think

18      I've said it.

19                    THE COURT:    I don't think that was --

20                    THE WITNESS:    That was --

21                    THE COURT:    I don't think that was a leading

22      question.      The question was:      At or around the time that the

23      handwritten words were put in about the ten percent

24      requirement, did you have the opportunity to talk to Mr.

25      Berkowitz, or did you talk t Mr. Berkowitz?
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 153 of 255
                                       Magee - Redirect                               152

 1      BY MR. KIZNER:

 2      Q      Or do you recall?

 3      A      I do recall.      It was like so late at night, I would

 4      never think to call him at -- I did not call him at home at

 5      eleven o'clock at night, no way.           And this was the last thing

 6      put in there, so -- that particular thing.             A few things.          I

 7      mean, we -- basically, I called him halfway through.                I said,

 8      this is where we're going, this is the feel, this is what the

 9      Judge wants, I'd like to support it, do you -- what do you

10      think.       It was that kind of a call.       And it was quick.

11      Q      So he never had access to the written agreement then,

12      the handwritten agreement.

13      A      He -- after the fact, after we had already signed.                 I

14      think I asked him to help Lauren.

15      Q      Okay.     That day, he didn't have access to it.

16      A      No.

17      Q      Okay.

18      A      Not at that time.       It was late, again.

19      Q      That's all I asked about that.

20             We talked about they -- they mentioned briefly that a

21      judgment was entered against you, and it wasn't really -- it

22      was kind of taken out of context.            Can you explain to the

23      Court what that was all about?

24      A      Sure.     So, before --

25                     THE COURT:    Do I really --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 154 of 255
                                      Magee - Redirect                           153

1                      MR. GEORGE:    Your Honor, this has to be within the

 2      --

 3                     THE COURT:    Do I really need to hear that?        Why

 4      does that matter?

 5                     MR. KIZNER:    I just think because it's disparaging

 6      and I wanted to rebut it, but --

 7                     THE COURT:    It's not a good enough reason.

 8                     MR. KIZNER:    Okay.   We'll move on.

 9      BY MR. KIZNER:

10      Q      Do you have the -- you mentioned that -- Mr. Maschmeyer,

11      debtor's counsel and his co-counsel for the unsecured

12      creditors' committee, they kind of walked through, you know,

13      these benefits you received, and there was two discussions,

14      monetary and then these injunctions, so kind of two buckets.

15             Just so the record is clear, did you ever receive any

16      actual money --

17      A      No.

18      Q      -- from anything --

19      A      No.

20      Q      -- out of this settlement at all?

21      A      No.

22      Q      Okay.

23      A      Nothing.

24      Q      And was your understanding, when you entered into this

25      settlement agreement, that you would be paid money?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 155 of 255
                                      Magee - Redirect                           154

1       A      Of course.

2       Q      Okay.

3       A      I wouldn't have settled.         It was about the money.      Since

4       I was giving up the injunction, it was about the money.

5       Q      And --

6       A      Otherwise, why did I go through a month-long trial and -

7       - for him stealing from me.         I mean, I'm not going to --

8                      THE COURT:    All right.

 9      A      What am I --

10                     THE COURT:    You know what?

11      A      -- supposed to --

12                     THE COURT:    It's not a controversial point that you

13      wouldn't have entered into the settlement --

14                     THE WITNESS:    All right.

15                     THE COURT:    -- unless you thought you were going to

16      get paid.

17                     THE WITNESS:    Right.

18                     MR. KIZNER:    Just --

19                     THE COURT:    We don't have --

20                     THE WITNESS:    Sorry.    I'm --

21                     THE COURT:    You don't have to --

22                     THE WITNESS:    I'm getting --

23                     THE COURT:    -- belabor that.

24                     THE WITNESS:    I'm sorry.    It's really kind of

25      emotional to think about some of this.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 156 of 255
                                        Magee - Recross                           155

1                      MR. KIZNER:      Sure.

 2                     THE COURT:      I understand.

 3                     THE WITNESS:      So --

 4                     THE COURT:      And I know you're doing your best.

 5                     THE WITNESS:      I am.

 6                     THE COURT:      Just trying to --

 7                     THE WITNESS:      I am.

 8                     THE COURT:      -- keep it under control here.

 9                     THE WITNESS:      Okay.

10      BY MR. KIZNER:

11      Q      You were -- you mentioned that you were seeking a new

12      trial at the time the settlement conference took place --

13      A      Yes.

14      Q      -- that's why you went back to --

15      A      Yes, that was one of the things.

16      Q      Well, you already had judgments, though, at that point,

17      right?

18      A      We did.

19      Q      All right.      So --

20      A      We wanted some -- there were potentially punitive

21      damages.       I don't know, something with -- again, I'm not a

22      lawyer, but something relating to jury instructions and

23      things like that where things -- they didn't understand some

24      things, and we wanted -- we wanted a retrial on a couple of

25      things.      And it felt strong to me, at the time.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 157 of 255
                                        Magee - Recross                           156

 1      Q      So you made a monetary concession by not -- potentially

 2      --

 3      A      By not --

 4      Q      -- not trying --

 5      A      -- going forward with that.         Also, we wanted -- we were

 6      seeking judgment as a matter of law on the contract claim

 7      because we had a two-year -- two-year non-compete, and we

 8      wanted the Judge to make a ruling because it really wasn't

 9      for the jury, they didn't know the law.             I think that was

10      mainly it.       And then the forever injunction we were seeking.

11                     MR. KIZNER:    Okay.    That's all I have, Your Honor.

12                     THE COURT:    Any recross?

13                     MR. GEORGE:    Just a couple.

14                                   RECROSS-EXAMINATION

15      BY MR. GEORGE:

16      Q      Earlier, you testified about your bankruptcy lawyer,

17      that you retained him and you had a retainer agreement.

18      A      Yes.

19      Q      Do you remember testifying that way?

20      A      Yes.

21      Q      And did you enter into that retention agreement before

22      the settlement agreement was negotiated, on the day of?

23      A      No, no, before.       He was hired -- he wasn't Stark &

24      Stark.       Stark & Stark is -- he was --

25      Q      I didn't say he was Stark & Stark, ma'am.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 158 of 255
                                        Magee - Recross                           157

1       A      Yeah, he's --

2       Q      I'm asking --

3       A      -- a different --

4       Q      -- a question.

5       A      -- function.

6       Q      You said that you engaged an attorney.

7                      THE COURT:    Berkowitz.

 8      Q      Mr. Berkowitz.

 9      A      Correct.

10      Q      And asked you did you hire him, and you said yes, and I

11      asked you was there a retainer agreement, and you said yes.

12      A      Yes.

13      Q      And I'm asking you:        Did you enter into that on the day

14      of the settlement agreement, before the settlement agreement?

15      A      Well before.

16      Q      Okay.     So, at the time that you negotiated the

17      settlement agreement, you had retained a bankruptcy lawyer.

18      A      I don't know if he's technically a bankruptcy lawyer.

19      He sure knows more about it than Lauren.

20      Q      Okay.

21      A      I would say they -- I'd say --

22      Q      Well, do you --

23      A      -- Stark & Stark is a bankruptcy firm.            I -- I don't

24      know if Jerry is -- I don't know.            I don't know these terms.

25      Q      Okay.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 159 of 255
                                                                                 158

1       A      He certainly knows much more than Lauren.

2       Q      But you specifically felt that he was someone you should

3       talk to about the bankruptcy issues.

4       A      I actually just think he's a smart guy and I like

5       running things by him.        I didn't think in terms of

6       bankruptcy, to tell you the truth.           He's a smart guy.

7                     MR. GEORGE:    Nothing further, Judge.

 8      A      I like him, he's nice.       He's helpful.

 9                    THE COURT:    Mr. Maschmeyer?

10                    MR. MASCHMEYER:     I just had one question.

11                    THE WITNESS:    Sure.

12                                  RECROSS-EXAMINATION

13      BY MR. MASCHMEYER:

14      Q      Ms. Magee, isn't it true that you had numerous other

15      mediations dealing with the settlement of this matter?

16      A      We sure did.     Judge Smith was really intent on having us

17      settle.      We tried many times.

18                    MR. MASCHMEYER:     Okay.   I have no other questions,

19      Judge.

20                    THE COURT:    Thank you.

21                    THE WITNESS:    Thank you.

22                    THE COURT:    You are done.

23                    THE WITNESS:    Thank you.

24                    THE COURT:    You can step down.

25                    THE WITNESS:    Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                             Exhibit B Page 160 of 255
                                                                                    159

1              (Witness excused)

 2             (Participants confer)

 3                     THE COURT:    Mr. Kizner, are you intending to call

 4      any other witnesses?

 5                     MR. KIZNER:    Your Honor, just for the -- no.           But

 6      for the record, I just want to make sure that D-1 is -- well,

 7      if there's no objection, we move it into evidence.

 8                     THE COURT:    You want to move D-1 into evidence.

 9                     MR. GEORGE:    No objection.

10                     MR. MASCHMEYER:     No objection.

11                     THE COURT:    All right.    D-1 is admitted.

12             (D-1 received in evidence)

13                     THE COURT:    All right.    I gather the committee is

14      going to go first when it comes to the --

15                     MR. GEORGE:    No, I think the debtor is going --

16                     THE COURT:    Oh, the debtor --

17                     MR. GEORGE:    -- to go first --

18                     THE COURT:    -- going to go first.

19                     MR. GEORGE:    -- on this piece, Judge.

20                     THE COURT:    So let's do the logistics part.           It's

21      12:10.       I'm very flexible about how you want to go forward.

22      If you want to power through, I'll power through.                  If you

23      want to take a break for sustenance, I'll do that.

24                     MR. MASCHMEYER:     Only --

25                     THE COURT:    Try to reach a consensus about that.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 161 of 255
                                                                                 160

1                     MR. MASCHMEYER:     I just would -- a ten- or fifteen-

 2      minute break is all I need, Judge, then we can go forward.

 3             (Participants confer)

 4                    MR. MASCHMEYER:     If that's okay.

 5                    THE COURT:    How does everybody else feel about it?

 6      Would you rather try to go through as quickly as we can, or

 7      do you want -- otherwise, I'll take a lunch break for

 8      everybody, if you want.

 9                    MR. KIZNER:    Your Honor, it's just my -- the Court

10      is going to stop at 4:30, I assume, no matter what?               I mean,

11      just because I have to be home, I have to leave at 4:30.                 So

12      I don't want to run into a problem that we don't have time

13      today if the Court was to go after hours.            That's my concern.

14                    THE COURT:    Well --

15                    MR. GEORGE:    Let's just push through.

16                    MS. MAGEE:    Let's push through.

17             (Participants confer)

18                    THE COURT:    I probably will -- if you need to go --

19                    MR. MASCHMEYER:     Ten minutes is fine.

20                    THE COURT:    -- I'm willing to stop at 4:30.         That's

21      close enough to 5, that's not that --

22                    MR. KIZNER:    Oh, okay.

23                    THE COURT:    -- significant to me, so --

24                    MR. KIZNER:    I mean, I can -- I can leave at, I

25      guess a little bit later, but I will have no one --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 162 of 255
                                                                                 161

1                     THE COURT:    So your preference --

 2                    MR. KIZNER:    -- watching my kids.

 3                    THE COURT:    -- is to --

 4                    MR. KIZNER:    My preference is --

 5                    THE COURT:    -- pretty much --

 6                    MR. KIZNER:    -- to just --

 7                    THE COURT:    -- keep going?

 8                    MR. KIZNER:    -- is just to go because I think

 9      everyone wants to ...

10             (Participants confer)

11                    THE COURT:    All right.    Nobody is disagreeing, from

12      what I can tell.       All right.     So let's just use the fifteen-

13      minute break that Mr. Maschmeyer suggested.             It's now 12:12.

14      Let's come back by and be really ready to go at 12:30.

15                    MR. MASCHMEYER:     Yes, Judge.     Thank you.

16                    THE COURT:    Okay.

17             (Participants confer)

18                    MR. CIANCIULLI:     Your Honor, just so you know -- I

19      don't know if anyone is going to call me, but I have an

20      appointment at 1, I'm leaving, I have not been subpoenaed.

21      But I can come back later today, but --

22                    THE COURT:    Is anybody intending to call him?

23                    MR. CIANCIULLI:     Just so the parties need to know?

24             (Participants confer)

25                    THE COURT:    Well, I'm asking.      If you would be
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 163 of 255
                                                                                 162

1       called, you'd be called by either the committee or the

2       debtor.

3                     MR. CIANCIULLI:     Right.

 4                    THE COURT:    They've now heard the other side's

 5      case.

 6                    MR. GEORGE:    Right.    Let me just talk to --

 7                    THE COURT:    Do you need a few minutes to make a

 8      decision about that?

 9                    MR. GEORGE:    We'll make it right now, Judge,

10      outside.

11                    THE COURT:    All right.     Why don't we all wait until

12      we see what that is because, if you want to call him, we

13      probably should just call him right now.

14              (Participants confer)

15                    MS. MAGEE:    Should we stay?

16                    THE COURT:    Yeah, why don't you wait for a minute.

17      Let's see what they plan on doing.

18                    MS. MAGEE:    Okay.

19              (Participants confer)

20                    MR. GEORGE:    Your Honor, can we just go back on the

21      record for a second.

22                    THE COURT:    Sure.

23                    MR. GEORG0E:    What -- counsel to Dalmatia and the

24      committee and the debtor agreed to this, that we won't need

25      Mr. Cianciulli if the debtor stipulates to the statement that
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 164 of 255
                                                                                    163

1       was made by counsel in the opening statements to Your Honor,

2       that there was no discussion about the classification during

3       the settlement discussions.

4                     THE COURT:    I think that's vague.       I'd like you to

 5      really be concrete about what the stipulation is.                 Work on

 6      the words for a second.

 7                    MR. GEORGE:    Okay.

 8                    THE COURT:    See if there's an agreement.

 9             (Participants confer)

10                    MR. GEORGE:    All right, Judge.      We're going to take

11      the break.      Mr. Cianciulli will come back at 2:30, if he has

12      to.

13                    THE COURT:    Okay.    Are you going to have other

14      witnesses?

15                    MR. GEORGE:    Just Mr. Thompson.

16                    MR. MASCHMEYER:     Just Mr. Thompson.

17                    THE COURT:    All right.    So, if Mr. Cianciulli --

18                    MR. GEORGE:    I don't see --

19                    THE COURT:    -- is held up --

20                    MR. GEORGE:    -- this going --

21                    THE COURT:    -- he can --

22                    MR. GEORGE:    -- to 4:30 --

23                    THE COURT:    -- go last.

24                    MR. GEORGE:    -- under any --

25                    THE COURT:    That's all.     I mean, it's not critical
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 165 of 255
                                      Thompson - Direct                          164

1       when he testifies, right?

2                     MR. GEORGE:    No.

 3                    THE COURT:    Okay.    So your preference is to put him

 4      on, and you'd rather do that at what time, at 2:30?

 5                    MR. GEORGE:    Yeah, around 2:30.      So we'll --

 6                    THE COURT:    So we'll --

 7                    MR. GEORGE:    -- put Mr. --

 8                    THE COURT:    -- still take a --

 9                    MR. GEORGE:    -- Thompson on --

10                    THE COURT:    -- short break, and we'll resume --

11                    MR. GEORGE:    So --

12                    THE COURT:    -- and then we'll work our way up to

13      Mr. Cianciulli.

14                    MR. GEORGE:    Thank you.

15                    THE COURT:    All right.    That's fine.     The Court

16      will be in recess until 12:30.

17                    MR. KIZNER:    12:30?    All right.    Great.

18             (Recess taken at 12:16 p.m.)

19             (Proceedings resume at 12:38 p.m.)

20             (Call to order of the Court)

21                    THE COURT:    That was pretty close to staying on

22      schedule.      I'm impressed.

23                    All right.    Mr. Maschmeyer, I think you're up,

24      right?

25                    MR. MASCHMEYER:      Yes.   Judge, I'd like to call Mr.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 166 of 255
                                      Thompson - Direct                          165

 1      Thompson to the stand.

 2                     THE COURT OFFICER:     Mr. Thompson, please place your

 3      left hand on the Bible and raise your right hand.

 4      MICHAEL THOMPSON, WITNESS FOR THE DEBTOR/RESPONDENT, SWORN.

 5                     THE COURT OFFICER:     Please be seated.

 6             (Participants confer)

 7                     THE COURT OFFICER:     Please state and spell your

 8      name for the record.

 9                     THE WITNESS:   Michael S. Thompson, T-h-o-m-p-s-o-n.

10                     THE COURT OFFICER:     Please state your address for

11      the record.

12                     THE WITNESS:   490 Snyder -- with a Y -- road,

13      Lititz, L-i-t-i-t-z --

14                     THE COURT OFFICER:     Uh-huh.

15                     THE WITNESS:   -- PA, 17543.

16                     THE COURT OFFICER:     Thank you.

17                                  DIRECT EXAMINATION

18      BY MR. MASCHMEYER:

19      Q      Mr. Thompson, presently, what's your position with

20      Lancaster Fine Foods and Earth Pride Organics?

21      A      I am President or CEO of both.

22      Q      Okay.    And you're familiar with the litigation of

23      Dalmatia against Lancaster Fine Foods and Earth Pride

24      Organics.      Is that correct?

25      A      Painfully.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 167 of 255
                                       Thompson - Direct                           166

1       Q      Okay.     When did this litigation start?

2       A      It started in October of 2015.

3       Q      '15.

4              I -- could you give us -- and I don't want to go on and

 5      on.    But just give us a brief synopsis of what your

 6      understanding of this litigation was.

 7      A      Okay.     In 2015, Ms. Magee re -- after a three-year

 8      absence, became involved in the business again, and she had

 9      an issue with the President of FOODMatch.             He didn't

10      recognize her properly at a food show, at a ceremony at a

11      food show.       And at that time, she decided that she wanted to

12      change distributors.

13             The relationship was a three-party relationship.              We

14      were the manufacturer, Dalmatia was the brand, brand owner,

15      and FOODMatch was the exclusive distributor and had been

16      since the first day that she entered the U.S. market.                And

17      they had grown the business from zero to like $10 million.

18      Q      Okay.

19      A      In --

20      Q      And -- keep going.

21      A      Okay.     In September of 2017 -- or excuse me -- '15, Ms.

22      Magee put in a purchase order for ten truckloads of fig jam,

23      more than a half a million dollars worth of fig jam.

24                     MR. KIZNER:    Your Honor, I object to the -- this

25      has nothing to do with the -- with what we're here for today.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 168 of 255
                                      Thompson - Direct                          167

1                     THE COURT:    Yeah, how much background do we need

 2      about the litigation --

 3                    MR. MASCHMEYER:     I'm just --

 4                    THE COURT:    -- that ended in a jury verdict and

 5      then a settlement --

 6                    MR. GEORGE:    Well, Your Honor, because --

 7                    THE WITNESS:      I -- I can do it in five minutes.

 8                    MR. GEORGE:    -- because she characterized it as the

 9      debtor stealing from her, and I don't want the Court --

10                    THE COURT:    What difference does it make if the

11      issues are resolved?        Why do I have to go back and hear who's

12      right and who's wrong about -- yes, she characterized it.                If

13      -- I assure you that I don't care how she characterized it,

14      this is all irrelevant.

15                    MR. MASCHMEYER:     I understand, Judge.      I'll fast-

16      forward here.       Mister --

17                    THE COURT:    And it's not like -- and I say that.

18      I'm the fact-finder, so by letting -- by telling you that,

19      I'm letting you know why you're not prejudiced --

20                    MR. MASCHMEYER:     Gotcha.

21                    THE COURT:    -- if we just skip over this.

22                    MR. MASCHMEYER:     I understand.

23                    MR. GEORGE:    Understood, Judge.

24                    MR. MASCHMEYER:     Understood.

25      BY MR. MASCHMEYER:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 169 of 255
                                      Thompson - Direct                          168

1       Q      Is B-1 [sic] still in front of --

2       A      There's nothing here.

3                     UNIDENTIFIED:     Sorry.

 4                    MR. MASCHMEYER:     Do you have it?     Oh, okay.     Good.

 5             (Participants confer)

 6                    MR. MASCHMEYER:     Thank you.

 7                    THE WITNESS:    Thanks.

 8                    MR. MASCHMEYER:     Oh, D-1.    Is it D-1?    D-1.

 9                    MR. GEORGE:    It's D-1.

10                    MR. MASCHMEYER:     Sorry.

11      BY MR. MASCHMEYER:

12      Q      Mr. Thompson, do you recognize that document?

13      A      Yes, I do.

14      Q      And is that the settlement agreement that was entered

15      into between you and Dalmatia concerning the litigation?

16      A      Yes, it is.

17      Q      And this settlement agreement was entered into after a

18      long mediation.       Is that correct?

19      A      After -- yeah, we -- we had tried several times before

20      that, and then we had a court hearing, as -- as she said, and

21      we were there for maybe 10, 11 hours, and so 8 p.m. that

22      evening, we had -- we entered into this agreement.

23      Q      So there were numerous other mediations, other than this

24      one?

25      A      We had tried to mediate with Ms. Magee since the Spring
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 170 of 255
                                       Thompson - Direct                          169

 1      of 2016.       So Judge Smith had brought the parties together and

 2      -- and he did, he really wanted to come to a peaceful

 3      settlement, but -- and each time, she backed out.

 4      Q      Okay.     So let's go to -- you have the -- let's look at

 5      Page 2.      Up at the top, it says "Page 2 of 15."          Do you see

 6      that?

 7      A      Oh, okay.      The first page is --

 8      Q      Yes.

 9      A      -- actually 2.

10      Q      Yeah.

11      A      Okay.

12      Q      Do you have that in front of you, sir?

13      A      Yeah.

14      Q      Okay.     You agreed, pursuant to this settlement -- both

15      sides agreed to basically give something up and get something

16      in settlement.        Would that be a correct characterization?

17      A      Yes, I would say that that's true.

18      Q      The first paragraph there, where it says "Injunction

19      entered effective October 12, 2017."            Do you see that?

20      A      I do.

21      Q      Okay.     First of all, that injunction was entered after

22      you had filed bankruptcy.          Is that correct?

23      A      That is correct.

24      Q      Okay.

25      A      About five months after.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 171 of 255
                                      Thompson - Direct                          170

 1      Q      Can you --

 2      A      Four and a half months.

 3      Q      Explain to us what -- how did this injunction impact

 4      your business?

 5      A      Well, first of all, this -- this agreement was made on

 6      the 10th or the 11th.        And we were, at the time, producing

 7      product for FOODMatch.        And we had an order that was about to

 8      go out.      And we agreed -- and I think it's in here -- I think

 9      it was one or two truckloads of product would be shipped

10      immediately, and then, unfortunately, we would cancel

11      existing orders; even though we had the ingredients for them,

12      we would cancel orders for additional truckloads.

13             And she's right, it is a more seasonable business that -

14      - we canceled a number of truckloads to be shipped out later

15      -- not to be produced and shipped out, later October,

16      November, and December, during the holiday entertaining

17      season.

18      Q      Okay.    And in -- we're talking about shipping fig

19      product.      Isn't that correct?

20      A      Fig jam.

21      Q      Fig jam.

22             You know, there was some testimony earlier about who

23      invented fig jam.       And I don't know if --

24      A      Yeah, fig jam goes --

25      Q      -- Ms. Magee was trying to indicate she did, but --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 172 of 255
                                      Thompson - Direct                          171

1       A      Yeah, that -- that's -- that's kind of funny.

2                      MR. KIZNER:    Objection, Your Honor.      What's the

 3      relevancy of this?

 4      A      Fig jam was actually --

 5                     THE COURT:    Hold on, wait a second.      There's an

 6      objection, objection on relevancy.           Well, I'm going to rule

 7      the same way I did before.         To the extent that he's going to

 8      speak to the subject that Ms. Magee already testified about,

 9      I'll let him give his perspective on it, as long as we're

10      brief.

11                     MR. MASCHMEYER:    Sure.   Yes.

12      BY MR. MASCHMEYER:

13      Q      Make it short.

14                     THE COURT:    So it's overruled.

15      A      Okay.    Fig jam goes back almost to 100 A.D.          It was

16      prepared by Greek and Romans back in there, and that's why

17      Dalmatia has the jar they do.          It looks like a Roman urn.        In

18      fact, before Dalmatia came to our -- us and asked us to

19      produce their particular product, we had produced product for

20      two other brands of fig jam.          One we were still producing and

21      continued to produce for during the time that we produced for

22      Dalmatia.

23      Q      Okay.    So --

24      A      So that it was not 1995.        Fig jam has been around

25      forever.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 173 of 255
                                       Thompson - Direct                          172

1       Q      Okay.     Thank you.

2              To go back to this injunction, did the company lose any

 3      money?       And how much money did the company lose by having --

 4      entering into this injunction?

 5      A      Well, it was significantly painful.           We lost total sales

 6      of -- during that twelve-month period, of probably 1.3, 1.5

 7      million, and the positive cash flow out of that would have

 8      been well over half a million.           And I explained that to -- to

 9      Ms. Magee in our discussion.           I said, what you're asking me

10      is really painful for my company because, you know, I know

11      you don't want Dalmatia -- don't want FOODMatch to have

12      product, but it's really painful for me.

13             So I really -- I fought her on the injunction because it

14      was -- it was going to hurt our cash flow, our profitability,

15      covering our overhead at a time that it couldn't be worse for

16      us because we were in bankruptcy.

17      Q      In Chapter 11, correct?

18      A      Chapter 11 bankruptcy, yes.

19      Q      Okay.     So you gave up -- the company gave up something

20      of value, great value, in agreeing to this injunction.

21      A      And I was transparent with her that -- with the numbers,

22      too, what it was.        And that's how we came to that blacked-out

23      number that's -- that's on the -- on this.

24      Q      I'll get to that in a second --

25      A      Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 174 of 255
                                       Thompson - Direct                          173

1       Q      -- Mr. Thompson.

2               Let's go to the second injunction -- at least I think

 3      it's an injunction.         It indicates about a five-year

 4      injunction.

 5      A      And do you have that, so I can refer to it, what page?

 6      Q      Oh, it's the same page, it's the paragraph right under

 7      that.

 8      A      Okay.

 9      Q      It says "Commencing 5:01."         Do you see that?

10      A      Uh-huh.

11      Q      What was that injunction about?

12      A      That injunction is not her recipe.           We've never used her

13      recipe, and that's in the court.           The recipe that we made for

14      FOODMatch was much, much different than hers, but still has

15      figs and sugar, but it was different.

16      Q      Did that affect your business at all, not being able to

17      produce any of that?

18      A      This -- this -- this injunction has to do with using two

19                   and has nothing to do with using her formula.           She's

20      -- she's correct.        We would not be allowed to use her

21      formula, which actually we developed.

22                     MR. KIZNER:    Objection, Your Honor.

23      A      But --

24                     MR. KIZNER:    This goes into the confidentiality

25      agreement, certain terms that were -- so do we seal this when
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 175 of 255
                                      Thompson - Direct                          174

1       --

2                     THE COURT:    Well, he's not putting in -- he's not

 3      stating the precise measurements.           Is that -- should that

 4      make it okay?       I'm asking that as a question.

 5                    MS. MAGEE:    Mr. Thompson's --

 6                    THE COURT:    Because he mentioned one word that

 7      might be problematic.

 8                    So if you can avoid doing that again, maybe we can

 9      just move on.       But your point I'm taking is that it's not

10      designed to enjoin you from using their particular formula,

11      but from using --

12                    THE WITNESS:    It's a process.      It's a --

13                    THE COURT:    -- a certain kind of process with

14      certain kinds of percentages of certain things --

15                    THE WITNESS:    That would be --

16                    THE COURT:    -- which may -- which might even be

17      different than their formula.          Is that right?     Is that what

18      you're telling me?

19                    THE WITNESS:    It's the same as their formula, they

20      being Dalmatia, but it's different than any of the other

21      formulas that we are producing, and that, too, was held up in

22      Court.

23                    THE COURT:    And now you've confused me because --

24      let me see if I can get this clarified, and then I'll give it

25      back to you, Mr. Maschmeyer.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 176 of 255
                                      Thompson - Direct                          175

1                     MR. MASCHMEYER:     Okay.

 2                    THE COURT:    Mister --

 3                    MR. MASCHMEYER:     Mr. Thompson --

 4                    MR. GEORGE:    Wait, wait.

 5                    THE COURT:    No, no.

 6                    MR. GEORGE:    The Judge.

 7                    THE COURT:    I'm going to try to class --

 8                    MR. MASCHMEYER:     Oh, I'm sorry.

 9                    THE COURT:    -- clarify it.

10                    Ms. Magee is describing this injunction as simply

11      enjoining the debtors from using her formula.             I thought I

12      heard you saying that it's actually enjoining the company

13      from doing something other than using her formula that you

14      otherwise might have been able to do.

15                    THE WITNESS:    That is correct.      It's --

16                    THE COURT:    It's the second thing --

17                    THE WITNESS:    It's the second thing.

18                    THE COURT:    -- that I said.

19                    THE WITNESS:    We -- yeah, I agree with her that we

20      should not, could not, never did use her formula for someone

21      else.    But there is a certain item in that formula that could

22      be perceived as making the product better or easier to make

23      that we are enjoined from doing --

24                    THE COURT:    Okay.

25                    THE WITNESS:    -- for five years.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 177 of 255
                                      Thompson - Direct                          176

1                      THE COURT:   Okay.   We can stop there.      That

 2      satisfies me, anyway.

 3                     Go ahead, Mr. Maschmeyer.

 4      BY MR. MASCHMEYER:

 5      Q      And I'm just trying to look at the economics of this.

 6      Does that affect you, economically, the business; are you

 7      losing business or money because you can't -- you're subject

 8      to this?

 9      A      Yeah.    Possibly.    It's harder to put the exact number on

10      -- the first year, I know that cost is five hundred,

11      $700,000.

12      Q      Gotcha.

13      A      This cost us some, but I -- you know, that's -- it's

14      kind of putting a number -- I couldn't put a number against

15      something that I don't know what business we're -- we're not

16      turning down.       The other was very immediate, very direct, and

17      very painful.

18      Q      Gotcha.

19      A      And if I could add, very much of interest to her.

20      Q      Okay.    Why was that?

21      A      Well, she was in the marketplace competing against

22      FOODMatch.      And if FOODMatch's supply got interrupted going

23      into the key holiday season, then they would sell more of

24      their product and get more profit and more market share and

25      make FOODMatch look poorly to retailers because they were --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 178 of 255
                                      Thompson - Direct                          177

 1      they had a gap in supply in the Thanksgiving to Christmas

 2      period, which is a key period if you're into figs, fig jam.

 3      Q      These injunctions, did they have any effect on your

 4      business with FOODMatch?

 5      A      Yeah, it hurt a lot, and we're not producing for them to

 6      this day.      So it -- it -- it has a continuing effect.           So the

 7      -- if you look at 12 months being five hundred to $750,000,

 8      we -- we have been injured this holiday season, too, that we

 9      thought we would be producing for.           But because we -- we

10      changed -- and this was, I think, part of her strategy --

11      they got started with something else, so ...

12             (Participants confer)

13      Q      Did these injunctions cause any other problems with any

14      of your other customers?

15                    MR. KIZNER:    I'm going to object to the relevancy

16      again, Your Honor.        I feel like we just keep going further

17      away from the issue of the settlement agreement, the

18      language.

19                    THE COURT:    I'm not sure I heard the question

20      because your voice dropped off.          What was the question again?

21      BY MR. MASCHMEYER:

22      Q      Other than FOODMatch, did this affect any of your other

23      customers of your business?

24      A      It affected --

25                    THE COURT:    I'll let it in because it's just going
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 179 of 255
                                      Thompson - Direct                           178

1       to finish this line of questioning.

2                      MR. MASCHMEYER:    Okay.

 3                     THE WITNESS:    The effect put some uncertainty with

 4      other customers and made them concerned about our viability

 5      long term, which, again, I think was part of Ms. Magee's

 6      strategy.      And also, we were stuck with figs that we couldn't

 7      -- we ended up actually throwing them away, so that we were

 8      impacted by another 20,000 of buggy figs that we were not

 9      able to use.

10      BY MR. MASCHMEYER:

11      Q      Mr. Thompson, in addition to -- in this settlement

12      agreement, in addition to agreeing to these injunctions,

13      which you've now testified was -- caused harm to the company,

14      in the sense it lost -- you lost revenue because of it, you

15      also agreed that the CO Nolt judgment would be allowed to be

16      entered against them.         Isn't that correct?

17      A      That's correct.

18      Q      And that's a subsidiary or related company.            Is that

19      correct?

20      A      Yeah.    CO Nolt was added to the case the day before

21      Christmas of 2016.        They -- they just added it.       We had

22      already decided, in September of 2016, to close Nolt. So Nolt

23      is a nonentity.       It shouldn't have been included in the case

24      to start off with.        She wanted that for -- to show.         And I

25      said, you know, there's nothing there.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 180 of 255
                                      Thompson - Direct                          179

1                      THE COURT:   Let me stop you.

 2      A      I'll give it to you.

 3      Q      Okay.

 4                     THE COURT:   There was actually no -- not even any

 5      question.      If you kept it short, I might not have said

 6      anything.

 7                     MR. MASCHMEYER:    Okay.

 8                     THE COURT:   Why don't you ask a question, Mr.

 9      Maschmeyer.

10                     MR. MASCHMEYER:    So you didn't have a question --

11                     THE COURT:   I'm cutting him off --

12                     MR. MASCHMEYER:    Yeah, okay.

13                     THE COURT:   -- because it was turning --

14                     MR. MASCHMEYER:    Gotcha.

15                     THE COURT:   -- into a narrative of -- when there

16      was no question.

17                     MR. MASCHMEYER:    Gotcha.

18      BY MR. MASCHMEYER:

19      Q      You also agreed to a judgment against yourself for a

20      million-two.      Isn't that correct?

21      A      That is correct.

22      Q      Okay.    Let's go back to the paragraph where you've

23      agreed -- the company has agreed to pay Dalmatia at least ten

24      percent.      You were present when that was negotiated.           Is that

25      correct?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 181 of 255
                                      Thompson - Direct                          180

1       A      That's correct.      Could you -- just to make sure I don't

2       mess up any word, what page is that?

3       Q      It's the same page, Page 2.

4       A      Okay.

5       Q      It's the third paragraph.

6                      THE COURT:   The paragraph below the first --

 7      A      Okay.

 8                     THE COURT:   -- the first set of --

 9      Q      Set of -- yeah --

10                     THE COURT:   -- black -- blacked-out --

11      A      Okay.

12      Q      Black line, yeah.

13                     THE COURT:   -- lines.

14      A      Okay.

15      Q      When those discussions were occurring, was there any

16      discussions at all concerning the other unsecured creditors

17      in your case, at that --

18      A      Ms. Magee was certain that we'd be out of business, and

19      she wanted something.         And --

20                     THE COURT:   You're actually not answering the

21      question.

22                     MR. MASCHMEYER:    Yeah.

23                     THE COURT:   Answer his question first.

24                     THE WITNESS:    Okay.

25      BY MR. MASCHMEYER:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 182 of 255
                                      Thompson - Direct                          181

1       Q      Yeah.    My question was:      Were there any other -- was

2       there any discussions about the unsecured creditors in the

3       case and how that would relate to the ten percent?

4       A      No.

5       Q      No.    Okay.

6              (Participants confer)

 7      Q      Okay.    Mr. Thompson, you agreed -- if you'd go now down

 8      three more paragraphs, to the paragraph with the big, black

 9      redaction line.       Do you see that?

10      A      Uh-huh.

11      Q      The first -- all right.        Okay.

12             You agreed that, if you paid a certain amount of money

13      to Ms. Magee, she would release you from various -- I'm going

14      to call it "claims."        Isn't that correct?

15      A      That is correct.

16      Q      Okay.    And you did not pay that money.         Isn't that

17      correct?

18      A      That is correct.

19      Q      Was there any obligation to pay that money?

20      A      No, it was an either/or.        I could pay that to eliminate

21      the injunction and produce product and -- or let the year go,

22      and fulfill the injunction.

23      Q      Okay.    So that was a choice you had.

24      A      A choice I had.

25      Q      Okay.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 183 of 255
                                      Thompson - Cross                           182

1              (Pause in proceedings)

 2      Q      Are you aware -- are there -- have you obeyed this

 3      settlement agreement, to the best of your ability?

 4      A      We have.

 5      Q      Okay.    So you're not -- you haven't violated any of the

 6      injunctions?

 7      A      No.    And they came and they spent the most part of the

 8      day, two attorneys, going through all of our records and

 9      checking, and they were comfortable we had lived up to the

10      injunction.

11      Q      And this was entered into, and with your free will, this

12      agreement, correct?

13      A      Correct.

14      Q      Okay.

15                     MR. MASCHMEYER:    I don't have any other questions,

16      Judge.

17                     THE COURT:    Mr. George --

18                     MR. GEORGE:    Yes.

19                     THE COURT:    Do you wish to --

20                     MR. GEORGE:    Just a couple.

21                     THE COURT:    -- examine the witness?

22                     THE WITNESS:    Excuse me, can I get --

23                     MR. GEORGE:    Sure.

24                     THE WITNESS:    -- water?

25                     THE COURT:    There's water.    Help yourself.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 184 of 255
                                      Thompson - Cross                           183

 1                    THE WITNESS:    Just water, nothing else there?

 2                    THE COURT:    It's just water, no, it's not seltzer,

 3      not juice, it's not fig juice, it's not alcohol.

 4             (Participants confer)

 5                    THE WITNESS:    Okay.    I'm ready.

 6                                   CROSS-EXAMINATION

 7      BY MR. GEORGE:

 8      Q      Mr. Thompson, during the negotiation of the provision

 9      that we're here on, with respect to what the plan has to pay

10      out, did Ms. Magee ever express to you her view of whether

11      the debtor had viability going forward?

12      A      Often, often.

13      Q      And what did she say to you?

14      A      That she didn't see us going forward or -- and that had

15      -- it wasn't just during that time; it would have been all

16      the way to the beginning of the case.

17      Q      She consistently expressed her view that your company

18      would fail.

19      A      Correct.

20                    MR. KIZNER:    Objection, Your Honor.

21                    MS. MAGEE:    When did I do that?

22                    MR. KIZNER:    It's all hearsay.      Sh.

23                    MR. GEORGE:    It's an --

24                    THE COURT:    I'm sorry.

25                    MR. KIZNER:    It's all hearsay, Your Honor.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 185 of 255
                                      Thompson - Cross                           184

1                     THE COURT:    What's the objection?       How is it

 2      hearsay?

 3                    MR. GEORGE:    She's a party.

 4                    MR. KIZNER:    That she testified that -- he's saying

 5      what she said.

 6                    THE COURT:    Yeah.

 7                    MR. KIZNER:    It's her testimony --

 8                    THE COURT:    And she's the principal of the party

 9      defendant.      So isn't that an exception?        It's not an

10      exception.      It's -- it's defined as not hearsay.

11                    MR. KIZNER:    Okay.

12                    THE COURT:    A statement of a party opponent.

13      Overruled.

14      BY MR. GEORGE:

15      Q      Did she ever tell you that, if other creditors got more

16      than ten percent, that she wanted more than ten percent?

17      A      No.

18      Q      And was it any secret to the parties that the Official

19      Committee of Unsecured Creditors had not agreed to a deal

20      with the debtor at the time of this negotiation?

21      A      I don't believe there was any belief that there was.

22      There wasn't.

23      Q      Did you ever express in that meeting that the

24      negotiation with the creditors' committee for what unsecured

25      creditors would receive was finalized?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 186 of 255
                                      Thompson - Cross                           185

 1      A      We didn't discuss the UCC at all.

 2      Q      And in fact, the negotiations with the committee went on

 3      several months after you concluded this settlement, didn't

 4      it?

 5      A      Correct.     It hadn't even really started at that point.

 6      Q      Did any of the other creditors get injunctions or

 7      personal judgments against you or your companies?

 8      A      No.    No.

 9      Q      And the payment to the unsecured creditors is over a

10      substantial period of time, isn't it?

11      A      It is; it's over eight years.

12      Q      Eight years.

13             And the only reason that there is any possibility of

14      that happening is if the debtor can make certain tax changes

15      with respect to its net operating losses, isn't it?

16      A      Correct, yeah.

17      Q      And so, if those records -- or returns can't be adjusted

18      to take advantage of those tax losses, then those revenues

19      won't be there, will they?

20                    MR. KIZNER:    Your Honor --

21      A      I'm not --

22                    MR. KIZNER:    -- is all leading.

23                    THE COURT:    Hold on.

24                    THE WITNESS:    Yeah.

25                    MR. KIZNER:    Your Honor, this is all leading.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 187 of 255
                                      Thompson - Cross                           186

1                     THE COURT:    It would help me if you would --

 2                    MR. KIZNER:    The objection is --

 3                    THE COURT:    -- make your objections a little

 4      louder, so that --

 5                    MR. KIZNER:    The objection --

 6                    THE COURT:    -- I can hear them.

 7                    MR. KIZNER:    -- is it's leading information --

 8      leading questions.        He's testifying for the witness.

 9                    THE COURT:    He is leading.

10                    THE WITNESS:    I --

11                    THE COURT:    And I don't know --

12                    THE WITNESS:    Sorry.

13                    THE COURT:    You're going to have to wait, Mr.

14      Thompson.

15                    MR. GEORGE:    Well, Your Honor, he's --

16                    THE COURT:    He's not a hostile --

17                    MR. GEORGE:    -- the debtor's --

18                    THE COURT:    He's not --

19                    MR. GEORGE:    -- witness.

20                    THE COURT:    Yes, but --

21                    MR. GEORGE:    I'm crossing him, really.

22                    THE COURT:    You're not -- you're really on the same

23      side of the case.

24                    MR. GEORGE:    Well, wouldn't I have my own case, if

25      I wanted to put my own case on, that would be independent of
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 188 of 255
                                      Thompson - Cross                           187

1       the debtor?

2                      THE COURT:    Understood, but I don't think you're

 3      adverse to the witness.

 4                     MR. GEORGE:    Okay.

 5                     THE COURT:    Don't you think you shouldn't lead him?

 6                     MR. GEORGE:    Okay, Judge.

 7                     THE COURT:    So I'll sustain that objection.

 8      BY MR. GEORGE:

 9      Q      And would it be fair to say that you weren't thrilled

10      with the arrangement that was ultimately reached with the

11      unsecured creditors?

12      A      That would be a fair characterization.

13      Q      And you feel that you overpaid the unsecured creditors

14      under the plan, right?

15      A      Correct.

16      Q      Now Ms. Magee said you were there until eleven o'clock

17      at night.      Were you there until eleven o'clock at night?

18      A      That's not true.      It -- it was a long day, but we were

19      out by 8, 8:30, at the latest.

20      Q      And this document had already been signed up by 8.

21      A      Correct, the last hour it took for everybody to --

22      attorneys to get their last pieces.

23      Q      So the ultimately deal was made some time before 8, an

24      hour or so before?

25      A      Yeah.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 189 of 255
                                      Thompson - Cross                           188

1       Q      Not at eleven o'clock at night?

2       A      Definitely not 11, no.

3              (Participants confer)

 4      Q      And you mentioned the other financial benefits that

 5      Dalmatia got by virtue of the fact that these injunctions

 6      were in existence with respect to the debtor.             Do you have

 7      any idea or can you quantify in any way the actual amount of

 8      the economic benefit to Dalmatia?

 9                    MR. KIZNER:    Your Honor, I object.       This is totally

10      speculative.

11                    THE WITNESS:    No, I --

12                    THE COURT:    Well, hold -- you have to wait -- when

13      you hear an objection, Mr. Thompson --

14                    THE WITNESS:    Okay.

15                    THE COURT:    -- you need to wait.

16                    THE WITNESS:    I'm sorry.

17                    THE COURT:    I think you need to lay a foundation as

18      to how he would know what the benefits were.             Maybe he could

19      know it, but I think you have to have a preceding question.

20      So I'll --

21      BY MR. GEORGE:

22      Q      So can --

23                    THE COURT:    -- sustain --

24      Q      -- you tell us --

25                    THE COURT:    -- the objection.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 190 of 255
                                      Thompson - Cross                           189

 1      Q      -- the Court what you view as the benefits that Dalmatia

 2      derived economically from the injunctions?

 3      A      It slowed down their competitor FOODMatch, and it --

 4      well, there's -- and that's documented in sales tracking

 5      data, retail tracking data that's given by independent

 6      sources.

 7      Q      And I think your testimony was that it would -- that the

 8      debtor would have met it or would have had revenue in excess

 9      of expenses of about a half a million dollars by virtue of

10      that?

11      A      Yeah, I think it's probably closer to seven hundred, but

12      yeah.

13      Q      Did you take any effort to make yourself judgment-proof

14      after you entered into this settlement agreement?

15      A      No.

16      Q      Now the debtor agreed to $1,758,871 as the claim.             What

17      -- how is that claim quantified?

18      A      They -- that actually I think is why this document took

19      a couple of months to prepare because they had to go back and

20      balance out what they had paid -- FOODMatch had paid of the

21      7.4 million and net things out.          And I don't understand --

22      that's all I know.        I know it had something to do with the

23      total claim and the joint and severable, I think is the term.

24      And so they had to -- they had to cover their base.

25              And yes, at one time, we were in joint and severable of
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 191 of 255
                                      Thompson - Cross                           190

 1      -- and this, I think, is public knowledge.            The judgment was

 2      well over -- it was 4.4 million.          So I guess the joint would

 3      have been 2.7 million because they came back at 1.7, so I --

 4      it's math that they did on their side.            I was not a party to

 5      it, and there was definitely no concessions there.                It was --

 6      it was because of the legal judgment that the number came

 7      down to 1.7 from --

 8      Q      And do you know whether this number includes her

 9      recovery of any of the attorneys' fees that she incurred?

10      A      I don't believe it did because I think that was covered

11      by the other agreement that I do not know anything more

12      about, other than that I believe there was some --

13      Q      So you don't know whether, in the settlement with

14      FOODMatch, attorneys fees were paid as part of that amount?

15      A      I -- I don't know the particulars of that agreement, no.

16      Q      Okay.    Did the debtor then take that number and do an

17      accounting of it and try to get to the bottom of how it was

18      arrived, or did the debtor accept that number without

19      contest?

20      A      We accepted it without contest.

21             (Pause in proceedings)

22      A      If I could just add, we had asked, and both FOODMatch

23      and Dalmatia said no way were we going to get any kind of an

24      accounting or math.        They both -- it's not just Maia's

25      conviction, but it was also FOODMatch's conviction that
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 192 of 255
                                      Thompson - Cross                           191

1       nothing wold be disclosed from that agreement.

2       Q      So you don't know the full contents of the FOODMatch

3       settlement?

4       A      I -- I -- you know, and it would be speculation.             I know

5       what Dalmatia did not accept because I was in the room for

6       that, and I know where that was, so I would imagine --

7                     THE COURT:    Well let's not --

 8      A      -- what the final --

 9                    THE COURT:    -- go there.

10      A      -- was, north --

11                    THE COURT:    You don't --

12                    MR. GEORGE:    That's fine, Judge.

13                    THE COURT:    You don't know what they actually

14      accepted.

15                    MR. GEORGE:    That's all I --

16                    THE COURT:    It doesn't matter what they didn't

17      accept.

18                    THE WITNESS:    Yeah.

19                    MR. GEORGE:    I don't have anything further for this

20      witness.

21                    THE COURT:    Cross-examine?

22                    MR. KIZNER:    Can we have a three-minute break, Your

23      Honor?

24                    THE COURT:    Sure.   Take a three-minute recess.

25             (Recess taken at 1:07 p.m.)
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 193 of 255
                                       Thompson - Cross                           192

 1             (Proceedings resume at 1:16 p.m.)

 2             (Call to order of the Court)

 3             (Witness resumes stand)

 4                     THE COURT:    All right.     Mr. Kizner, are you ready

 5      to go?

 6                     MR. KIZNER:    Yes, Your Honor.

 7                                   CROSS-EXAMINATION

 8      BY MR. KIZNER:

 9      Q      Mr. Thompson, do you recall earlier today, a few minutes

10      ago, you testified that you never used Dalmatia's recipe?                 Do

11      you recall that in your testimony?

12      A      Yes.

13      Q      So that's -- you're saying you never used Dalmatia's

14      test -- recipe.

15      A      We used the recipe that we developed for Dalmatia to

16      produce Dalmatia, but we never used it to produce any other

17      product.

18      Q      You -- for the record, you were found liable, your

19      company was found liable at trial for misappropriation of

20      Dalmatia's trade secrets, right?

21      A      You know, we -- okay.

22      Q      It's a --

23      A      What -- okay.

24      Q      -- yes-or-no question.

25      A      What's your question?        Okay.    To some extent, yes.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 194 of 255
                                       Thompson - Cross                           193

 1      Q      Okay.     You also testified earlier -- we talked about the

 2      one-year injunction.         Do you recall that?

 3      A      Yes.

 4      Q      October of 2012 to -- I'm sorry.          October 2018 -- '17 to

 5      October 2018, right?

 6      A      Correct.

 7      Q      And you testified that you couldn't supply FOODMatch for

 8      the holidays at 2017, 2018 holiday season.

 9      A      That's correct.

10      Q      And that's as a result of the injunction.            Is that your

11      testimony?

12      A      That's my testimony.

13      Q      Isn't it true that fig -- that FOODMatch fig spread was

14      in the stores and readily available during the 2017/2018

15      holiday season?

16      A      It was available, but at a limited inventory because of

17      -- they had to switch to a different production.

18                     THE COURT:    But is that a different producer, not

19      you?

20                     THE WITNESS:    That's correct.

21                     THE COURT:    Is that what you mean?

22                     THE WITNESS:    That's correct.      It --

23                     THE COURT:    All right.

24                     THE WITNESS:    On the bottom, it has -- it says

25      Greece as the place of origin.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 195 of 255
                                      Thompson - Cross                           194

 1      BY MR. KIZNER:

 2      Q      So it didn't say USA on it; you're saying it said Greece

 3      on it?

 4      A      A product of Greece, yes.

 5      Q      But that -- so -- but there was product available,

 6      correct?

 7      A      You know, that's -- that's not -- I -- I did not check

 8      all the stores.       I only know what they told me, that they had

 9      limited supply.       That's correct.

10      Q      But you said there was a gap in the supply, and now what

11      you're telling me, that they switched to a different

12      supplier, so that's not correct; there was not a gap in the

13      supply.

14      A      No, I --

15      Q      You testified to that earlier.

16      A      I -- I believe I'm being straight when I say that we had

17      orders, we stopped making those orders based on the

18      injunction, and they had to switch to a producer in Greece.

19      And Greece takes a longer lead time, it takes --

20      Q      So --

21      A      Not only was --

22      Q      So --

23      A      Excuse me.     I'm not --

24                     THE COURT:   Let him finish his answer.

25      A      Yeah.    So, when they switched to Greece, it took some
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 196 of 255
                                      Thompson - Cross                           195

1       time to get the jars and the labels.           And yes, they had a

2       limited -- their inventory was limited.            They only said that

3       it hurt them, I don't know to what extent or anything other

4       than that.      I was only told that it hurt.

5       Q      So your testimony earlier about the gap in the supply,

6       that's completely speculative.

7       A      It's not speculative, it's what I was told by the

8       customer.

9                     MR. MASCHMEYER:     Your Honor, I'm going to object.

10      What relevance is this on FOODMatch not being able to --

11                    THE COURT:    Overruled.    You brought it up.

12                    MR. MASCHMEYER:     Well, no --

13                    THE COURT:    He's exploring it.

14                    MR. MASCHMEYER:     -- I brought it up that it hurt

15      the debtor not being able to produce it.            If FOODMatch --

16                    THE COURT:    It all --

17                    MR. MASCHMEYER:     -- had to go somewhere else, what

18      relevance is that to this?

19                    THE COURT:    Because the subject of hurting

20      FOODMatch has also been brought up at times as part of

21      Dalmatia's interest.

22             (Participants confer)

23                    MR. KIZNER:    So --

24                    THE COURT:    I'm not saying that it's particularly

25      relevant; I'm just saying that, if one side gets to explore
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 197 of 255
                                       Thompson - Cross                           196

1       the issue, I'm going to let the other side explore the issue,

2       that's all.

3                      MR. MASCHMEYER:     I understand.

 4      BY MR. KIZNER:

 5      Q      So the recipe, Dalmatia's recipe, FOODMatch just took it

 6      to Greece to have it produced there, right?

 7                     MR. GEORGE:    Objection, Your Honor.

 8                     THE COURT:    Sustained.    That's as far as he knows.

 9             (Participants confer)

10                     THE COURT:    I don't know where else you want to go

11      with this.

12                     MR. KIZNER:    Sure.

13      BY MR. KIZNER:

14      Q      Do you recall being at the confirmation hearing on

15      September 17th of this year?

16      A      Yes, I do.

17      Q      Okay.

18      A      Some of the -- some of them, I was not physically here,

19      but that one, I was.

20      Q      Okay.

21      A      Yes.

22      Q      And do you remember putting a proffer on the record that

23      day, on September 17th?

24      A      I'm sorry, I don't know what that means.

25      Q      Do you remember putting -- do you remember testifying
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 198 of 255
                                      Thompson - Cross                           197

1       about your financial -- the financial ability of the debtors

2       that day, on September 17th?

3       A      I -- if you can be more specifics.          I'm not sure what

4       you're asking.

5       Q      Well, you testified on September 17th that, if Dalmatia

6       is successful at today's hearing on its objection, that the

7       debtors would pay Dalmatia the same as all other unsecured

8       creditors.      Do you recall that?

9                     MR. GEORGE:    Your Honor, it -- that's beyond the

10      scope of the direct, I believe.          There wasn't any testimony

11      about that.

12                    THE COURT:    I'm going to allow it.       We can just

13      call him back on rebuttal, it's not worth it.

14                    MR. GEORGE:    Understood.

15                    THE WITNESS:    Yeah, all I was stating is that I

16      would abide by what the Court says.           Any additional spending

17      by my company -- I don't have 3 employees or 1 employee; I

18      have 72, so it's -- it's impactful, it's painful.

19      BY MR. KIZNER:

20      Q      Is it fair to say -- just based on your testimony

21      (indiscernible) is it fair to say you don't recall what you

22      said at the confirmation hearing on September --

23      A      No, I -- I -- I do remember.         Now that you brought it

24      up, I -- the question -- I think -- well, I think it

25      pertained more about could this go forward one way or the
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 199 of 255
                                       Thompson - Cross                           198

 1      other, depending on this hearing, and I feel that it can, but

 2      most difficultly.        I mean, it's a painful process --

 3      Q      So do --

 4      A      -- with what I've gone through.

 5      Q      Do you recall specifically the testimony you made about

 6      Dalmatia's claim at the hearing on September 17th?

 7      A      I do not remember --

 8      Q      Okay.

 9      A      -- what I said specifically about that hearing -- or

10      their claim.

11                     MR. MASCHMEYER:     Your Honor, I'm only going to

12      object to clarify the record.           I believe confirmation was

13      September 6th, not the 17th, so ... okay.

14      BY MR. KIZNER:

15      Q      Okay.     Do you have the settlement -- do you have the

16      settlement agreement in front of you?

17      A      Yes.

18      Q      Okay.     I'm going to refer you to the handwritten

19      settlement agreement, which is start -- it starts at Page 8,

20      on the top.       Do you see it?

21      A      (Witness reviews exhibit)

22             Yeah.

23      Q      Okay.     And you testified earlier that you were at the --

24      at this settlement conference on October 12th, 2017, right?

25      A      Yes, I was.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 200 of 255
                                      Thompson - Cross                           199

 1      Q      Okay.    You said it was about ten hours?

 2      A      Ten, eleven hours.       I know I got home that evening

 3      before midnight, and I live two hours away.

 4      Q      Okay.    And who put the provision in the third paragraph

 5      -- who added the provision in the third paragraph about --

 6      that says "at least ten percent"?           Do you see that there,

 7      that provision?       Do you recall who actually put that

 8      provision into this handwritten agreement?

 9      A      I'm not sure whose handwriting that is.

10      Q      You're not sure whose handwriting it is?           Do you even

11      know who wrote this agreement?

12                     MR. GEORGE:    Are you talking about the handwritten

13      agreement?

14                     MR. KIZNER:    Yeah.

15                     THE WITNESS:    I think it was the Judge's

16      handwritten agreement.

17      BY MR. KIZNER:

18      Q      Do you know if it was -- do you know if any of the

19      lawyers wrote the agreement?

20      A      The lawyers were very much involved in it.           They did --

21                     THE COURT:    He's asking specifically about the

22      writing, the pen to paper, right?

23                     MR. KIZNER:    Yeah.

24                     THE COURT:    Is that the question?

25      BY MR. KIZNER:
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 201 of 255
                                       Thompson - Cross                           200

1       Q      Do you know if any of the lawyers actually -- I only

2       want to find out who wrote this.

3       A      I --

4                      MR. GEORGE:    Well, Judge, just -- when he keeps

 5      saying who "wrote," I mean, is he asking who the scrivener

 6      was?

 7                     THE COURT:    That's what I'm trying to get to.

 8                     MR. KIZNER:    Yes.    I'm asking who's the scrivener,

 9      exactly.

10                     THE COURT:    Whose hand was -- held the pen to put

11      the words on the paper.

12             (Laughter)

13                     THE COURT:    If you know.

14                     THE WITNESS:    I cannot say with 100 percent

15      accuracy.

16                     MR. KIZNER:    Okay.

17                     THE WITNESS:    I think it was the Judge, but I don't

18      -- I would not -- you know, it's not something I'd swear to

19      on a Bible.

20      BY MR. KIZNER:

21      Q      Okay.     And is it fair to say you have no recollection of

22      there being any discussion about bankruptcy at this

23      settlement conference?

24      A      No, there was discussion about bankruptcy.

25      Q      Do you know why this handwritten addition at the end of
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 202 of 255
                                       Thompson - Cross                            201

 1      Paragraph 3 was added?

 2      A      I -- I know what the intentions were.

 3      Q      Okay.     So you were -- so let me get this straight.              You

 4      didn't draft this, right?          And you don't know who drafted it,

 5      you don't know who wrote it.

 6      A      It was a collaborative work between my attorney and

 7      Maia's attorney and me and Maia, and I believe the Judge

 8      actually handwrote it.

 9      Q      Okay.     So somebody added -- it looks like somebody

10      added:

11                     "-- but will support a plan, as long as it pays out

12                     at least ten percent."

13             I'm just trying to read the handwriting.

14      A      Right.

15      Q      Do you recall even reading that, that day?

16      A      Yeah, yeah.

17      Q      Okay.     You recall --

18                     MR. GEORGE:    Your Honor, can we have an offer of

19      proof?       What does it matter who wrote it?        It says it's going

20      to be memorialized in a separate agreement, which is the

21      writing that is typed and then filed with the Court for

22      approval.       So what does it -- who cares who wrote it?           She

23      signed it, he signed it, everybody agreed to it.

24                     THE COURT:    Overruled.

25      BY MR. KIZNER:
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 203 of 255
                                      Thompson - Cross                           202

1       Q      So is it -- it's your position here today that, as long

2       as Dalmatia receives ten percent, no matter what, it has to

3       agree with the plan, right?         Isn't that your position?

4       A      My position was that this was a multi-prong agreement.

5       Q      I'm asking you what your position today is.

6                      MR. GEORGE:    Your Honor, can he answer?

 7      A      You asked me --

 8                     MR. GEORGE:    It's cross.

 9      A      -- what my --

10                     THE COURT:    I think he -- actually, I think he is

11      trying to answer your question, I hope.            I'll let you finish

12      your thought.       Go ahead.

13                     THE WITNESS:     Okay.   Yeah, it was not a financial-

14      only -- I mean, this -- this agreement had several different

15      potential outcomes at the end, but it -- it had to -- it

16      incorporated Ms. Magee's very important to her injunction, so

17      that -- for her competitive reasons, and some financial

18      reparations.      And her concern was that we would go to zero,

19      her -- give unsecured -- only the secured creditors would get

20      money, and unsecured would get zero, and she wanted ten

21      percent.

22      BY MR. KIZNER:

23      Q      Okay.    So your position -- and I think you just answered

24      the question at the end -- is that Dalmatia agreed to accept

25      ten percent.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 204 of 255
                                      Thompson - Cross                           203

 1      A      And the injunction or --

 2      Q      I'm just talking about the --

 3      A      No, I -- I'm finishing.

 4      Q      -- that one clause.

 5      A      The -- this -- no, this clause is not -- you can't pull

 6      it out and say that that was that the agreement.              The

 7      agreement was:       A, pay a lump sum; or, B, do the injunction

 8      and pay this amount of money, pay the ten percent.

 9      Q      Okay.

10      A      And at that point, I -- you know, the ten percent I

11      thought was going to be a little over 200,000 because of the

12      number, but they came back and said the number was 1.742,

13      which brought the ten percent down to a hundred and seventy-

14      four.

15      Q      So the handwritten agreement -- so you just testified

16      your understanding was that Dalmatia would accept just ten

17      percent.      That's what you just said, right?

18      A      I think what I said is it's clear and it was multi-

19      pronged.

20                     THE COURT:   But as to this issue.       I get that

21      you're saying it's connected to other parts of the agreement,

22      that it's all a unified agreement.

23                     THE WITNESS:   Yeah.

24                     THE COURT:   But on this provision --

25                     THE WITNESS:   Ten per --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 205 of 255
                                       Thompson - Cross                           204

1                      THE COURT:    -- he's asking you do you -- did you

 2      understand this to mean that Dalmatia, if it got ten percent,

 3      had to support the plan?

 4                     THE WITNESS:    That is correct.

 5                     THE COURT:    Okay.    That's a simple answer.

 6      BY MR. KIZNER:

 7      Q      So, in the handwritten agreement, the language says at

 8      least -- "pays out at least ten percent," in the handwritten

 9      agreement.       You can look at it in front of you.         Is that --

10      A      Yeah, I've seen it.

11      Q      Right?

12      A      Yes.

13      Q      And then, a few months later, there's this typed

14      agreement which further memorialized the terms.              And that

15      agreement says -- and you can look at it, that's on Page 1.

16      It says "as long as it pays out at least ten percent."                I

17      mean, you can look at the two -- the language is verbatim,

18      but if you can look at the two, if you want to --

19      A      Okay.

20      Q      -- see them side by side.

21                     THE COURT:    Well, there's no dispute that it's the

22      same.

23                     MR. KIZNER:    Okay.

24                     THE COURT:    It's been faithfully typed into -- onto

25      the first page of the settlement agreement.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 206 of 255
                                      Thompson - Cross                           205

 1      BY MR. KIZNER:

 2      Q      So, if it was supposed to be only ten percent, how come

 3      the agreement didn't say only ten percent?            It says "at

 4      least."

 5      A      But it was at least from the other direction, from zero.

 6      She -- the concern in our discussion in that -- in that

 7      conference and when Ms. Magee and I went to the other room

 8      was that -- she said, we're going to get zero, and I said, it

 9      could be, could be zero.

10      Q      You would agree this clause --

11                    MR. GEORGE:    Your Honor, can he --

12      Q      -- is on --

13                    THE COURT:    Let him --

14                    MR. GEORGE:    -- finish his --

15                    THE COURT:    Let him --

16                    MR. GEORGE:    -- answer?

17                    THE COURT:    -- finish his answer.

18                    THE WITNESS:    And -- and I said, it could be zero,

19      it could be five percent.         She says, well, I want to make

20      sure I get ten percent.         And -- and -- and I said okay, we'll

21      make sure you get ten percent, and if I give ten percent it,

22      you will approve it.        She said yes.     As -- and she says, and

23      you know, the injunction is very important to me, I need the

24      injunction, and we need to have proof of the injunction.                 And

25      I -- and we get an open door, they can come in any time.                 So
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 207 of 255
                                      Thompson - Cross                           206

 1      those two pieces together gave her -- you know, that's what -

 2      - that's what the agreement was, that's what I agreed to.

 3      Q      So you would agree that this language is not clear

 4      because it doesn't say just ten percent.            You'd have to agree

 5      with that, right?       It says "at least ten percent."

 6      A      It's clear to me because I was there, and I know what

 7      was being stated and what her intentions were.

 8      Q      Just focusing --

 9      A      Her intentions --

10      Q      -- on this clause --

11                    MR. GEORGE:    Your Honor --

12      Q      -- you would agree --

13      A      (indiscernible)

14                    MR. GEORGE:    -- again, he's --

15      Q      -- that's not --

16                    MR. GEORGE:    -- interrupting him.

17                    MS. MAGEE:    Yes or no.

18                    THE COURT:    Let him finish his answer, please.

19                    THE WITNESS:    Yeah, my -- her intentions and my

20      intentions were, at the end of the day, she was going to get

21      the equivalent of a number.          That number was either going to

22      be a lump sum or this ten percent, plus what I felt that

23      value of that injunction was to me as a company.

24                    MR. KIZNER:    Okay.

25                    THE WITNESS:    And I can tell you that, if you pull
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 208 of 255
                                       Thompson - Cross                           207

1       away the black there, that number is exactly -- it came out

2       to the penny, almost, as to the cost of the injunction to me

3       and the two hundred (indiscernible) to me, it was a wash.

4       BY MR. KIZNER:

5       Q      But you never -- that number was never paid, right?

6       A      It didn't have to be.

7       Q      Would you agree the language is not clear?            That's what

8       I want to ask you.         Would you agree --

9                      MR. GEORGE:    Your Honor --

10      Q      -- the language --

11                     MR. GEORGE:    -- he just answered.

12      Q      -- is not clear?

13      A      I --

14                     MR. GEORGE:    That's been asked and answered.

15                     MR. KIZNER:    He's not answering it, he's --

16                     MR. GEORGE:    He did.    He said, it's clear to me

17      because I was there.         That was his answer.

18                     THE COURT:    I'll sustain the objection.

19      BY MR. KIZNER:

20      Q      Let's move on to the next page.          In Paragraph 3 --

21                     MR. GEORGE:    Which document are you on, the written

22      or the --

23                     MR. KIZNER:    Document 306, Page 3.

24                     MR. MASCHMEYER:     Which number at the top of that

25      document?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 209 of 255
                                      Thompson - Cross                           208

1                      THE COURT:    Second page of D-1.

 2                     MR. GEORGE:    Thank you, Judge.

 3                     MR. MASCHMEYER:    Thank you.

 4                     THE WITNESS:    But he's going by the page at the

 5      top.    Is it 3 of 5 or 4 --

 6                     MR. KIZNER:    3 of 15.

 7                     THE WITNESS:    3 of 15.

 8                     MR. MASCHMEYER:    15.

 9                     THE WITNESS:    Okay.

10             (Witness reviews exhibit)

11      BY MR. KIZNER:

12      Q      If you look down to the third paragraph, there's a

13      discussion about bankruptcy there.           Do you see that?

14      "Dalmatia will amend its claims."           I just want to direct you

15      to that paragraph.

16      A      Not -- Item 3, not the third paragraph, "Dalmatia."

17             (Witness reviews exhibit)

18             Correct.     That is -- I see it.

19      Q      Okay.    So isn't it true that you agreed in the

20      settlement that the amount of the claim would be fixed at 1.7

21      -- a hundred -- $1,758,871?         That's the number?

22      A      No.    That number was supplied by Dalmatia counsel six

23      weeks later, after they figured what the number really was.

24      It -- we didn't have that number that day.

25      Q      Did you enter into the settlement agreement?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 210 of 255
                                      Thompson - Cross                           209

1                      THE COURT:   Let's clarify.     He's talking about --

 2      we're you're talking about two different points in time, so

 3      let's just be clear.        There's the day that the handwritten

 4      agreement was made, and then there's the day that the typed-

 5      up agreement was executed.         So ask your question in relation

 6      to those dates.

 7      BY MR. KIZNER:

 8      Q      Okay.    The day the -- the day the typed-up agreement was

 9      entered into, the parties agreed that the amount of the

10      unsecured claim would be $1,758,871.           Is that correct?

11      A      That is correct.

12      Q      Okay.    And the debtors agreed they would not -- that

13      would be a fixed number, they would not -- it would be valid,

14      they would not challenge that claim, correct?

15      A      Nor have we.

16      Q      And you -- and you said it was an allowed unsecured

17      claim, right?

18      A      Correct.

19      Q      There was never any discussion about different classes

20      of unsecured claims, was there?

21      A      I'm -- well, I'm -- what's your question?           I'm not sure

22      what your question is.

23      Q      Well, the agreement doesn't contain any language about

24      there being different classes of unsecured claims, correct?

25      A      I think it's -- the document stands by itself.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 211 of 255
                                      Thompson - Cross                             210

1       Q      Okay.    So, in the confirmed plan, every other unsecured

2       creditor but Dalmatia is receiving somewhere between 39 to 50

3       percent of its claim.        Isn't that right?

4                      MR. MASCHMEYER:    Wait.

 5                     MR. GEORGE:    Objection to form, Judge.       There are

 6      at least seven classes in there.          Fox Rothschild is in its

 7      own class.

 8                     MR. KIZNER:    I can prefer -- I can refer to the

 9      specific classes.       I'm just trying to speed it up.           But if

10      you want, I can -- I'll --

11                     MR. GEORGE:    I mean, Judge --

12                     THE COURT:    Well --

13                     MR. KIZNER:    I'll mark the --

14                     MR. GEORGE:    -- can't we stipulate that the plan

15      says what it says, and if there's an amount being paid --

16                     THE COURT:    Well, but he wants to get at the fact

17      that there is a class of unsecured creditors that probably

18      consists of most of the unsecured creditors in the case, who

19      are getting 39 percent and possibly more.            That's what you're

20      trying to establish, right?

21                     MR. KIZNER:    Correct.

22                     THE COURT:    And I don't think that's in dispute, is

23      it?

24                     MR. GEORGE:    That's what I'm saying.

25                     THE COURT:    Okay.   So that's --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 212 of 255
                                      Thompson - Cross                           211

1                     MR. GEORGE:    That's why I don't know why --

 2                    THE COURT:    That's the foundation to what his next

 3      question is.

 4                    So, if -- and you agree with that, right?           You

 5      understand there's a lot of creditors getting 30 -- possibly

 6      39 percent or more, and Dalmatia is not one of them, right?

 7                    THE WITNESS:    That's correct.

 8                    THE COURT:    Okay.   What's your next question about

 9      now?

10      BY MR. KIZNER:

11      Q      So isn't -- you agree that -- to not challenge the claim

12      in the settlement agreement, Dalmatia's claim, right?               As an

13      unsecured creditor.

14      A      That's what I agreed to, yes.

15      Q      By treating it as a totally separate class of unsecured

16      creditors, aren't you just effectively challenging the claim?

17                    MR. GEORGE:    Your Honor, I object.

18                    THE COURT:    Sustained.

19                    MR. GEORGE:    That's a legal --

20                    THE COURT:    Sustained.

21             (Participants confer)

22      BY MR. KIZNER:

23      Q      Are you aware of the difference of how much money

24      Dalmatia would receive if it's treated like all the other

25      unsecured creditors?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 213 of 255
                                      Thompson - Cross                           212

 1      A      I am.

 2      Q      Okay.    Do you know the difference of what it would

 3      receive if it's treated in its own class, as in the plan?

 4      A      Less than the value of the injunction.

 5      Q      Do you know the number?

 6      A      I -- I think it's about $450,000.

 7      Q      Okay.

 8      A      And it's less -- and that's why I think it's -- all the

 9      numbers tie together.        It's -- the injunction is what it is.

10      I lived through it, I incurred that cost, and it was painful.

11      It was painful for me and my company.           And so that's already

12      been paid to -- to Dalmatia.          And -- and so Dalmatia's claim

13      on this -- you know, has already paid, and I think you're

14      asking --

15      Q      What's been paid to Dalmatia?         Has a penny gone to

16      Dalmatia?      Yes or no.    Has a penny gone to Dalmatia?

17      A      It has, indirectly, through the -- through living

18      through the injunction.         It gave them commercial benefit in

19      the marketplace, which was important to Ms. Magee, and that's

20      why she -- that was so important to her in our negotiations.

21      Q      That's your belief.

22      A      Oh, it's fact.

23      Q      All right.

24      A      You know, I've been in commercial and retail says for 30

25      some years.      You know, I knew what she was trying to do, and
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 214 of 255
                                      Thompson - Cross                           213

1       for me, it was kind of a wash.

2                     THE COURT:    Can I ask a question on that point?

 3                    MR. KIZNER:    Sure.

 4                    THE COURT:    You've quantified in your testimony the

 5      effect of the injunction.         At one point, I think you said it

 6      cost you 500,000 in sales, and later you said as much as

 7      seven hundred.

 8                    THE WITNESS:    No, in -- not in sales.       In sales, it

 9      was --

10                    THE COURT:    In -- I'm sorry.      Not in sales.     In

11      basic profit.

12                    THE WITNESS:    Profit and --

13                    THE COURT:    Net cash flow, net cash flow --

14                    THE WITNESS:    Net cash flow.

15                    THE COURT:    -- was the word you used.

16                    Okay.   I don't -- you have to help me with this.

17      How does that translate into a benefit to Dalmatia, that you

18      lose money?      Why does that mean there's a benefit to

19      Dalmatia?      And if there is one, how do you quantify that and

20      why are you assuming it's dollar-for-dollar?

21                    THE WITNESS:    What -- what that did, as far as

22      increasing the purchase price for FOODMatch and, by

23      disrupting their business, it allowed her sales to increase,

24      and that -- and not be --

25                    THE COURT:    It was -- which is a business
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 215 of 255
                                      Thompson - Cross                             214

1       opportunity, correct?

2                     THE WITNESS:    A business opportunity was created by

 3      impacting the sourcing of their competitor.

 4                    THE COURT:    But do you have any data to quantify

 5      what benefit Dalmatia got from that business opportunity?

 6                    THE WITNESS:    Yes, there's -- there's Nielsen data

 7      that I was shown that showed that their -- that the FOODMatch

 8      growth stopped, and actually decreased --

 9                    MR. KIZNER:    Your Honor --

10                    THE WITNESS:    -- during that period.

11                    MR. KIZNER:    -- this is all hearsay.

12                    THE COURT:    But what -- but that -- but how does

13      that put increased revenue into Dalmatia?

14                    THE WITNESS:    Because they were not -- they didn't

15      have --

16                    THE COURT:    They had --

17                    THE WITNESS:    -- competitors on the shelf.

18                    THE COURT:    You're assuming that they can jump into

19      the void and get the entire benefit of the vacuum that's

20      created by FOODMatch's withdrawal from the market.                Why do

21      you assume that?       Why is that -- why should I assume that?

22                    THE WITNESS:    Because it's -- it is how this

23      particular market operates in --

24                    THE COURT:    There's no --

25                    THE WITNESS:    -- in chief.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 216 of 255
                                      Thompson - Cross                           215

1                     THE COURT:    -- other competitors --

 2                    THE WITNESS:    There are --

 3                    THE COURT:    -- for Dalmatia?

 4                    THE WITNESS:    -- other competitors, but the two of

 5      them are represented by the two largest cheese distributors

 6      and control the deli sets.          It's FOODMatch and the company

 7      that Dalmatia left FOODMatch for at Atlanta.             So it's those

 8      two companies fighting at retail --

 9                    THE COURT:    Okay.

10                    THE WITNESS:    -- in these key periods of time.

11                    THE COURT:    So, whether it's right or wrong, your

12      perception is there's a direct dollar-for-dollar correlation

13      between your -- the losses that you've described in net cash

14      flow --

15                    THE WITNESS:    Uh-huh.

16                    THE COURT:    -- and what you presume would be an

17      increase in net cash flow in an equivalent amount to

18      Dalmatia.      That's basically your theory.

19                    THE WITNESS:    I think it is that or more.

20                    THE COURT:    Okay.

21                    THE WITNESS:    And it was very important to her

22      because she -- I mean, she repeated it, she wanted those

23      sales during that period of time and she wanted to hurt

24      FOODMatch --

25                    THE COURT:    Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 217 of 255
                                       Thompson - Cross                           216

1                      THE WITNESS:    -- and that's the way she could do

 2      it.

 3                     THE COURT:    I understand.

 4                     Thank you for letting me clarify.         I hope I didn't

 5      interrupt your flow, but go ahead.

 6                     MR. KIZNER:    That's fine, Your Honor.

 7      BY MR. KIZNER:

 8      Q      You testified earlier that you -- that due to the

 9      injunction, the one-year injunction, that the debtors

10      incurred a loss of somewhere between five hundred to 800,000.

11      Is that what you testified to?

12      A      I think --

13                     THE COURT:    It was seven.

14      Q      Seven?

15      A      I think I said seven something, but yeah.

16      Q      So, if you sustained such a large loss like you claimed,

17      why would you not have just paid under the judgment to get

18      rid of the injunction?

19      A      To me, it was like a wash.         I didn't have the free cash

20      flow to pay it up front.          To me, if I would have been -- if I

21      would have paid it, I would have rather maintained that

22      relationship and keep my people working and keep the factory

23      going.       You know, we -- you know, it was painful for us, but

24      -- I had filed bankruptcy.          I didn't have 700,000 sitting

25      there at the time, so I -- so I incurred that five -- you
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 218 of 255
                                      Thompson - Cross                           217

 1      know, forty or 50,000 of pain a month for 12 months.

 2      Q      And you just said you filed bankruptcy.           But the

 3      settlement agreement was entered into after you filed

 4      bankruptcy.

 5      A      It -- correct.      I was hoping to raise the money and just

 6      keep it going.       I couldn't raise the money, so I incurred the

 7      losses.      It was -- it was an either/or, as far as my -- I

 8      would have preferred to pay her off and not -- and quite

 9      honestly, I -- she's a litigious person.            I wanted to just

10      eliminate having to see her in a courtroom again, that's what

11      this thing did.

12      Q      Sure.

13      A      But I didn't -- didn't have the 700,000, so I had to

14      suck it up the other way.         This contract allowed it to go A

15      or B.

16      Q      So you testified earlier that your understanding was

17      that Dalmatia would take only ten percent, right?

18      A      And be happy to get it.

19      Q      Correct.

20              Do you recall --

21      A      With the injunction.

22      Q      Do you recall what the first three versions of the plan

23      provided for, in terms of Dalmatia's treatment?

24      A      I think I heard today that -- you know, none of those

25      went anywhere, and we were just -- it was just a starting
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 219 of 255
                                      Thompson - Cross                           218

1       point, but it had nothing to do with this.

2                     THE COURT:    That's not what he asked you.

 3      A      Fifteen.

 4                    THE COURT:    Thank you.

 5      Q      Do you recall seeing any of these three versions of the

 6      plan that had 15 percent in them?

 7      A      Correct.     Yes, I did.

 8      Q      So you approved it, presumably; you reviewed it and

 9      approved it?

10      A      It was preliminary and there was really -- there was no

11      discussions going on at the time.

12      Q      So, at three separate occasions, you agreed to give

13      Dalmatia more than ten percent in this Bankruptcy Court.

14                    MR. GEORGE:    Objection, Your Honor.       That calls for

15      a legal conclusion.        Those plans aren't binding until they're

16      confirmed.

17                    THE COURT:    Well, the --

18                    MR. KIZNER:    I can rephrase it.

19                    MR. GEORGE:    There's no agreement --

20                    THE COURT:    I'll sustain it, but let's just agree

21      that on -- that it's not a disputed fact that, on three

22      separate occasions, the debtor proposed, through its

23      principal's authorization, proposed a plan that provided for

24      a 15 percent distribution to Dalmatia.

25                    MR. GEORGE:    Well, as long as it's stipulated that,
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 220 of 255
                                       Thompson - Cross                           219

1       during that same time period, they entered into an agreement

2       that had ten percent in it.

3                      MR. KIZNER:    I'm not stipulating to that, Your

 4      Honor.

 5                     THE COURT:    If those are the facts, those are the

 6      facts.       It's not --

 7                     MR. GEORGE:    Yeah, I think those --

 8                     THE COURT:    It's not --

 9                     MR. GEORGE:    -- are the facts.

10                     THE COURT:    What I just said is not conditioned on

11      what you just said.

12                     MR. GEORGE:    Understood.

13                     THE COURT:    There's -- unless somebody says

14      otherwise, there's no dispute that there were three plans in

15      which the debtor proposed 15 percent that were filed with the

16      Court.       That's all he's asking.

17                     MR. GEORGE:    But for everybody, for all unsecureds.

18                     THE COURT:    Fifteen percent for everybody, correct.

19                     MR. MASCHMEYER:     Some people.

20                     THE COURT:    Let's not quibble about things that

21      aren't in dispute.

22                     MR. GEORGE:    Understood.

23      BY MR. KIZNER:

24      Q    If Dalmatia was only supposed to receive ten percent, how

25      come it didn't say that in the agreement, only ten percent.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 221 of 255
                                      Thompson - Cross                            220

1       A      I'm unsure.

2       Q      Okay.

3                      THE COURT:    You know, he's answered that already.

 4             (Participants confer)

 5                     THE COURT:    He said it was from -- it was at least

 6      ten percent because it was to go from -- make sure it was

 7      above zero; he said that, I think twice already.

 8                     MR. KIZNER:    Sure.

 9                     THE COURT:    I don't think we need it a third time.

10      BY MR. KIZNER:

11      Q      Regarding the judgments that were discussed earlier, you

12      never paid any of the judgments, right?            The CO Nolt judgment

13      and the personal judgments, those are outstanding, correct?

14      A      Correct.

15      Q      Okay.    So you've never paid any money to Dalmatia in the

16      Bankruptcy Court or outside the Bankruptcy Court, you or your

17      companies, correct?

18                     MS. MAGEE:    Cash.

19                     MR. GEORGE:    Your Honor, I'm going to object.           What

20      time -- we're talking during the --

21                     THE COURT:    Also, I don't know who "you" is in that

22      question.

23                     MR. KIZNER:    Okay.   I'll --

24                     THE COURT:    I'll sustain the objection to the form

25      of the question.       Try it again.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 222 of 255
                           Thompson - Examination by the Court                   221

1       BY MR. KIZNER:

2       Q      Since October of 2017, CO Nolt has not paid Dalmatia any

3       -- any money, correct?

4       A      CO Nolt was not even in operation.          It has paid no

5       money.

6                     THE COURT:    Can you -- like it's a yes or a no

 7      question.      Why do you have to fight -- let me just put it in

 8      some perspective.       You're doing the same thing that Ms. Magee

 9      does, that seven out of every ten witnesses I hear does.

10      Instead of answering the question, you try to explain why the

11      answer to the question is what it is because you think it's

12      unfavorable.      Just answer the question.        Your attorney can

13      ask on --

14                    THE WITNESS:    Okay.

15                    THE COURT:    -- redirect examination for you to

16      clarify.      Otherwise, we spend all this time quibbling over

17      whether you're answering a question, and it's -- and you can

18      tell I'm getting frustrated by this, at this point.

19      BY MR. KIZNER:

20      Q      Since October 2017, you never paid anything to Dalmatia,

21      personally.

22      A      No.

23      Q      And since October 2017, the debtors never paid anything

24      to Dalmatia, correct?

25      A      Correct.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 223 of 255
                           Thompson - Examination by the Court                   222

1       Q      And your position here today is it's fair an equal

2       treatment to pay Dalmatia 10 percent, while other unsecured

3       creditors get up to 50 percent?

4       A      I believe that this agreement was fair to Dalmatia, yes.

5                     MR. KIZNER:    Okay.    No further --

 6                    THE COURT:    That's it?

 7                    MR. KIZNER:    -- questions, Your Honor.          Yeah.

 8                    THE COURT:    I just have a couple of questions.

 9                                      EXAMINATION

10      BY THE COURT:

11      Q      I just want to clarify in my mind the role FOODMatch

12      plays in all of this.        If I understood Ms. Magee's testimony

13      correctly, in the good old day, when everybody was getting

14      along, Dalmatia was the owner of the product, the debtors

15      actually fabricated the product, and FOODMatch was the

16      exclusive distributor of the product for Dalmatia.                That's, I

17      think, what Ms. Magee said.          Does that sound right to you?

18      A      That's correct, except maybe in Canada.           I --

19      Q      All right.     Well, let's just -- we can stay in just the

20      United States for now.        Okay.

21             Once there was a falling out, and then, as a result of

22      the settlement, how did the parties then align?             What role

23      was FOODMatch playing by that time?           That's the part I don't

24      understand entirely.

25      A      We -- we were --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 224 of 255
                           Thompson - Examination by the Court                    223

 1      Q      They stayed as a distributor for you.          Is that right?

 2      A      No, no.    They -- it's not a distributor for us.           They

 3      developed their own brand of fig jam, and we produced it for

 4      them.

 5      Q      Oh, okay.

 6      A      They -- they don't distribute our products, they only

 7      produce their products.

 8      Q      So they changed from being a distributor to actually

 9      creating their own product.

10      A      That's correct.      And they -- and they --

11      Q      And that's --

12      A      -- do that for a lot of products.

13      Q      And that was part of the reason that Dalmatia sued them?

14      A      Correct.

15      Q      Because they were doing that.

16      A      Because of the competition.

17      Q      And Dalmatia was claiming that the debtors did the same

18      thing.

19      A      They're saying --

20      Q      I'm not saying it's right.        I'm saying that that was the

21      claim.

22      A      They're claiming that we produced -- there were -- there

23      two issues:      One was the ten truckloads that she canceled and

24      said we did -- I don't want any more --

25      Q      One was a quality issue, right?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 225 of 255
                           Thompson - Examination by the Court                   224

 1      A      But there was no quality issue.

 2      Q      Okay.

 3      A      But we sold those to FOODMatch, who was the distributor,

 4      and that's what the original purchase order -- took those and

 5      distributed those to the marketplace.           They had put those

 6      orders in, in good faith, in August, September, and they had

 7      customers asking for it.         It wasn't anything more than just

 8      normal business.       So that, under UCC law, is allowed.          Under

 9      trademark law, I came to find out it was not allowed, and I

10      had legal advice that said I was good to go, so -- to

11      mitigate the cost.

12             The second issue was Dalmatia claimed that we were using

13      their formula for making the new Divina product.              Now --

14      Q      And that was -- that product is your product or

15      FOODMatch's product?

16      A      It was FOODMatch's product.

17      Q      Okay.    All right.

18      A      And so we made -- they came back with a formula that

19      they had developed in Greece.          It had 50 percent more figs,

20      less sugar, it had one              , and it did not have Ms.

21      Magee's secret ingredient.         But this one -- one of the jury

22      found against us and created an issue, and we just wanted it

23      to be over with.

24      Q      All right.     So let me go to the injunction now.          If

25      there had been no injunction -- okay.           Just take that
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 226 of 255
                           Thompson - Examination by the Court                   225

 1      injunction out of the settlement agreement, and you could

 2      have done those sales in that calendar year.             Would FOODMatch

 3      have played any role in your production or distribution?

 4      A      They would have bought -- bought that product and sold a

 5      lot, and that business would have grown and --

 6      Q      Well, when you say they "buy" the product, they would --

 7      they would contract with you to make the product --

 8      A      Correct.

 9      Q      -- and pay you to make their product.          Is that --

10      A      Correct.     And compete --

11      Q      Is that how it would work?

12      A      And compete against --

13      Q      And compete against --

14      A      -- Dalmatia.

15      Q      -- Dalmatia.     And the injunction stopped you from doing

16      that.

17      A      It interrupted their supply.

18      Q      Okay.

19      A      And it also made their supply more expensive when they

20      started to get it again because --

21      Q      Okay.

22      A      -- from (indiscernible) you don't have to deal with

23      tariffs, so ...

24      Q      Now, at some point -- now exploring the details of the

25      terms -- FOODMatch -- which was part of the same litigation
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 227 of 255
                            Thompson - Examination by the Court                   226

 1      that you were part of -- and by "you," I mean the debtors --

 2      settled with Dalmatia.         Everybody seems to agree with --

 3      about that, right?

 4      A      Right.

 5      Q      Did the -- at the settlement discussions on October

 6      12th, before Judge Smith, was there anything stated by any of

 7      the parties present that would suggest one way or another

 8      whether the settlement with FOODMatch had already been

 9      reached, or that -- or not?

10      A      It was -- it was reached in like June, early July '17.

11      Q      So FOODMatch had already settled out by the time you got

12      to October.

13      A      Right.     And it was kind of prompted because of our

14      bankruptcy.       It kind of made things start to happen.

15      Q      Whatever the reasons are.         Okay.

16             And so, if I'm following all the testimony, the

17      agreement in October, at that time, was simply that Dalmatia

18      could pursue its bankruptcy claim.            But between October and

19      January, it was able to calculate the benefits it got from

20      the FOODMatch settlement, and then liquidate a number that

21      was still -- it considered still owing, and that was then

22      plugged into the January agreement, and you accepted that.

23      That's the 1.7 number.

24      A      Yes.

25      Q      But in October, you wouldn't have known -- that number
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 228 of 255
                           Thompson - Examination by the Court                    227

 1      was unliquidated, you didn't --

 2      A      We knew it was in the range of 2 million, plus or minus.

 3      Q      All right.     You had an estimate, but it wasn't firmed

 4      up.

 5      A      Right.

 6      Q      So that -- am I describing the process correctly?

 7      That's sort of how this all came about?

 8      A      That's --

 9      Q      Okay.

10      A      -- that part, correct.

11      Q      All right.

12      A      See, the other part was that they had already reached th

13      agreement that FOODMatch was allowed to compete against them

14      in the marketplace with their own product, the fig jam.                  And

15      that's -- that was --

16      Q      And that's why -- that's when the injunction kicks in --

17      A      That's --

18      Q      -- as being --

19      A      That's why --

20      Q      -- significant.

21      A      -- it was so important to her because it was a

22      competitive advantage for her to get that injunction.

23      Q      Okay.    And one last thing.      At one point, you tried to

24      bullet point the essence of the meeting of the minds, of the

25      agreement, and you said that, as you understood how you got
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 229 of 255
                                     Thompson - Redirect                         228

 1      to a settlement with Dalmatia, it's because Dalmatia was

 2      willing to accept either a lump sum of money or an injunction

 3      and a ten percent distribution from the bankruptcy case.

 4      A      Yeah.    And I think --

 5      Q      Is that --

 6      A      -- it would be --

 7      Q      Is that what you were trying to say earlier, basically?

 8      A      Yeah.    It's clear, if you take that black off that

 9      number, it makes it --

10      Q      Okay.    And in your mind, your testimony is that the

11      lump-sum number and the injunction, the value of the

12      injunction have an equivalent economic value.

13      A      Exactly.

14      Q      Okay.    I understand your testimony, that's all I'm

15      trying to do at this point.

16      A      I can give you more words.

17      Q      What's that?

18      A      I can give you more words.

19      Q      No, thank you.

20                     THE COURT:    Okay.   Redirect.

21                     MR. GEORGE:    I just have a couple, Judge.

22                     THE COURT:    Well, Mr. Maschmeyer would go first.

23                     MR. MASCHMEYER:    I'll let him go.      I have nothing

24      at this point.

25                     THE COURT:    Okay.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 230 of 255
                                       Thompson - Recross                         229

 1                                  REDIRECT EXAMINATION

 2      BY MR. GEORGE:

 3      Q      There is a contribution that has to be made by the

 4      principals of the debtor in connection with the confirmation

 5      of the plan, right?

 6      A      Correct.

 7      Q      And can you tell the Judge how much that number is?

 8      A      Six hundred and fifty thousand.

 9      Q      And you had to try to collect that from your friends and

10      family?

11      A      Yeah.

12      Q      And you've gotten --

13      A      And --

14      Q      -- that money together to go effective with the plan?

15      A      Is this for the Court or for you?

16      Q      Well, let's hope parts for me.

17      A      Yes.     We --

18      Q      And by the way, it was due about four weeks, but --

19      A      Yeah, we've -- we've had it.          There's been some

20      paperwork snafus, so ...

21                     MR. GEORGE:    That's all I have, Judge.

22                     THE COURT:    Okay.   Any further cross-examination?

23                     MR. KIZNER:    Just -- does Mr. Maschmeyer --

24                     MR. MASCHMEYER:     I have nothing further.

25                     THE COURT:    He passed.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 231 of 255
                                                                                 230

 1                     MR. KIZNER:    Oh, sorry (indiscernible)

 2                                   RECROSS-EXAMINATION

 3      BY MR. KIZNER:

 4      Q      You testified a few minute ago that, at the -- that, by

 5      the time of the October 2017 settlement conference, that

 6      FOODMatch had already settled.

 7      A      That's correct.

 8      Q      But you don't know any of the terms of those -- of that

 9      settlement agreement.         You weren't a party to that, were you?

10      A      I only -- I only know what I could see from outside.

11      They were allowed to continue to produce or -- I was

12      producing for them, so I know that they were allowed to

13      continue to sell their brand.          And I know that was important

14      to them, and they confirmed that.

15      Q      So --

16      A      I don't know the financial arrangement.

17      Q      So you have no personal knowledge of the financial

18      arrangement.      That was my final question.

19      A      Yeah, no financial arrangement.         I don't know.

20             (Participants confer)

21                     MR. KIZNER:    That's all I have, Your Honor.

22                     THE COURT:    That's all you have?

23                     Okay.   Thank you, Mr. Thompson.      Please step down.

24             (Witness excused)

25                     MR. MASCHMEYER:    Your Honor, we have no further
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 232 of 255
                                                                                 231

1       witnesses.

2                     THE COURT:    Okay.    The only other witness who was

 3      going to be offered was Mr. Cianciulli?

 4                    MR. GEORGE:    Yeah, Cianciulli.      And we've decided

 5      not to call him.

 6                    MR. MASCHMEYER:     We're not going to call him.

 7                    THE COURT:    You've decided not to call him.

 8                    MR. MASCHMEYER:     Yeah.

 9                    MR. GEORGE:    So I think we can rest, right?

10                    THE COURT:    Okay.    All right.    So the debtor and

11      the committee both rest.

12                    MR. MASCHMEYER:     Rest, yeah.     We rest, Judge.

13             (Participants confer)

14                    THE COURT:    Mister --

15                    MR. KIZNER:    Something, Your Honor, just came up.

16      One of the -- one of the statements Mr. Thompson made was

17      apparently subject to the confidentiality provision; it was

18      actually one of the key terms.          Can my client speak, since

19      she's --

20                    THE COURT:    Well, let's not --

21                    MR. KIZNER:    Just one statement was made.

22                    THE COURT:    Let's do that off the record.

23                    MR. KIZNER:    Okay.    At least --

24                    THE COURT:    But not --

25                    MR. KIZNER:    -- that part.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 233 of 255
                                                                                 232

1                     THE COURT:    But not now.     Don't forget about it.

 2                    MS. MAGEE:    Okay.

 3                    THE COURT:    We'll come back to it.

 4                    I guess what I want to ask you is:         Do you want to

 5      put on any rebuttal evidence?          Is there anything else you

 6      want to cover with any -- with a witness?

 7                    MR. KIZNER:    Yeah.    Can we have five minutes, Your

 8      Honor?

 9                    THE COURT:    To decide that, do you mean?

10                    MR. KIZNER:    Yeah, to discuss it.

11                    THE COURT:    Okay.    So -- all right.     So let's go

12      off the record.       But before you go and discuss that, let me

13      hear about the confidentiality.

14                    MS. MAGEE:    Oh.

15             (Off the record at 2 p.m.)

16             (Proceedings resume at 2:02 p.m.)

17                    THE COURT:    Off the record, Ms. Magee brought up a

18      concern that one particular phrase that came out in the

19      testimony recently revealed at least part of a trade secret

20      and requested it be redacted.          I didn't hear anybody when we

21      were off the record objecting to my suggestion that, if and

22      when this hearing today is transcribed, that I will find a

23      mechanism to just redact that one phrase that created the

24      concern, which we all know about.           But I also said that, if

25      we get to that point, I will expect the parties to do
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 234 of 255
                                                                                 233

1       something, file something, notify me in some way that -- to

2       remind me that I need to do that.           So, with that --

3                     MR. MASCHMEYER:     On behalf of the debtor, we have

 4      no objection.

 5                    MR. KIZNER:    Your Honor, you also mentioned that

 6      you wouldn't allow an electronic version of the record --

 7                    THE COURT:    That -- right, I'm not -- that's

 8      something that's under my control.

 9                    MR. KIZNER:    Okay.

10                    THE COURT:    I'm not going to post the electronic

11      version of the record.        And I don't consider it likely enough

12      to worry about, that some other party-in-interest in the

13      bankruptcy case would request a copy of this transcript,

14      since nobody else has really been participating for some

15      time.    If that happens and anybody gets wind of that, and the

16      Court doesn't bring it to -- and we don't remember it here at

17      the Court, I'll need, again, somebody to take some action and

18      let me know.

19                    MR. KIZNER:    Yes, Judge.

20                    THE COURT:    All right.    So we'll go off the record

21      for a couple of minutes while Mr. Kinzer decides if he wishes

22      to present --

23              (Recess taken at 2:04 p.m.)

24              (Proceedings resume at 2:20 p.m.)

25              (Call to order of the Court)
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 235 of 255
                                      Grossman - Direct                          234

1                     THE COURT:    All right.    Mr. Kizner, what have you

 2      decided to do?

 3                    MR. KIZNER:    We decided we're going to call Harvey

 4      Grossman, the sales -- sales manager?           Is that correct?

 5                    THE COURT:    Okay.

 6                    MR. KIZNER:    The sales manager, as a rebuttal

 7      witness, Your Honor.

 8                    THE COURT:    Okay.

 9                    THE COURT OFFICER:      Please place your left hand on

10      the Bible and raise your right hand.

11      HARVEY GROSSMAN, WITNESS FOR THE MOVANT, SWORN

12                    THE COURT OFFICER:      Please be seated.

13             (Participants confer)

14                    THE COURT OFFICER:      Please state and spell your

15      name for the record.

16                    THE WITNESS:    Harvey Grossman, H-a-r-v-e-y, G-r-o-

17      s-s-m-a-n.

18                    THE COURT OFFICER:      May I have your address, Mr.

19      Grossman, for the record?

20                    THE WITNESS:    1324 Round Pointe Drive, Haverstraw,

21      New York, 10927.

22                    THE COURT OFFICER:      Thank you.

23                    MR. GEORGE:    Your Honor, could we have an offer of

24      proof of what this witness?

25                    THE COURT:    No, let him just go ahead.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 236 of 255
                                       Grossman - Direct                          235

1                      MR. GEORGE:    Okay.

2              (Participants confer)

3                                    DIRECT EXAMINATION

 4      BY MR. KIZNER:

 5      Q      Mr. Grossman, can you explain what your role with the

 6      company is?

 7      A      I do -- I'm in charge of all the sales for Dalmatia.

 8      Q      All right.      And earlier, Mr. Thompson testified about

 9      Nielsen data.        Are you familiar with that?

10      A      Yes.

11      Q      What is Nielsen data.        Because I don't believe it was

12      clear.

13      A      Nielsen is -- is a -- the Nielsen Company does -- puts

14      together syndicated data, which they get from supermarkets.

15      When you scan something through the supermarket, it

16      registers.       They are able to get all that data.         And so it

17      registers sales through a register, rather than cases sold to

18      the warehouse.        So that's the value of having Nielsen, or IRI

19      is another company.

20      Q      So, during the year of the injunction, which was October

21      2017 to October 2018, were you reviewing Nielsen data around

22      that time frame?

23      A      Yes.     I had the end of year, which is December.           Nielsen

24      is a fifty-two-week, rolling by month.             So you're comparing -

25      - if you did -- if you had December of 2017 and compared it
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 237 of 255
                                      Grossman - Direct                           236

 1      to 2016, December, that's how they measure.             So you could

 2      have different months, and someone -- so, you know, you could

 3      have different things happening.          But the one that really

 4      counts is the end of the year because that pretty much takes

 5      the whole year into account.          So I don't know what months he

 6      was referring to.       But I know the end of the year is what I

 7      use because that's the one that counts.

 8      Q      And do you recall what FOODMatch's end of the year for

 9      2017, what the Nielsen data showed, their sales?

10      A      I don't know exactly, I don't remember that.               But I do

11      know that they were up about 80 percent, and we were down.

12                    THE COURT:    I'm sorry.    I didn't hear the number.

13      How much percent?

14                    THE WITNESS:    Eighty.

15                    THE COURT:    And which year are we talking about,

16      end of which year?

17                    MR. KIZNER:    End of --

18                    THE WITNESS:    The end --

19                    MR. KIZNER:    -- 2017.

20                    THE WITNESS:    -- of 2017.     So our sales --

21                    MR. GEORGE:    Objection.     This starts --

22                    THE WITNESS:    -- on the other hand --

23                    MR. GEORGE:    -- '17 to '18.

24                    THE WITNESS:    -- we were down because we had lost

25      distribution to FOODMatch, who had switched a lot of our
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 238 of 255
                                      Grossman - Direct                          237

1       customers to them.        So there was no way that we could be up,

2       and we weren't up, so it was inaccurate to say that we were

3       up --

4                     THE COURT:    Can I ask --

 5                    THE WITNESS:    -- and they --

 6                    THE COURT:    -- the obvious question?

 7                    THE WITNESS:    -- they -- they weren't.

 8                    THE COURT:    The end of 2017 was only two months

 9      into the injunction.

10                    MR. GEORGE:    Right.

11                    THE COURT:    So wouldn't the end of 2018 be the more

12      significant --

13                    THE WITNESS:    No, well --

14                    THE COURT:    -- piece of --

15                    THE WITNESS:    -- they had --

16                    THE COURT:    -- information?

17                    THE WITNESS:    -- started to switch with -- from our

18      brand to their brand before that --

19                    THE COURT:    All right.

20                    THE WITNESS:    -- because they knew that we were

21      leaving them, and about six months before, they started to

22      switch to their brand.

23                    Also, they were making product with our label on

24      it, they were using our label.          And they were selling that,

25      of which Dalmatia got -- did not receive any income on that
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 239 of 255
                                      Grossman - Direct                          238

 1      because it was going right to them.           When the injunction was

 2      filed, they had to stop selling our label, and then they

 3      switched to Divina.

 4      BY MR. KIZNER:

 5      Q      What's vina [sic]?       Can you explain that?

 6      A      Excuse me?

 7      Q      Can you explain what vina is?

 8      A      Divina is the brand that FOODMatch came out with.

 9      FOODMatch also is a distributor of olives, and it's a brand

10      that they've had for a long time, so it's not a new brand,

11      but it's new to fig spread.

12      Q      So, after the injunction was entered, this vina brand

13      started making food spread -- fig spread?            Sorry.

14                    MR. GEORGE:    Objection, Your Honor.       He's leading

15      the witness.

16                    THE COURT:    Well, I think he's just trying to lay

17      the foundation here.        I'll allow that question.

18                    THE WITNESS:    When Divina stopped selling our

19      product with our name, they switched -- when FOODMatch,

20      rather, they switched to Divina brand, using our formula,

21      basically, in a different jar.

22      BY MR. KIZNER:

23      Q      And during the 2017/2018 holiday season, a year ago, I

24      mean, how was -- how was the production for Dalmatia doing at

25      that point?
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 240 of 255
                                      Grossman - Direct                          239

1       A      Our sales were so -- so down that we actually had to let

2       people go in the plant in Croatia because we had no sales

3       because, for those couple of months, we weren't selling

4       anything, which is really what tipped us off to the fact

5       there was something wrong, which led us to try to find out

6       what was going on.

7                      THE COURT:   I'm sorry.    What --

 8      A      And then we found out.

 9                     THE COURT:   What period of time are you talking

10      about now?

11                     THE WITNESS:   Yes.

12                     THE COURT:   What period of time are you talking

13      about, in this last --

14                     THE WITNESS:   It would have been the end of 2016

15      into 2017, I believe.

16      BY MR. KIZNER:

17      Q      And how did you -- what gave rise to the lawsuit --

18      A      What gave --

19      Q      -- the underlying --

20      A      -- rise to --

21      Q      -- lawsuit?

22      A      -- the lawsuit?

23      Q      Yeah.

24      A      Well, we found out that they were counterfeiting our

25      product and --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 241 of 255
                                       Grossman - Direct                          240

1                      THE COURT:    Do we really --

 2      A      -- honestly --

 3                     THE COURT:    -- have to go into --

 4                     MR. GEORGE:    Your Honor --

 5                     THE COURT:    I stopped --

 6                     MR. GEORGE:    And he's the head --

 7                     THE COURT:    I stopped --

 8                     MR. GEORGE:    -- of sales.

 9                     THE COURT:    I stopped the debtor from going to the

10      beginning of the litigation, and I'm going to stop you, as

11      well, on rebuttal.

12                     MR. KIZNER:    Okay.

13                     THE COURT:    Let's not do that.

14      BY MR. KIZNER:

15      Q      Mr. Thompson testified earlier about how fig spread was

16      around since like 100 A.D.          Do you recall that testimony?

17      A      Yes.

18      Q      Okay.     How long has -- how long was the debtors actually

19      producing fig spread, though?

20      A      How long was?

21      Q      Were they actually producing it.

22      A      I really don't know that answer.

23      Q      Oh, okay.

24             (Participants confer)

25      Q      Did --
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 242 of 255
                                      Grossman - Cross                           241

 1      A      I mean, he's correct to say that fig spread has been

 2      around forever, a long time.          I'm not saying that isn't true.

 3      But nobody every really did anything to market fig spread in

 4      this market until Dalmatia came along and really started to

 5      develop a marketing program, develop sales programs.               So they

 6      created a market that never existed.           That's not to say that

 7      fig spread wasn't around; it was.           But there was no market

 8      for fig spread until Dalmatia got into it.

 9      Q      And since the debtors were introduced to Dalmatia and

10      the fig spread, the whole business model of fig spread, even

11      after the lawsuit, they still have their own fig spread,

12      right?

13      A      I can't hear you.

14      Q      They have their own fig spread --

15      A      They have Divina --

16      Q      -- the debtors.

17      A      -- correct.

18      Q      Okay.

19             (Participants confer)

20      Q      Do you know how they, all of a sudden, started creating

21      the fig spread --

22      A      No, I didn't.

23      Q      -- the debtors?

24             Do you believe that they used Dalmatia's recipe?

25                     MR. GEORGE:   Objection, Your Honor.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 243 of 255
                                      Grossman - Cross                           242

1                     THE COURT:    Sustained.

 2                    MR. GEORGE:    Leading.

 3                    THE COURT:    Sustained.

 4             (Participants confer)

 5                    THE WITNESS:    I -- I --

 6                    THE COURT:    You can't answer the question.

 7                    THE WITNESS:    I can't answer the question.

 8                    THE COURT:    I sustained the objection.

 9                    THE WITNESS:    Anyway ...

10                    THE COURT:    Please don't answer.

11                    MR. KIZNER:    That's all, Your Honor.

12                    THE COURT:    Okay.

13                    MR. GEORGE:    Just a couple, Judge.

14                                   CROSS-EXAMINATION

15      BY MR. GEORGE:

16      Q      You said -- what is your position at the company?

17      A      I'm the Director of Sales.

18      Q      And are you employed by Dalmatia or some other company?

19      A      Dalmatia.

20      Q      And who do you answer to at the company?

21      A      To Maia Magee and to Neb, but mostly to Maia.

22      Q      Now you said someone was using a formula in a different

23      jar.    Who were you talking about?

24      A      I was talking about FOODMatch was using Dalmatia's

25      formula, selling it in the jar with the Dalmatia label on it.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 244 of 255
                                      Grossman - Cross                           243

 1      Q      Okay.

 2      A      The only difference was that it said "Product of USA,"

 3      instead of product of Croatia.

 4      Q      Were you in -- personally involved in any of the testing

 5      of the formula that was used --

 6      A      No.

 7      Q      -- in those jars?

 8      A      No.

 9      Q      Have you ever seen any reports from anybody about that -

10      - what was in those jars --

11      A      No.

12      Q      -- used?

13      A      No.

14      Q      Okay.    You don't have any information on what happened

15      between October '17 and October of '18 with respect to the

16      Nielsen sales, right?

17      A      The -- I do not.

18      Q      Okay.

19      A      But the only one that I have for that particular year is

20      December.

21      Q      Up to the end of '17.

22      A      Correct.     So I don't know --

23      Q      Okay.

24      A      -- what October was.       It is possible that, maybe in

25      October, you know, it could have been up.            But like I said --
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 245 of 255
                                       Grossman - Cross                           244

1       Q      Well, but it's also --

2       A      -- it's the year end that matters.

3       Q      But it's also possible that, through the whole year, it

4       was down because you don't know what the number was.

5       A      No, but I can get it.

6                      MR. GEORGE:    Okay.    I don't have anything further,

 7      Your Honor.

 8                     THE WITNESS:    Okay.

 9                     MR. MASCHMEYER:     Your Honor, I have one question.

10                                    CROSS-EXAMINATION

11      BY MR. MASCHMEYER:

12      Q      Mr. Grossman.

13      A      Yes.

14      Q      Grossman, correct?

15      A      Yes.

16      Q      When did you start working for them?

17      A      December of 2017.

18                     MS. MAGEE:    No, no.

19                     THE WITNESS:    Yeah.

20                     THE COURT:    That would be a year ago.

21                     THE WITNESS:    Yes.

22                     THE COURT:    Yeah.

23                     THE WITNESS:    But you know, Nielsen is a very --

24      readily available.         When I took over, the first thing I did -

25      -
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 246 of 255
                                       Magee - Direct                            245

1                      THE COURT:   No, that wasn't --

 2                     THE WITNESS:   -- was look at --

 3                     THE COURT:   That wasn't the --

 4                     THE WITNESS:   -- the data.

 5                     THE COURT:   -- question he asked you.       It was how

 6      long ago --

 7                     MR. MASCHMEYER:    No, I asked --

 8                     THE COURT:   Maybe you didn't --

 9                     MR. MASCHMEYER:    -- when he was --

10                     THE COURT:   -- hear the question.

11                     MR. MASCHMEYER:    -- when did he get --

12                     THE COURT:   How long ago did you start working for

13      Dalmatia?

14                     THE WITNESS:   2017, December.

15                     THE COURT:   December.    One year.

16                     THE WITNESS:   One year.

17                     THE COURT:   You've been with the company one year.

18                     THE WITNESS:   Correct.

19                     THE COURT:   Okay.

20      BY MR. MASCHMEYER:

21      Q      Yeah.    Next, were you at the settle -- any of these

22      settlement conferences?

23      A      No.

24                     MR. MASCHMEYER:    I have no further questions.

25                     THE COURT:   Okay.   I don't have any questions.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 247 of 255
                                        Magee - Cross                            246

 1      Redirect?

 2              (Participants confer)

 3                    MR. KIZNER:    Your Honor, I have no -- Ms. Magee has

 4      one question I'd like to ask her on the stand, if we could

 5      bring her up as a second rebuttal witness.

 6                    THE COURT:    So you don't have any questions for --

 7                    MR. KIZNER:    No, no more --

 8                    THE COURT:    -- this witness.

 9                    MR. KIZNER:    -- questions for --

10                    THE COURT:    All right.

11                    MR. KIZNER:    -- Mr. Grossman.

12                    THE COURT:    Thank you, Mr. Grossman.       You can step

13      down.

14              (Witness excused)

15                    THE COURT:    You want to call Ms. Magee?

16                    MR. KIZNER:    Ms. Magee back up as a rebuttal --

17                    THE COURT:    Yeah.

18                    MR. KIZNER:    -- as a rebuttal witness.

19                    THE COURT:    She can come back up as a rebuttal

20      witness.

21      MAIA MAGEE, WITNESS FOR THE MOVANT, PREVIOUSLY SWORN, RESUMES

22      STAND

23                                  DIRECT EXAMINATION

24      BY MR. KIZNER:

25      Q    Ms. Magee, I just have one question.           What did you prove
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 248 of 255
                                                                                 247

1       in court at the Eastern District trial; what was proved?

2       A      In the Federal Court in Easton, Pennsylvania, in a four-

3       week trial, I proved that Lancaster and FOODMatch stole our

4       recipe.      I proved that they counterfeited our product,

5       meaning they made lookalike jars, to look like mine.               And I

6       proved they illegally used my trademarks.

7                      MR. KIZNER:    That's the only question I have, Your

 8      Honor.

 9                                    CROSS-EXAMINATION

10      BY MR. GEORGE:

11      Q       And ma'am, isn't it true that both your verdict and the

12      debtor both sought new trials of both of those verdicts?                 You

13      sought a new trial, and so did the debtor, right?

14      A      I don't think the debtor sought a new trial on --

15      Q      Okay.

16      A      -- stealing the recipe.

17      Q      You sought a new trial.

18      A      Not on those issues.

19      Q      Okay.

20      A      We won.

21                     MR. GEORGE:    Okay.

22                     THE COURT:    Mr. Maschmeyer, anything?

23                     MR. MASCHMEYER:    I have nothing, Judge.

24                     THE COURT:    Okay.    All right.   Thank you.

25                     THE WITNESS:    Thank you.
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 249 of 255
                                                                                  248

1              (Witness excused)

 2                     THE COURT:    All right.    So I take it, with that,

 3      Dalmatia rests.

 4                     MR. KIZNER:    Yes, Your Honor.

 5                     THE COURT:    Okay.   So the record is -- the

 6      evidentiary record is complete.

 7                     MR. MASCHMEYER:     Yes, Judge.

 8                     THE COURT:    All right.    Before we discuss,

 9      procedurally, where we go from here, I would like to see

10      counsel in chambers.

11             (Participants confer)

12             (Recess taken at 2:24 p.m.)

13             (Proceedings resume at 2:52 p.m.)

14             (Call to order of the Court)

15                     THE COURT:    Okay.   Both for the sale of the record,

16      and truly for the benefit of the principals of Dalmatia and

17      the debtors, I want to summarize what we talked about in

18      chambers off the record.

19                     Essentially, what I did for the lawyers -- and I'm

20      sure the parties' lawyers will give you their versions of

21      this, as well.        But essentially what I did is I shared some

22      impressions about the case, the hearing that I've heard

23      today.       And the main theme that I expressed is that there are

24      difficult issues in the case that I have to resolve, in order

25      to decide who wins and who loses, and there are difficult
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 250 of 255
                                                                                  249

1       issues legally.

2                      You know, the bankruptcy process, particularly in

 3      Chapter 11, is a very technical process, it's very concerned

 4      about the procedures that are used.            And some of the

 5      standards for deciding the propriety of plan provisions are

 6      fairly general, where courts have applied them in many

 7      different ways, leaving me without any specific rules that I

 8      have to follow or cases that tell me exactly what I need to

 9      do in certain situations.

10                     The point here is that I expressed that I don't

11      know how I'm ruling on this case.            It will require me to

12      study the record and resolve a number of thorny bankruptcy

13      issues that have been discussed in some cases, but nothing

14      that I think is going to give me any clear guidance.                And as

15      a result, it's a crap shoot, from the perspective of the

16      parties.

17                     It's also a case where it's all or nothing, at

18      least as I see it now.         It's not the kind of case that comes

19      to a court, where parties win partially or not partially.

20      The nature of this dispute is, either I'm going to say the

21      plan is fine, in which case Dalmatia gets treated with the

22      ten percent distribution; or the plan isn't fine, in which

23      case Dalmatia has to be treated by the Class 8 and Class 9

24      creditors, and they get a lot -- and Dalmatia gets a lot more

25      money.       There's nothing in between here.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05    Desc
                            Exhibit B Page 251 of 255
                                                                                  250

1                     And that's a kind of classic situation.             It's

 2      almost a red flag for a judge to stop for a second and tell

 3      the parties to at least consider settlement and to consider

 4      controlling your own destiny about this, cutting off at least

 5      some of the bleeding, in terms of paying legal expenses, and

 6      determining if there's some kind of a compromise that you can

 7      live with that will give you some finality to this.

 8                    In terms of the time process, given what you'll see

 9      in a moment, the need for obtaining a transcript and briefing

10      the issue, and then giving me sufficient time to resolve it,

11      the best you're looking at, probably, from past experience,

12      is a decision in the summer.          And so this will be hanging

13      over your heads for another six months.

14                    It could be longer, sometimes I take longer writing

15      opinions, and particularly when they're difficult.                And I see

16      this, at the outset, as being one of those difficult cases,

17      where I'm treading in legal areas that bankruptcy

18      practitioners are very sensitive about, when judges write.

19      And so I will be very careful about what I say on some of

20      these issues.

21                    So that's what I told counsel, and I just simply

22      asked them to reach out to their clients and determine if the

23      parties are willing to engage in some settlement discussions

24      on the finite issue -- because it's only a fixed amount of

25      money here that's in dispute.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 252 of 255
                                                                                 251

1                     So the process will be this.        I'm going to give

 2      everybody a couple -- some time to do this.             I'd say, by the

 3      end of next week, I'd like to have the -- somebody -- one or

 4      more of the parties report back to my courtroom deputy that,

 5      essentially, you're on board with having some time to settle,

 6      and that will slow down the rest of the scheduling process

 7      for deciding this case.         And assuming that happens, I want to

 8      lay out for everyone what the deadlines will be.

 9                    If you're willing to engage in a -- one more round

10      of trying to settle it, I'm willing to wait -- let's see.

11      Where's the calendar?        I'll give you the whole month of

12      January, to see if you can settle it.           If you haven't -- and

13      let me make one other comment about the settlement process.

14      Unlike Judge Smith, I am reluctant to really roll up my

15      sleeves and be involved in the settlement negotiations, since

16      I have to decide this.        But as long as I can protect my

17      ability to decide the case, if you -- if the parties get to

18      the point where they're really awfully close, and they just

19      might need a little help from me, I'll be willing to

20      participate at that point.

21                    So, giving you the whole month of January,

22      essentially what I'm saying is that, if there's no

23      settlement, I want the transcript ordered by February 1st,

24      2019.    Assuming that there's roughly -- you can order it on

25      the least inexpensive fashion, which is a thirty-day
 Case 17-13816-elf    Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                             Exhibit B Page 253 of 255
                                                                                  252

1       turnaround, usually it comes in a little faster than that.

2       And as a reminder to all of us, if we get to that point that

3       you're ordering the transcript, we do -- we'll have to redact

4       that one little portion of it.

5                      Essentially, I -- it won't be firm dates, but

 6      whenever the transcript hits the docket, I'll give each side

 7      -- I'm actually going to ask for simultaneous briefs.                I'll

 8      give each side four weeks to file an initial brief, and I'll

 9      give two weeks for a reply.          And I'll give two weeks for a

10      reply.       So, realistically, you'll get the transcript in late

11      February, the briefs will be late March, the briefing will be

12      completed in April at -- on this kind of a schedule.

13                     If I don't get the confirmation next week, through

14      my courtroom deputy, that there is -- the parties are at

15      least intending to have a serious and meaningful settlement

16      process or effort to try to settle it, I'll just move up the

17      dates, proportionally at that point.

18                     So that's how I see it, and that's how I see where

19      we are.      In light of that, as I told counsel in chambers,

20      there's really no need for a closing argument.              A case that

21      has any degree of length and complication, I tend to find

22      that getting post-trial briefs obviates the need for a

23      closing argument.        There is a potential that, once I have the

24      briefs, I might want oral argument, but that's rare, it

25      doesn't happen very often, once I have briefs after a trial.
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 254 of 255
                                                                                 253

1                     So anything by way of logistics that I need to

 2      cover that I haven't talked about?

 3             (No verbal response)

 4                    THE COURT:    Okay.   So let me thank you all.        I

 5      appreciate -- while, at times, the hearing was a little

 6      testy, overall, I appreciate the hard work that went into it

 7      and the relative efficiency of the hearing.             I'm sure we're

 8      all glad it's done.        And with that, I'll conclude the hearing

 9      and wish everybody a good -- have a good weekend and a good

10      holiday.

11                    PARTICIPANTS:     Thank you, Judge.     Thank you, Your

12      Honor.

13                    THE COURT:    Court is adjourned.

14             (Proceedings concluded at 3:00 p.m.)

15                                          *****
 Case 17-13816-elf   Doc 685-2 Filed 05/31/19 Entered 05/31/19 22:37:05   Desc
                            Exhibit B Page 255 of 255
                                                                                 254

 1                                     CERTIFICATION

 2                    I certify that the foregoing is a correct

 3      transcript from the electronic sound recording of the

 4      proceedings in the above-entitled matter to the best of our

 5      knowledge and ability.

 6

 7

 8

 9

10                                                     March 6, 2019

11      Coleen Rand, AAERT Cert. No. 341

12      Certified Court Transcriptionist

13      For Reliable
